Exhibit 10.1

 

 

 

SECOND LIEN CREDIT AGREEMENT

 

dated as of June 28, 2012

 

among

 

LRE Operating, LLC,

as Borrower,

 

LRR Energy, L.P.,

as Parent Guarantor,

 

Wells Fargo Energy Capital, Inc.,

as Administrative Agent,

 

and

 

The Lenders Party Hereto

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS

1

 

 

Section 1.01

Terms Defined Above

1

Section 1.02

Certain Defined Terms

1

Section 1.03

Types of Loans and Borrowings

23

Section 1.04

Terms Generally; Rules of Construction

23

Section 1.05

Accounting Terms and Determinations; GAAP

23

 

 

ARTICLE II THE LOANS

24

 

 

Section 2.01

Commitments

24

Section 2.02

Loans and Borrowings

24

Section 2.03

Requests for Borrowings

25

Section 2.04

Interest Elections

26

Section 2.05

Funding of Borrowings

27

Section 2.06

Termination of Commitments

28

 

 

ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

28

 

 

Section 3.01

Repayment of Loans

28

Section 3.02

Interest

28

Section 3.03

Alternate Rate of Interest

28

Section 3.04

Prepayments

29

Section 3.05

Fees

30

 

 

ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

30

 

 

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

30

Section 4.02

Presumption of Payment by the Borrower

31

Section 4.03

Certain Deductions by the Administrative Agent

32

Section 4.04

Disposition of Proceeds

32

Section 4.05

[Reserved.]

32

Section 4.06

Defaulting Lenders

32

 

 

ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

33

 

 

Section 5.01

Increased Costs

33

Section 5.02

Break Funding Payments

34

Section 5.03

Taxes

35

Section 5.04

Mitigation Obligations; Replacement of Lenders

38

Section 5.05

Illegality

39

 

 

ARTICLE VI CONDITIONS PRECEDENT

39

 

 

Section 6.01

Effective Date

39

Section 6.02

Each Credit Event

41

 

i

--------------------------------------------------------------------------------


 

 

Page

 

 

ARTICLE VII REPRESENTATIONS AND WARRANTIES

42

 

 

Section 7.01

Organization; Powers

42

Section 7.02

Authority; Enforceability

42

Section 7.03

Approvals; No Conflicts

42

Section 7.04

Financial Condition; No Material Adverse Change

43

Section 7.05

Litigation

43

Section 7.06

Environmental Matters

44

Section 7.07

Compliance with the Laws and Agreements; No Defaults

45

Section 7.08

Investment Company Act

45

Section 7.09

Taxes

45

Section 7.10

ERISA

46

Section 7.11

Disclosure; No Material Misstatements

46

Section 7.12

Insurance

47

Section 7.13

Restriction on Liens

47

Section 7.14

Subsidiaries

47

Section 7.15

Location of Business and Offices

47

Section 7.16

Properties; Titles, Etc.

47

Section 7.17

Maintenance of Properties

48

Section 7.18

[Intentionally Omitted]

49

Section 7.19

Swap Agreements

49

Section 7.20

Use of Loans

49

Section 7.21

Solvency

49

Section 7.22

Foreign Corrupt Practices

49

Section 7.23

Money Laundering

50

Section 7.24

OFAC

50

Section 7.25

No Buildings

50

 

 

ARTICLE VIII AFFIRMATIVE COVENANTS

50

 

 

Section 8.01

Financial Statements; Ratings Change; Other Information

50

Section 8.02

Notices of Material Events

53

Section 8.03

Existence; Conduct of Business

54

Section 8.04

Payment of Obligations

54

Section 8.05

Performance of Obligations under Loan Documents

54

Section 8.06

Operation and Maintenance of Properties

54

Section 8.07

Insurance

55

Section 8.08

Books and Records; Inspection Rights

56

Section 8.09

Compliance with Laws

56

Section 8.10

Environmental Matters

56

Section 8.11

Further Assurances

57

Section 8.12

Reserve Reports

57

Section 8.13

Title Information

58

Section 8.14

Additional Collateral; Additional Guarantors

59

Section 8.15

Senior Unsecured Notes

60

 

 

ARTICLE IX NEGATIVE COVENANTS

60

 

 

Section 9.01

Financial Covenants

60

 

ii

--------------------------------------------------------------------------------


 

 

Page

 

 

 

Section 9.02

Debt

61

Section 9.03

Liens

62

Section 9.04

Dividends, Distributions and Redemptions

62

Section 9.05

Investments and Loans

63

Section 9.06

Nature of Business; No International Operations

64

Section 9.07

[Intentionally Omitted]

64

Section 9.08

Proceeds of Loans

64

Section 9.09

[Intentionally Omitted.]

65

Section 9.10

Sale or Discount of Receivables

65

Section 9.11

Mergers, Etc.

65

Section 9.12

Sale of Properties

65

Section 9.13

Environmental Matters

66

Section 9.14

Transactions with Affiliates

66

Section 9.15

Subsidiaries

66

Section 9.16

Negative Pledge Agreements; Dividend Restrictions

67

Section 9.17

Swap Agreements

67

Section 9.18

Acquisition Documents

68

Section 9.19

Organizational Documents

68

Section 9.20

Amendment of First Lien Credit Agreement

68

Section 9.21

Liens Securing First Lien Credit Agreement and First Lien Debt

68

 

 

ARTICLE X EVENTS OF DEFAULT; REMEDIES

69

 

 

Section 10.01

Events of Default

69

Section 10.02

Remedies

71

 

 

ARTICLE XI ADMINISTRATIVE AGENT

72

 

 

Section 11.01

Appointment; Powers

72

Section 11.02

Duties and Obligations of Administrative Agent

72

Section 11.03

Action by Administrative Agent

73

Section 11.04

Reliance by Administrative Agent

74

Section 11.05

Subagents

74

Section 11.06

Resignation or Removal of Administrative Agent

74

Section 11.07

Agents as Lenders

75

Section 11.08

No Reliance

75

Section 11.09

Administrative Agent May File Proofs of Claim

75

Section 11.10

Authority of Administrative Agent to Release Collateral and Liens

76

Section 11.11

Intercreditor Agreement

76

 

 

ARTICLE XII MISCELLANEOUS

76

 

 

Section 12.01

Notices

76

Section 12.02

Waivers; Amendments

77

Section 12.03

Expenses, Indemnity; Damage Waiver

78

Section 12.04

Successors and Assigns

80

Section 12.05

Survival; Revival; Reinstatement

83

Section 12.06

Counterparts; Integration; Effectiveness

84

Section 12.07

Severability

84

Section 12.08

Right of Setoff

85

 

iii

--------------------------------------------------------------------------------


 

 

Page

 

 

 

Section 12.09

GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF PROCESS

85

Section 12.10

Headings

86

Section 12.11

Confidentiality

86

Section 12.12

Interest Rate Limitation

87

Section 12.13

EXCULPATION PROVISIONS

87

Section 12.14

[Reserved]

88

Section 12.15

USA Patriot Act Notice

88

Section 12.16

Intercreditor Agreement

88

 

iv

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

 

List of Maximum Credit Amounts

 

 

 

Exhibit A

 

Form of Note

Exhibit B

 

Form of Borrowing Request

Exhibit C

 

Form of Interest Election Request

Exhibit D

 

Form of Compliance Certificate

Exhibit E-1

 

Security Instruments

Exhibit E-2

 

Form of Guaranty and Collateral Agreement

Exhibit F

 

Form of Assignment and Assumption

 

 

 

Schedule 7.05

 

Litigation

Schedule 7.06

 

Environmental Matters

Schedule 7.14

 

Subsidiaries and Partnerships

Schedule 7.19

 

Swap Agreements

Schedule 9.05

 

Investments

 

v

--------------------------------------------------------------------------------


 

THIS SECOND LIEN CREDIT AGREEMENT dated as of June 28, 2012, is among: LRE
Operating, LLC, a limited liability company duly formed and existing under the
laws of the State of Delaware (the “Borrower”), LRR Energy, L.P., a limited
partnership duly formed and existing under the laws of the Sate of Delaware (the
“Parent”); each of the Lenders from time to time party hereto; and Wells Fargo
Energy Capital, Inc., a Texas corporation, as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

R E C I T A L S

 

A.            The Borrower has requested that the Lenders provide certain term
loans to the Borrower.

 

B.            The Lenders have agreed to make such term loans subject to the
terms and conditions of this Agreement.

 

C.            In consideration of the mutual covenants and agreements herein
contained and of the term loans and commitments hereinafter referred to, the
parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01          Terms Defined Above.  As used in this Agreement, each term
defined above has the meaning indicated above.

 

Section 1.02          Certain Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means one or more acquisitions of certain oil, gas and mineral
Properties pursuant to the terms and conditions of Acquisition Documents.

 

“Acquisition Documents” means all purchase and sale agreements, all bills of
sale, assignments, agreements, instruments and documents executed and delivered
in connection with or in relation to any Acquisition.

 

“Acquisition Properties” means the Oil and Gas Properties and other Properties
acquired, from time to time, by the Borrower pursuant to Acquisition Documents.

 

“Additional Asset Coverage Test Date” shall mean a date designated by the
Administrative Agent upon Majority Lender request; provided that, there may be
no more than one “Additional Asset Coverage Test Date” per each twelve (12)
month period.

 

“Administrative Agent” has the meaning given in the introductory paragraph.

 

--------------------------------------------------------------------------------


 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Loans” has the meaning assigned to such term in Section 5.05.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts.

 

“Agreement” means this Second Lien Credit Agreement, as the same may from time
to time be amended, modified, supplemented or restated.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate (rounded
upwards, if necessary, to the next 1/100 of 1%) at which dollar deposits of
$5,000,000 with a one month maturity are offered by the principal London office
of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, on such day (or the
immediately preceding Business Days if such day is not a day on which banks are
open for dealings in dollar deposits in the London interbank market).  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

 

“Applicable Margin” means, for any day and for each period, with respect to any
ABR Loan or Eurodollar Loan, the rate per annum set forth in the Applicable
Margin Grid below:

 

Period

 

Eurodollar Loan Margin

 

ABR Loan Margin

 

Effective Date to March 31, 2013

 

5.50

%

4.50

%

April 1, 2013 to December 31, 2013

 

7.00

%

6.00

%

After December 31, 2013

 

8.50

%

7.50

%

 

Each change in the Applicable Margin shall apply during the Period commencing on
the effective date of such change and ending on the date immediately preceding
the next Period.

 

2

--------------------------------------------------------------------------------


 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I.

 

“Appropriate Priority Lien” means Liens that are junior in priority only to
Liens created by the First Lien Loan Documents to secure the First Lien Debt.

 

“Approved Counterparty” means any First Lien Lender or Affiliate of a First Lien
Lender.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Miller and Lents, Ltd. and (c) any other independent petroleum engineers
proposed by the Borrower and reasonably acceptable to the Administrative Agent.

 

“Asset Coverage Test Date” means the date (i) of each Borrowing Base
redetermination as set forth in the First Lien Credit Agreement, including all
scheduled, interim and special redeterminations thereunder, (ii) of any Material
Acquisition or Material Disposition and (iii) selected by the Administrative
Agent pursuant to Section 8.13(c).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(a)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

 

“Available Cash” has the meaning ascribed to such term in the Organizational
Documents.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrower” has the meaning given in the introductory paragraph.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means at any time, the amount determined by the First Lien
Lenders to be the “Borrowing Base,” in accordance with Section 2.07 of the First
Lien Credit Agreement, as redetermined or otherwise adjusted from time to time.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

3

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston are authorized or required by
law to remain closed; and if such day relates to a Borrowing or continuation of,
a payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which banks are
open for dealings in dollar deposits in the London interbank market.

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Casualty Event” means any loss, casualty or other damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $10,000,000.

 

“Change in Control” means (a) Lime Rock Management LP, a Delaware limited
partnership, shall cease to own, directly or indirectly, 50% of the voting
Equity Interests of the General Partner, (b) General Partner shall cease to own,
directly or indirectly, 100% of the general partnership interests of the Parent
or (c) the Parent shall cease to own, directly or indirectly, 100% of the Equity
Interests of the Borrower.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 5.01(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, not to exceed such Lender’s Maximum Credit Amount.

 

“Consolidated Net Income” means with respect to the Parent and the Consolidated
Subsidiaries, for any period, the aggregate of the net income (or loss) of the
Parent and the Consolidated Subsidiaries after allowances for taxes for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded from such

 

4

--------------------------------------------------------------------------------


 

net income (to the extent otherwise included therein) the following: (a) the net
income of any Person in which the Parent or any Consolidated Subsidiary has an
interest (which interest does not cause the net income of such other Person to
be consolidated with the net income of the Parent and the Consolidated
Subsidiaries in accordance with GAAP), except to the extent of the amount of
dividends or distributions actually paid in cash during such period by such
other Person to the Parent or to a Consolidated Subsidiary, as the case may be;
(b) the net income (but not loss) during such period of any Consolidated
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions or transfers or loans by that Consolidated Subsidiary is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument or Governmental Requirement applicable to such Consolidated
Subsidiary or is otherwise restricted or prohibited, in each case determined in
accordance with GAAP; (c) the net income (or loss) of any Person acquired in a
pooling-of-interests transaction for any period prior to the date of such
transaction; (d) any extraordinary gains or losses during such period; (e) any
non-cash gains or losses or positive or negative adjustments under ASC 815 (and
any statements replacing, modifying or superseding such statement) as the result
of changes in the fair market value of derivatives; and (f) any gains or losses
attributable to writeups or writedowns of assets, including impairments.

 

“Consolidated Subsidiaries” means each Subsidiary of the Parent (whether now
existing or hereafter created or acquired)  the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Parent in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 25% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
obligations of such Person to pay the deferred purchase price of Property or
services; (d) all obligations under Capital Leases; (e) all obligations under
Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by a Lien on any Property of such Person, whether
or not such Debt is assumed by such Person; (g) all Debt (as defined in the
other clauses of this definition) of others guaranteed by such Person or in
which such Person otherwise assures a creditor against loss of the Debt
(howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others to insure a creditor against loss of a
Debt; (i) obligations to deliver commodities, goods or services, including
Hydrocarbons, in consideration of one or more advance payments, other than in
the ordinary course of business; (j) any Debt of a partnership for which such
Person is liable either by agreement, by operation of law or by a

 

5

--------------------------------------------------------------------------------


 

Governmental Requirement but only to the extent of such liability;
(k) Disqualified Capital Stock; and (l) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment.  The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.  Obligations of any Person to pay the deferred purchase price of Property
or services, from time to time incurred in the ordinary course of business,
shall not constitute Debt unless (a) they are past due more than one hundred
twenty (120) days past the date of invoice and (b) such Person fails to contest
the same in good faith by appropriate action and to maintain adequate reserves
therefor in accordance with GAAP.  Contingent obligations of any Loan Party
pursuant to any purchase and sale agreement, stock purchase agreement, merger
agreement or similar agreement shall not constitute “Debt” within this
definition so long as none of same contains an obligation to pay money over
time.  It is hereby understood and agreed that in calculating the amount of Debt
in respect of borrowed money, the effect of FASB ASC 815 shall be disregarded.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, subject to Section 4.06(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender

 

6

--------------------------------------------------------------------------------


 

shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 4.06(b)) upon delivery of
written notice of such determination to the Borrower and each Lender.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans or other
obligations hereunder outstanding and all of the Commitments are terminated.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

 

“EBITDAX” means, for any period, Consolidated Net Income for such period plus,
without duplication and to the extent reflected as a charge in the statement of
such Consolidated Net Income for such period, the sum of interest, income taxes,
depreciation, depletion, amortization, accretion, impairment charges,
exploration expenses and other noncash charges, plus reasonable one-time fees,
charges and expenses related to Parent’s initial public offering of Equity
Interests, the Initial Acquisition, the closing of the First Lien Credit
Agreement or other start up activities of the Borrower and Parent,  minus,
without duplication and to the extent included in the statement of such
Consolidated Net Income for such period, all noncash income.  For the purposes
of calculating EBITDAX for any period of four consecutive fiscal quarters (each,
a “Reference Period”) pursuant to any determination of the financial ratio
contained in Section 9.01(b), (i) if at any time during such Reference Period
the Borrower or any Subsidiary shall have made any Material Disposition, the
EBITDAX for such Reference Period shall be reduced by an amount equal to the
EBITDAX (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the EBITDAX (if negative) attributable thereto for such Reference Period and
(ii) if during such Reference Period the Borrower or any Subsidiary shall have
made a Material Acquisition, the EBITDAX for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period.  As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that involves the payment of consideration by the
Borrower and its Subsidiaries in excess of (1) $5,000,000 in the aggregate
during a fiscal quarter or (2) $3,000,000

 

7

--------------------------------------------------------------------------------


 

for any single acquisition or series of related acquisitions of property; and
“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of (1) $5,000,000 in the aggregate during a fiscal
quarter or (2) $3,000,000 for any single Disposition or series of related
Dispositions of property.

 

 

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to public health, safety the environment or the preservation or
reclamation of natural resources, in effect in any and all jurisdictions in
which the Borrower or any of its Subsidiaries is conducting or at any time has
conducted business, or where any Property of the Borrower or any of its
Subsidiaries is located, including without limitation, the Oil Pollution Act of
1990 (“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), as
amended, the Federal Water Pollution Control Act, as amended, the Occupational
Safety and Health Act of 1970, as amended, the Resource Conservation and
Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking Water Act, as
amended, the Toxic Substances Control Act, as amended, the Superfund Amendments
and Reauthorization Act of 1986, as amended, the Hazardous Materials
Transportation Act, as amended, and other environmental conservation or
protection Governmental Requirements.   For purposes of this definition and
Sections 7.06 and 8.10, the term “oil” shall have the meaning specified in OPA,
the terms “hazardous substance” and “release” (or “threatened release”) have the
meanings specified in CERCLA, the terms “solid waste” and “disposal” (or
“disposed”) have the meanings specified in RCRA and the term “oil and gas waste”
shall have the meaning specified in Section 91.1011 of the Texas Natural
Resources Code (“Section 91.1011”); provided, however, that (a) in the event any
of OPA, CERCLA, RCRA or Section 91.1011 is amended so as to broaden the meaning
of any term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state or
other jurisdiction in which any Property of the Borrower or any of its
Subsidiaries is located establish a meaning for “oil,” “hazardous substance,”
“release,” “solid waste,” “disposal” or “oil and gas waste” which is broader
than that specified in either OPA, CERCLA, RCRA or Section 91.1011, such broader
meaning shall apply.

 

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 

8

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of a Plan
to meet the minimum funding standards under section 412 of the Code or section
302 of ERISA (determined without regard to any waiver of the funding provisions
therein or in section 430 of the Code or section 303 of ERISA); (c) the filing
pursuant to section 412 of the Code or section 303 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower, a Subsidiary or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Borrower, a Subsidiary or any ERISA Affiliate of any liability under section
4062(e) of ERISA or with respect to the withdrawal or partial withdrawal from
any Plan (including as a “substantial employer,” as defined in section
4001(a)(2) of ERISA) or Multiemployer Plan (including the incurrence by the
Borrower, a Subsidiary or any ERISA Affiliate of any Withdrawal Liability); or
(g) the receipt by the Borrower, a Subsidiary or any ERISA Affiliate of any
notice indicating the imposition of a Withdrawal Liability or concerning a
determination that a Multiemployer Plan is, or is reasonably expected to be, in
endangered or critical status, within the meaning of section 305 of ERISA, or
insolvent or in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned such term in Section 10.01.

 

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlord’s liens, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens arising in the ordinary course
of business or incident to the exploration, development, operation and
maintenance of Oil and Gas Properties each of which is in respect of obligations
that are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (d) contractual Liens which arise in the ordinary course
of business under operating agreements, joint venture agreements, oil and gas
partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural

 

9

--------------------------------------------------------------------------------


 

gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any of its Subsidiaries or materially
impair the value of such Property subject thereto; (e) Liens arising in the
ordinary course of business that are banker’s liens, rights of set-off or
similar rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution, provided that no such deposit
account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the Board and no such deposit account is intended by the Borrower
or any of its Subsidiaries to provide collateral to the depository institution;
(f) easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any Property of the Borrower or any of its
Subsidiaries that do not secure any Debt and which in the aggregate do not
materially impair the use of such Property for the purposes of which such
Property is held by the Borrower or any of its Subsidiaries or materially impair
the value of such Property subject thereto; (g) Liens on cash or securities
pledged to secure performance of tenders, surety and appeal bonds, government
contracts, performance and return of money bonds, bids, trade contracts, leases,
statutory obligations, regulatory obligations and other obligations of a like
nature incurred in the ordinary course of business, or to secure letters of
credit that in turn secure such obligations, (h) judgment and attachment Liens
not giving rise to an Event of Default, provided that any appropriate legal
proceedings which may have been duly initiated for the review of such judgment
shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced; and (i) Liens arising from Uniform Commercial Code
financing statement filings regarding operating leases entered into by the
Borrower and the Subsidiaries in the ordinary course of business covering only
the Property under lease; provided, further that Liens described in clauses
(a) through (e) shall remain “Excepted Liens” only for so long as no action to
enforce such Lien has been commenced and no intention to subordinate the
Appropriate Priority Lien granted in favor of the Administrative Agent and the
Lenders is to be hereby implied or expressed by the permitted existence of such
Excepted Liens.

 

“Excluded Properties” has the meaning assigned to such term in Section 8.13(c).

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Guarantor hereunder or under any other Loan Document,
(a) income or franchise taxes imposed on (or measured by) its net income, in
each case (i) by the United States of America or such other jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, or (ii) as the result of any other present or former connection
between such recipient and the jurisdiction imposing such Tax (other than any
connection arising from such recipient having

 

10

--------------------------------------------------------------------------------


 

executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document), (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in (a) above, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 5.04(a)), any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender pursuant to any law in effect at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding tax pursuant to
Section 5.03(a) or Section 5.03(b), or (ii) is attributable to such Foreign
Lender’s failure to comply with Section 5.03(d), (d) any backup withholding tax
that is required by the Code to be withheld from amounts payable to a Lender as
a result of such Lender’s failure to comply with Section 5.03(e), and (e) any
withholding Taxes imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

 

“Financial Statements” means the financial statement or statements of the Parent
and its Consolidated Subsidiaries referred to in Section 7.04(a).

 

“First Lien Agent” means Wells Fargo Bank, National Association or such other
First Lien Lender serving in the capacity as the “Administrative Agent” under
the First Lien Credit Agreement to the extent permitted under the First Lien
Credit Agreement and the Intercreditor Agreement.

 

“First Lien Credit Agreement” means the Credit Agreement dated as of July 22,
2011 among the Borrower, the Guarantors, the First Lien Agent and the First Lien
Lenders, as amended, restated, supplemented or otherwise modified or any
Refinancing (as defined in the Intercreditor Agreement) thereof, but only to the
extent permitted under the terms of the Intercreditor Agreement.

 

11

--------------------------------------------------------------------------------


 

“First Lien Debt” means “Indebtedness” as defined in the First Lien Credit
Agreement, subject to the terms of the Intercreditor Agreement.

 

“First Lien Lenders” means the “Lenders” as defined in the First Lien Credit
Agreement.

 

“First Lien Loan Documents” means the First Lien Credit Agreement, the
promissory notes executed and delivered pursuant to the First Lien Credit
Agreement, and each other agreement, instrument, or document executed by
Borrower, Guarantors or any Subsidiary or any of their Responsible Officers in
connection with the First Lien Credit Agreement (other than Swap Agreements with
the First Lien Lenders or any Affiliate of a First Lien Lender or participation
or similar agreements between any First Lien Lender and any other lender or
creditor with respect to the First Lien Debt pursuant to the First Lien Credit
Agreement).

 

“Flood Insurance Regulations” means (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statue thereto, (iii) the National Flood Insurance Reform Act of 1994 (amending
42 USC 4001, et seq.), as the same may be amended or recodified from time to
time, and (iv) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

“General Partner” means LRE GP, LLC, a Delaware limited liability company and
general partner of the Parent.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

 

“Guarantors” means, collectively, the Parent and each Subsidiary that guarantees
the Indebtedness pursuant to Section 8.14 (b).

 

12

--------------------------------------------------------------------------------


 

“Guaranty Agreement” means an agreement executed by the Guarantors in
substantially the form of Exhibit E-2 unconditionally guarantying on a joint and
several basis, payment of the Indebtedness, as the same may be amended, modified
or supplemented from time to time.

 

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including:  (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature. 
Unless otherwise indicated herein, each reference to the term “Hydrocarbon
Interests” shall mean Hydrocarbons of or attributable to the ownership interests
of the Borrower and its Subsidiaries.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom. Unless otherwise indicated herein, each
reference to the term “Hydrocarbons” shall mean Hydrocarbons of or attributable
to the ownership interests of the Borrower and its Subsidiaries.

 

“Indebtedness” means any and all amounts owing or to be owing by the Borrower,
any Subsidiary or any Guarantor (whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising): (a) to the Administrative Agent or any Lender
under any Loan Document and (b) all renewals, extensions and/or rearrangements
of any of the above.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial Reserve Report” means the reports from Netherland, Sewell &
Associates, Inc. dated as of December 1, 2011 and March 1, 2012 and the reports
from Miller & Lents, Ltd. dated as of December 31, 2011 and March 1, 2012, with
respect to certain Oil and Gas Properties of the Borrower and its Subsidiaries.

 

13

--------------------------------------------------------------------------------


 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
even date herewith by and among the Administrative Agent, the First Lien Agent
and the Borrower, as the same may from time to time be amended, modified,
supplemented or restated.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Expense” means, for any period, the sum (determined without
duplication) of (a) the aggregate gross interest expense of the Parent and the
Consolidated Subsidiaries for such period, including to the extent included in
interest expense under GAAP:  (i) amortization of debt discount,
(ii) capitalized interest and (iii) the portion of any payments or accruals
under Capital Leases allocable to interest expense, plus the portion of any
payments or accruals under Synthetic Leases allocable to interest expense
whether or not the same constitutes interest expense under GAAP and (b) total
dividend payments made by the Borrower or any of its Subsidiaries to any Person
during any such period in respect of Disqualified Capital Stock; provided,
however, Interest Expense shall not include interest expense in respect of
either the Debt incurred pursuant to the Intercompany Credit Agreements.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each calendar quarter and (b) with respect to any Eurodollar Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months (or,
with the consent of each Lender, such other period of less than twelve months)
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such short sale); (b) the making of any deposit with,
or advance, loan or capital contribution to, assumption of Debt of, purchase or
other acquisition of any other Debt or equity participation or interest in, or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but

 

14

--------------------------------------------------------------------------------


 

excluding any such advance, loan or extension of credit having a term not
exceeding ninety (90) days representing the purchase price of inventory or
supplies sold by such Person in the ordinary course of business); or (c) the
entering into of any guarantee of, or other contingent obligation (including the
deposit of any Equity Interests to be sold) with respect to, Debt or other
liability of any other Person and (without duplication) any amount committed to
be advanced, lent or extended to such Person.

 

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the first day of such Interest Period,
as the rate for dollar deposits with a maturity comparable to such Interest
Period.  In the event that such rate is not available at such time for any
reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate (rounded upwards, if necessary, to the next
1/100 of 1%) at which dollar deposits of an amount comparable to such Eurodollar
Borrowing and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Subsidiaries shall be deemed to
be the owner of any Property which they have acquired or hold subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

 

“Loan Documents” means this Agreement, the Notes and the Security Instruments.

 

“Loan Parties” means the Borrower, the Parent and each Guarantor.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

15

--------------------------------------------------------------------------------


 

“Majority Lenders” means, at any time while no Loans are outstanding, Lenders
having at least fifty percent (50%) of the Aggregate Maximum Credit Amounts; and
at any time while any Loans are outstanding, Lenders holding at least fifty
percent (50%) of the outstanding aggregate principal amount of the Loans
(without regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)); provided that the Maximum Credit Amounts and the principal
amount of the Loans of the Defaulting Lenders (if any) shall be excluded from
the determination of Majority Lenders.

 

“Material Acquisition” has the meaning assigned such term in the definition of
“EBITDAX” in this Section 1.02.

 

“Material Disposition” has the meaning assigned such term in the definition of
“EBITDAX” in this Section 1.02.

 

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, or financial condition
of the Borrower and the Subsidiaries, taken as a whole, (b) the ability of the
Borrower, any Subsidiary or any Guarantor to perform any of its material
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any Loan Document or (d) the rights and remedies of or
benefits available to the Administrative Agent or any Lender under any Loan
Document.

 

“Material Indebtedness” means Debt (other than the Loans and First Lien Debt),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$10,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the Swap Termination Value.

 

“Maturity Date” means January 20, 2017.

 

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be modified from time to time pursuant to any assignment permitted by
Section 12.04(a).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.

 

“Multiemployer Plan” means a multiemployer plan as defined in section 3(37) or
4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means any sale or disposition of any Property or any
issuance of Senior Unsecured Notes or Equity Interests by a Borrower or Parent,
the cash proceeds thereof, net of customary fees, commissions, costs and other
expenses incurred in connection therewith and, in the case of any sale or
disposition of Property, net of any amount required to be used to repay the
Obligations, if any, pursuant to Section 2.07(e) and Section 3.04(c)(iii) of the
First

 

16

--------------------------------------------------------------------------------


 

Lien Credit Agreement as in effect on the date hereof.

 

“Notes” means the promissory notes of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

“NYMEX Pricing” shall mean, as of any date of determination with respect to any
month (i) for crude oil, the closing settlement price for the Light, Sweet Crude
Oil futures contract for each month, and (ii) for natural gas, the closing
settlement price for the Henry Hub Natural Gas futures contract for such month,
in each case as published by New York Mercantile Exchange (NYMEX) on its website
currently located at www.nymex.com or any successor thereto (as such pricing may
be corrected or revised from time to time by the NYMEX in accordance with its
rules and regulations).

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

 

“Organizational Documents” means (1) the Certificate of Formation of the
Borrower dated April 28, 2011 and the Limited Liability Company Agreement of the
Borrower dated May 5, 2011, (2) the Certificate of Limited Partnership of LRR
Energy, L.P. and the Amended and Restated Limited Partnership Agreement of LRR
Energy, L.P., and (3) such other similar documents of any other Loan Party.

 

17

--------------------------------------------------------------------------------


 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

 

“Parent” means LRR Energy, L.P., a Delaware limited partnership, the sole member
of Borrower.

 

“Participant” has the meaning set forth in Section 12.04(c).

 

“Participant Register” has the meaning set forth in Section 12.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Acquisition” means an Acquisition for which: (1) a binding and
enforceable purchase and sale agreement has been signed by Borrower; and
(2) constitutes a “Permitted Acquisition” under the First Lien Credit Agreement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan” (as defined in section 3(2) of
ERISA) that is subject to the provisions of Title IV of ERISA, section 412 of
the Code or section 302 of ERISA (other than a Multiemployer Plan), and in
respect of which the Borrower, a Subsidiary or any ERISA Affiliate has, or is
reasonably expected to have, liability, including any liability by reason of
having been a substantial employer pursuant to section 4063 of ERISA at any time
during the preceding five years, or by reason of being deemed to be a
contributing sponsor under section 4069 of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, National Association as its prime rate in effect at
its principal office in San Francisco; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.  Such rate is set by Wells Fargo Bank, National Association as a
general reference rate of interest, taking into account such factors as Wells
Fargo Bank, National Association may deem appropriate; it being understood that
many of Wells Fargo Bank, National Association’s commercial or other loans are
priced in relation to such rate, that it is not necessarily the lowest or best
rate actually charged to any customer and that Wells Fargo Bank, National
Association may make various commercial or other loans at rates of interest
having no relationship to such rate.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.

 

“Proved Developed Non-Producing Reserves” has the meaning assigned such term in
the SPE Definitions.

 

“Proved Developed Producing Reserves” has the meaning assigned such term in the
SPE Definitions.

 

18

--------------------------------------------------------------------------------


 

“Proved Oil and Gas Properties” means Oil and Gas Properties to which, as of the
time in question, Proved Reserves of oil and gas have been attributed in the
then most recent Reserve Report.

 

“Proved Reserves” has the meaning assigned such term in the SPE Definitions.

 

“Proved Undeveloped Reserves” has the meaning assigned such term in the SPE
Definitions.

 

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of any
such Debt.  “Redeem” has the correlative meaning thereto.

 

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

 

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

 

“Required Lenders” means, at any time while no Loans are outstanding, Lenders
having at least sixty-six and two-thirds percent (66 2/3%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans are outstanding, Lenders
holding at least sixty-six and two-thirds percent (66 2/3%) of the outstanding
aggregate principal amount of the Loans (without regard to any sale by a Lender
of a participation in any Loan under Section 12.04(c)); provided that the
Maximum Credit Amounts and the principal amount of the Loans of the Defaulting
Lenders (if any) shall be excluded from the determination of Required Lenders.

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st or July 1st
(or such other date, as may be permitted under the First Lien Credit Agreement)
the oil and gas reserves attributable to the Oil and Gas Properties of the
Borrower and the Subsidiaries, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the economic
assumptions consistent with SEC reporting requirements at the time.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person or its
general partner.

 

19

--------------------------------------------------------------------------------


 

Unless otherwise specified, all references to a Responsible Officer herein shall
mean a Responsible Officer of the general partner of Parent.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Security Instruments” means the Guaranty Agreement, mortgages, deeds of trust
and other agreements, instruments or certificates described or referred to in
Exhibit E-1, the Intercreditor Agreement and any and all other agreements,
instruments, consents or certificates now or hereafter executed and delivered by
the Borrower or any other Person (other than participation or similar agreements
between any Lender and any other lender or creditor with respect to any
Indebtedness pursuant to this Agreement) in connection with, or as security for
the payment or performance of the Indebtedness, the Notes or this Agreement, as
such agreements may be amended, modified, supplemented or restated from time to
time.

 

“Senior Unsecured Notes” has the meaning assigned such term in Section 9.02(e).

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“SPE Definitions” means with respect to any term, the definition thereof adopted
by the Board of Directors, Society for Petroleum Engineers (SPE) Inc.,
March 1997.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Strip Price” shall mean, at any time, (a) for the remainder of the current
calendar year, the average NYMEX Pricing for the remaining contracts in the
current calendar year, (b) for each of the succeeding three complete calendar
years, the average NYMEX Pricing for the twelve months in each such calendar
year, and (c) for the succeeding fourth complete calendar

 

20

--------------------------------------------------------------------------------


 

year, and for each calendar year thereafter, the average NYMEX Pricing for the
twelve months in such fourth calendar year.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power (irrespective of whether or
not at the time Equity Interests of any other class or classes of such Person
shall have or might have voting power by reason of the happening of any
contingency) or, in the case of a partnership, any general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction (including floors, caps and collars) or option or
similar agreement, whether exchange traded, “over-the-counter” or otherwise,
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

 

“Swap Liquidation” means the sale, assignment, novation, liquidation, unwind or
termination of all or any part of any Swap Agreement.  The terms “Liquidate”, 
“Liquidated” and “Liquidation” when used in reference to any Swap Agreement or
any portion thereof have the correlative meanings thereto.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement and rights of offset relating to such Swap Agreements, (a) for any
date on or after the date such Swap Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s) and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined by the counterparties to such Swap Agreements.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

21

--------------------------------------------------------------------------------


 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest additions to tax or penalties
applicable thereto.

 

“Term Credit Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Loans.

 

“Total Debt” means, at any date, all Debt of the Parent and the Consolidated
Subsidiaries on a consolidated basis, including any Debt to be incurred on such
date and excluding all Debt to be paid on such date; provided that performance
letters of credit (other than financial letters of credit) and surety bonds
shall be excluded from “Total Debt”.

 

“Total Proved PV-10” means, with respect to any Proved Reserves described in a
Reserve Report, the net present value, discounted at ten percent (10%) per
annum, of the future net revenues expected to accrue to the Borrower’s and
Subsidiaries’ collective interest in such Proved Reserves during the remaining
expected economic lives of such reserves. Each calculation of such expected
future net revenues shall be made in accordance with SEC guidelines for
reporting proved oil and gas reserves, provided that in any event
(i) appropriate deductions shall be made for severance and ad valorem taxes, and
for operating, gathering, transportation and marketing costs required for the
production and sale of such reserves, (ii) the pricing assumptions used in
determining Total Proved PV-10 for any particular reserves shall be based upon
the Strip Price, adjusted in a manner reasonably acceptable to Administrative
Agent to reflect the Borrower’s and Subsidiaries’ commodity and basis hedges and
(iii) the cash-flows derived from the pricing assumptions set forth in clause
(ii) above shall be further adjusted to account for the historical basis
differential in a manner reasonably acceptable to the Administrative Agent;
provided however, that for purposes of this calculation, no more than 40% of the
Total Proved PV-10 shall be attributable to Hydrocarbon Interests described in
the Reserve Report other than Proved Developed Producing Reserves and any value
attributable to such other Properties in excess of 40% of Total Proved PV-10
shall be disregarded.

 

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, each other Loan Document to
which it is a party, the borrowing of Loans, the use of the proceeds thereof,
and the grant of Liens by the Borrower on Mortgaged Properties and other
Properties pursuant to the Security Instruments and (b) each Guarantor, the
execution, delivery and performance by such Guarantor of each Loan Document to
which it is a party, the guaranteeing of the Indebtedness and the other
obligations under the Guaranty Agreement by such Guarantor and such Guarantor’s
grant of the security interests and provision of collateral under the Security
Instruments, and the grant of Liens by such Guarantor on Mortgaged Properties
and other Properties pursuant to the Security Instruments.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a

 

22

--------------------------------------------------------------------------------


 

fully-diluted basis, are owned by the Borrower or one or more of the
Wholly-Owned Subsidiaries or are owned by the Borrower and one or more of the
Wholly-Owned Subsidiaries.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

Section 1.03                             Types of Loans and Borrowings.  For
purposes of this Agreement, Loans and Borrowings, respectively, may be
classified and referred to by Type (e.g., a “Eurodollar Loan” or a “Eurodollar
Borrowing”).

 

Section 1.04                             Terms Generally; Rules of
Construction.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” as used in this
Credit Agreement shall be deemed to be followed by the phrase “without
limitation”.  The word “or” is not exclusive.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Annexes, Exhibits and Schedules to,
this Agreement.  No provision of this Agreement or any other Loan Document shall
be interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

 

Section 1.05                             Accounting Terms and Determinations;
GAAP.  Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the Financial Statements except for changes in which Borrower’s
independent certified public accountants concur and which are disclosed to
Administrative Agent on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Required Lenders shall otherwise agree in writing,
no such change shall modify or affect the manner in which compliance with the
covenants contained herein is computed such that all such computations shall be
conducted utilizing financial information presented consistently with prior
periods.

 

23

--------------------------------------------------------------------------------


 

ARTICLE II
THE LOANS

 

Section 2.01                             Commitments.  Subject to the terms and
conditions set forth herein, each Lender agrees to make Loans to the Borrower on
the Effective Date in an aggregate principal amount that will not result in
(a) such Lender’s Term Credit Exposure exceeding such Lender’s Commitment or
(b) the total Term Credit Exposures exceeding the total Commitments.  Once
borrowed, Borrower may not reborrow any Loans that have been repaid, whether in
whole or in part.

 

Section 2.02                             Loans and Borrowings.

 

(a)                                 Borrowings; Several Obligations.  Each Loan
shall be made as part of a Borrowing consisting of Loans made by the Lenders
ratably in accordance with their respective Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)                                 Types of Loans.  Subject to Section 3.03,
each Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as
the Borrower may request in accordance herewith.  Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

 

(c)                                  Minimum Amounts; Limitation on Number of
Borrowings.  At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000.  At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000; provided that an ABR Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments.  Borrowings of more
than one Type may be outstanding at the same time, provided that there shall not
at any time be more than a total of eight (8) Eurodollar Borrowings
outstanding.  Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 

(d)                                 Notes.  Upon request of such Lender, the
Loans made by each Lender shall be evidenced by a single promissory note of the
Borrower in substantially the form of Exhibit A, dated, in the case of (i) any
Lender party hereto as of the date of this Agreement, as of the date of this
Agreement, or (ii) any Lender that becomes a party hereto pursuant to an
Assignment and Assumption, as of the effective date of the Assignment and
Assumption, payable to such Lender in a principal amount equal to its Maximum
Credit Amount as in effect on such date, and otherwise duly completed.  In the
event that any Lender’s Maximum Credit Amount increases or decreases for any
reason (whether pursuant to Section 12.04(a) or otherwise), the Borrower shall
deliver or cause to be delivered on the effective date of such increase or
decrease, a new Note payable to such Lender in a principal amount equal to its

 

24

--------------------------------------------------------------------------------


 

Maximum Credit Amount after giving effect to such increase or decrease, and
otherwise duly completed, and such Lender agrees to promptly thereafter return
the previously issued Note held by such Lender marked canceled or otherwise
similarly defaced.

 

Section 2.03                             Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (or electronic communication approved by the Administrative Agent) in
the case of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of the proposed Borrowing or in the
case of an ABR Borrowing, not later than 12:00 noon, New York City time, on the
date of the proposed Borrowing.  Each such telephonic (or electronic
communication) Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in substantially the form of Exhibit B and signed by the
Borrower.  Each such telephonic (or electronic communication) and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;

 

(v)                                 the amount of the then effective total Term
Credit Exposures (without regard to the requested Borrowing) and the pro forma
total Term Credit Exposures (giving effect to the requested Borrowing); and

 

(vi)                              the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Term Credit Exposures to exceed the total
Commitments.

 

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

25

--------------------------------------------------------------------------------


 

Section 2.04                             Interest Elections.

 

(a)                                 Conversion and Continuance.  Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.04.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b)                                 Interest Election Requests.  To make an
election pursuant to this Section 2.04, the Borrower shall notify the
Administrative Agent of such election by telephone (or by electronic
communication approved by the Administrative Agent) by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic (or electronic communication)
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in substantially the form of Exhibit C and signed by the
Borrower.

 

(c)                                  Information in Interest Election Requests. 
Each telephonic (or electronic communication) and written Interest Election
Request shall specify the following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to Section 2.04(c)(ii) and (iii) shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Notice to Lenders by the Administrative
Agent.  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

26

--------------------------------------------------------------------------------


 

(e)                                  Effect of Failure to Deliver Timely
Interest Election Request and Events of Default on Interest Election.  If the
Borrower fails to deliver a timely Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing:  (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing (and any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective) and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

Section 2.05                             Funding of Borrowings.

 

(a)                                 Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 1:00 p.m., New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent in
New York, New York and designated by the Borrower in the applicable Borrowing
Request.  Nothing herein shall be deemed to obligate any Lender to obtain the
funds for its Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.

 

(b)                                 Presumption of Funding by the Lenders. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.05(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

27

--------------------------------------------------------------------------------


 

Section 2.06                             Termination of Commitments.  The
Commitments shall terminate on the Effective Date.

 

ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

Section 3.01                             Repayment of Loans.  The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan on the
Maturity Date.

 

Section 3.02                             Interest.

 

(a)                                 ABR Loans.  The Loans comprising each ABR
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Margin, but in no event to exceed the Highest Lawful Rate.

 

(b)                                 Eurodollar Loans.  The Loans comprising each
Eurodollar Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin, but in
no event to exceed the Highest Lawful Rate.

 

(c)                                  Post-Default Rate.  Notwithstanding the
foregoing, if any principal of or interest on any Loan or any fee or other
amount payable by the Borrower or any Guarantor hereunder or under any other
Loan Document is not paid when due, whether at stated maturity, upon
acceleration or otherwise, then such overdue amount shall bear interest, after
as well as before judgment, at a rate per annum equal to two percent (2%) plus
the rate applicable to ABR Loans as provided in Section 3.02(a), but in no event
to exceed the Highest Lawful Rate.

 

(d)                                 Interest Payment Dates.  Accrued interest on
each Loan shall be payable in arrears on each Interest Payment Date for such
Loan and on the Maturity Date; provided that (i) interest accrued pursuant to
Section 3.02(b) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than an optional prepayment of an ABR Loan
prior to the Maturity Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment, and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)                                  Interest Rate Computations.  All interest
hereunder shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case interest shall
be computed on the basis of a year of 365 days (or 366 days in a leap year),
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error, and be binding upon the
parties hereto.

 

Section 3.03                             Alternate Rate of Interest.  If prior
to the commencement of any Interest Period for a Eurodollar Borrowing:

 

28

--------------------------------------------------------------------------------


 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made at the rate that is the lower of (A) the Alternate Base
Rate plus the Applicable Margin or (B) an alternate rate of interest determined
by the Required Lenders as their cost of funds plus the Applicable Margin for
Eurodollar Borrowings.

 

Section 3.04                             Prepayments.

 

(a)                                 Optional Prepayments.  Subject to the terms
of the Intercreditor Agreement, the Borrower shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, subject to
prior notice in accordance with Section 3.04(b).

 

(b)                                 Notice and Terms of Optional Prepayment. 
The Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 1:00 p.m., New York City time, five
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Borrowing, not later than 1:00 p.m., New York City time, one Business
Day before the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02.  Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 3.02.

 

(c)                                  Mandatory Prepayments.

 

(i)                                     [Reserved].

 

(ii)                                  Provided that no Default or Event of
Default has occurred and is continuing under the First Lien Credit Agreement,
Borrower shall prepay the Borrowings with Net Cash Proceeds in an amount equal
to (A) 100% of Net Cash Proceeds of Senior Unsecured Notes (excluding, for the
avoidance of doubt, Senior Unsecured Notes that are exchanged for or issued for
the purpose of the redemption or retirement of then outstanding Senior Unsecured

 

29

--------------------------------------------------------------------------------


 

Notes provided that the Loan Parties’ Debt is not increased after giving effect
to such redemption or retirement) and (B) 50% of Net Cash Proceeds of any
issuance of Equity Interests by Parent.  On and after the repayment in full of
the First Lien Debt, Borrower shall prepay the Borrowings with Net Cash Proceeds
in an amount equal to 100% of Net Cash Proceeds of a sale or disposition of any
Property the gross proceeds of which are greater than $1,000,000 except (I) with
respect to Senior Unsecured Notes or Equity Interests, which shall be repaid to
the extent described above in this Section 3.04(c)(ii) and (II) a sale or
disposition permitted under any of clauses (a) through (e) of Section 9.12.  In
each case, such prepayment shall occur on the same day that Borrower receives
such Net Cash Proceeds.

 

(iii)                               Each prepayment of Borrowings pursuant to
this Section 3.04(c) shall be applied, first, ratably to any ABR Borrowings then
outstanding, and, second, to any Eurodollar Borrowings then outstanding, and if
more than one Eurodollar Borrowing is then outstanding, to each such Eurodollar
Borrowing in order of priority beginning with the Eurodollar Borrowing with the
least number of days remaining in the Interest Period applicable thereto and
ending with the Eurodollar Borrowing with the most number of days remaining in
the Interest Period applicable thereto.

 

(iv)                              Each prepayment of Borrowings pursuant to this
Section 3.04(c) shall be applied ratably to the Loans included in the prepaid
Borrowings.  Prepayments pursuant to this Section 3.04(c) shall be accompanied
by accrued interest to the extent required by Section 3.02.

 

(d)                                 No Premium or Penalty.  Prepayments
permitted or required under this Section 3.04 shall be without premium or
penalty, except as required under Section 5.02.

 

Section 3.05                             Fees.  The Borrower agrees to pay to
the Administrative Agent for the account of each Lender an upfront fee on the
Effective Date in an amount equal to one percent (1%) of the aggregate Maximum
Commitment Amount.

 

ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs

 

Section 4.01                             Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 Payments by the Borrower.  The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 1:00 p.m., New York City time,
on the date when due, in immediately available funds, without defense,
deduction, recoupment, set-off or counterclaim.  Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances absent manifest error
(e.g., as a result of a clerical mistake).  Any amounts received after such time
on any date may, in the discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except that
payments pursuant to Section 5.01, Section 5.02, Section 5.03 and Section 12.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any

 

30

--------------------------------------------------------------------------------


 

other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments hereunder shall be made in dollars.

 

(b)                                 Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

 

(c)                                  Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section 4.01(c) shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
Section 4.01(c) shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

Section 4.02                             Presumption of Payment by the
Borrower.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

31

--------------------------------------------------------------------------------


 

Section 4.03                             Certain Deductions by the
Administrative Agent.  If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.05(a) or Section 4.02 then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.  If at any
time prior to the acceleration or maturity of the Loans, the Administrative
Agent shall receive any payment in respect of principal of a Loan while one or
more Defaulting Lenders shall be party to this Agreement, the Administrative
Agent shall apply such payment first to the Borrowing(s) for which such
Defaulting Lender(s) shall have failed to fund its pro rata share until such
time as such Borrowing(s) are paid in full or each Lender (including each
Defaulting Lender) is owed its Applicable Percentage of all Loans then
outstanding.  After acceleration or maturity of the Loans, all principal will be
paid ratably as provided in Section 10.02(c).

 

Section 4.04                             Disposition of Proceeds.  The Security
Instruments contain an assignment by the Borrower and/or the Guarantors unto and
in favor of the Administrative Agent for the benefit of the Lenders of all of
the Borrower’s or each Guarantor’s interest in and to production and all
proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property.  The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Indebtedness and other
obligations described therein and secured thereby.  Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, (a) the Administrative Agent and the Lenders agree that they
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders will instead permit such proceeds to be paid to
the Borrower and its Subsidiaries and (b) the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Subsidiaries.

 

Section 4.05                             [Reserved.]

 

Section 4.06                             Defaulting Lenders

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article X or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to any right of set-off
or counterclaim or otherwise shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting

 

32

--------------------------------------------------------------------------------


 

Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 6.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable Facility. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)                               [Reserved.]

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with the
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

 

Section 5.01                             Increased Costs.

 

(a)                                 Eurodollar Changes in Law.  If any Change in
Law shall:

 

33

--------------------------------------------------------------------------------


 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or

 

(ii)                                  impose on any Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement or the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)                                  Certificates.  A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender or its
holding company, as the case may be, as specified in Section 5.01(a) or (b) and
reasonably detailed calculations therefor shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Effect of Failure or Delay in Requesting
Compensation.  Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 5.01 for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

 

Section 5.02                             Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan into an ABR Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto, or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 5.04(a),
then, in any such event, the Borrower shall compensate each Lender for the loss,

 

34

--------------------------------------------------------------------------------


 

cost and expense attributable to such event.  In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.

 

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 and reasonably detailed
calculations therefor shall be delivered to the Borrower and shall be conclusive
absent manifest error.  The Borrower shall pay such Lender the amount shown as
due on any such certificate within 30 days after receipt thereof.

 

Section 5.03                             Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any Guarantor
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower or any
Guarantor shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 5.03(a)), the Administrative Agent or
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower or such Guarantor
shall make such deductions and (iii) the Borrower or such Guarantor shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

 

(c)                                  Indemnification.

 

(i)                                     Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, each Lender within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent or such Lender, as the case may be,
on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.03) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate of the Administrative Agent or a Lender as to the amount of such
payment or liability under this Section 5.03 shall be delivered to the Borrower
and shall be conclusive absent manifest error.

 

35

--------------------------------------------------------------------------------


 

(ii)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent within 10 days after
demand therefore, for (A) solely with respect to the Administrative Agent, any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(B) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04 relating to the maintenance of a Participant
Register, and (C) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent or, with respect to clauses
(B) and (C), and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.   A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.03(c)(ii).

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower or a Guarantor to a Governmental Authority, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Borrower,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

36

--------------------------------------------------------------------------------


 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time

 

37

--------------------------------------------------------------------------------


 

or times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(f)                                   Tax Refunds.  If the Administrative Agent
or any Lender determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section 5.03, it shall pay over such refund to the Borrower (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 5.03 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event Administrative Agent or such
Lender is required to repay such refund to such Governmental Authority.  This
Section 5.03 shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person. 
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (f) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

Section 5.04                             Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 Designation of Different Lending Office.  If
any Lender requests compensation under Section 5.01, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.01 or Section 5.03, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The

 

38

--------------------------------------------------------------------------------


 

Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If (i) any Lender
requests compensation under Section 5.01, (ii) the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, (iii) any Lender is a Defaulting
Lender hereunder, or (iv) any Lender fails to approve or consent (or is not
deemed to have approved or consented) to a requested amendment, waiver or other
action when the Required Lenders have provided their approval or consent to such
amendment, waiver or other action, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 12.04(b)), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.01 or payments required to be made pursuant to Section 5.03,
such assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 5.05                             Illegality.  Notwithstanding any other
provision of this Agreement, in the event that it becomes unlawful for any
Lender or its applicable lending office to honor its obligation to make or
maintain Eurodollar Loans either generally or having a particular Interest
Period hereunder, then (a) such Lender shall promptly notify the Borrower and
the Administrative Agent thereof and such Lender’s obligation to make such
Eurodollar Loans shall be suspended (the “Affected Loans”) until such time as
such Lender may again make and maintain such Eurodollar Loans and (b) all
Affected Loans which would otherwise be made by such Lender shall be made
instead as ABR Loans (and, if such Lender so requests by notice to the Borrower
and the Administrative Agent, all Affected Loans of such Lender then outstanding
shall be automatically converted into ABR Loans on the date specified by such
Lender in such notice) and, to the extent that Affected Loans are so made as (or
converted into) ABR Loans, all payments of principal which would otherwise be
applied to such Lender’s Affected Loans shall be applied instead to its ABR
Loans.

 

ARTICLE VI
CONDITIONS PRECEDENT

 

Section 6.01                             Effective Date.  The obligations of the
Lenders to make Loans hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 12.02):

 

39

--------------------------------------------------------------------------------


 

(a)                                 The Administrative Agent and the Lenders
shall have received all upfront fees and all other fees and amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder (including to the extent invoiced
on or prior to the Effective Date, the fees and expenses of Haynes and Boone,
LLP, counsel to the Administrative Agent).

 

(b)                                 The Administrative Agent shall have received
a certificate of the Secretary or an Assistant Secretary of the Borrower and
each Guarantor setting forth (i) resolutions of its board of directors with
respect to the authorization of the Borrower or such Guarantor to execute and
deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the officers of the Borrower
or such Guarantor (y) who are authorized to sign the Loan Documents to which the
Borrower or such Guarantor is a party and (z) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and bylaws of the Borrower and
such Guarantor, certified as being true and complete.  The Administrative Agent
and the Lenders may conclusively rely on such certificate until the
Administrative Agent receives notice in writing from the Borrower to the
contrary.

 

(c)                                  The Administrative Agent shall have
received certificates of the appropriate State agencies with respect to the
existence, qualification and good standing of the Loan Parties.

 

(d)                                 The Administrative Agent shall have received
a compliance certificate which shall be substantially in the form of Exhibit D,
duly and properly executed by a Responsible Officer and dated as of the
Effective Date.

 

(e)                                  The Administrative Agent shall have
received from each party hereto counterparts (in such number as may be requested
by the Administrative Agent) of this Agreement signed on behalf of such party.

 

(f)                                   The Administrative Agent shall have
received duly executed Notes payable to each requesting Lender in a principal
amount equal to its Maximum Credit Amount dated as of the date hereof.

 

(g)                                  The Administrative Agent shall have
received from each party thereto duly executed counterparts (in such number as
may be requested by the Administrative Agent) of the Security Instruments,
including the Guaranty Agreement and the other Security Instruments described on
Exhibit E-1.  In connection with the execution and delivery of the Security
Instruments, the Administrative Agent shall:

 

(i)                                     be reasonably satisfied that the
Security Instruments create Appropriate Priority Liens (subject only to Excepted
Liens identified in clauses (a) to (d) and (f) of the definition thereof, but
subject to the provisos at the end of such definition) on at least 80% of the
total value of the Oil and Gas Properties evaluated in the Initial Reserve
Report; and

 

40

--------------------------------------------------------------------------------


 

(ii)                                  have received certificates, together with
undated, blank stock powers for each such certificate, representing all of the
issued and outstanding Equity Interests required to be pledged pursuant to
Section 8.14.

 

(h)                                 The Administrative Agent shall have received
an opinion of (i) Thompson & Knight, LLP, special counsel to the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent, and
(ii) local counsel in each of the following states: Oklahoma and New Mexico and
any other jurisdictions requested by the Administrative Agent, each in form and
substance reasonably satisfactory to the Administrative Agent.

 

(i)                                     The Administrative Agent shall have
received a certificate of insurance coverage of the Borrower evidencing that the
Borrower is carrying insurance in accordance with Section 7.12.

 

(j)                                    The Administrative Agent shall have
received title information as the Administrative Agent may reasonably require
satisfactory to the Administrative Agent setting forth the satisfactory status
of title to at least 80% of the total value of the Oil and Gas Properties
evaluated in the Initial Reserve Report.

 

(k)                                 The Administrative Agent shall be reasonably
satisfied with the environmental condition of the Oil and Gas Properties of the
Loan Parties.

 

(l)                                     The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower certifying that
the Borrower has received all consents and approvals required by Section 7.03.

 

(m)                             The Administrative Agent shall have received the
financial statements referred to in Section 7.04(a) and the Initial Reserve
Report accompanied by a certificate covering the matters described in
Section 8.12(a).

 

(n)                                 The Administrative Agent shall have received
appropriate UCC search certificates reflecting no prior Liens encumbering the
Properties of the Loan Parties for each of the following jurisdictions: 
Delaware and any other jurisdiction requested by the Administrative Agent.

 

(o)                                 [Reserved.]

 

(p)                                 [Reserved.]

 

(q)                                 The Administrative Agent shall have received
such other documents as the Administrative Agent or special counsel to the
Administrative Agent may reasonably request.

 

(r)                                    The Administrative Agent shall have
received the Initial Reserve Report.

 

Section 6.02                             Each Credit Event.  The obligation of
each Lender to make its Loan on the occasion of the initial Borrowing is subject
to the satisfaction of the following additional conditions:

 

41

--------------------------------------------------------------------------------


 

(a)                                 At the time of and immediately after giving
effect to such Borrowing no Default shall have occurred and be continuing.

 

(b)                                 The representations and warranties of the
Loan Parties set forth in this Agreement and in the other Loan Documents shall
be true and correct in all material respects (except that any such
representations and warranties that are qualified by materiality shall be true
and correct in all respects) on and as of the date of such Borrowing except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date of such Borrowing such
representations and warranties shall continue to be true and correct in all
material respects (except that any such representations and warranties that are
qualified by materiality shall be true and correct in all respects) as of such
specified earlier date.

 

(c)                                  The receipt by the Administrative Agent of
a Borrowing Request in accordance with Section 2.03.

 

Each request for a Borrowing shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
Section 6.02(a) through (c).

 

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

Section 7.01                             Organization; Powers.  Each of the Loan
Parties is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, has all requisite power and authority,
and has all material governmental licenses, authorizations, consents and
approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.

 

Section 7.02                             Authority; Enforceability.  The
Transactions are within the Loan Parties’ respective corporate, limited
liability company or other organizational powers and have been duly authorized
by all necessary corporate, limited liability company or other organizational
and, if required, member or stockholder action (including any action required to
be taken by any class of members, managers, or directors of the Borrower or any
other Person, whether interested or disinterested, in order to ensure the due
authorization of the Transactions).  Each Loan Document to which any Loan Party
is a party has been duly executed and delivered by the Borrower and such
Guarantor and constitutes a legal, valid and binding obligation of the Loan
Parties, as applicable, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 7.03                             Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
third Person (including shareholders, members, partners or any class of
directors or

 

42

--------------------------------------------------------------------------------


 

managers, whether interested or disinterested, of the Borrower or any other
Person), nor is any such consent, approval, registration, filing or other action
necessary for the validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect other than (i) the recording
and filing of the Security Instruments as required by this Agreement and
(ii) those third party approvals or consents which, if not made or obtained,
would not cause a Default hereunder, could not reasonably be expected to have a
Material Adverse Effect or do not have an adverse effect on the enforceability
of the Loan Documents, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the Borrower or any
Subsidiary or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Loan Party or its Properties, or give rise to a right thereunder to
require any payment to be made by any Loan Party and (d) will not result in the
creation or imposition of any Lien on any Property of any Loan Party (other than
the Liens created by the Loan Documents).

 

Section 7.04                             Financial Condition; No Material
Adverse Change.

 

(a)                                 The Borrower has heretofore furnished to the
Lenders the consolidated balance sheet and statements of income, partners’
capital and cash flows for (i) the Parent and its Subsidiaries as of and for the
partial fiscal year from November 15, 2011 ending December 31, 2011 and for the
Contributors as of and for the partial fiscal year from January 1, 2011 ending
November 15, 2011, each reported on by PricewaterhouseCoopers, LLP, independent
public accountants, and (ii) the Parent and its Subsidiaries as of and for the
fiscal quarter and the portion of the fiscal year ended March 31, 2012,
certified by its chief financial officer.  Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Parent and its Subsidiaries or the Contributors
as of such dates and for such periods in accordance with GAAP, subject to
year-end audit adjustments and the absence of footnotes in the case of the
unaudited quarterly financial statements.

 

(b)                                 Since March 31, 2012, there has been no
event, development or circumstance that has had or could reasonably be expected
to have a Material Adverse Effect.

 

(c)                                  No Loan Party has on the date hereof any
material Debt (including Disqualified Capital Stock) or any contingent
liabilities, off-balance sheet liabilities or partnerships, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in the Financial Statements.

 

Section 7.05                             Litigation.

 

(a)                                 Except as set forth on Schedule 7.05 or in
any written notice hereafter delivered to the Administrative Agent to supplement
Schedule 7.05, there are no actions, suits, investigations or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened in writing against or affecting any Loan
Party (i) not fully covered by insurance (except for normal deductibles) as to
which there is a reasonable possibility of an adverse determination that, if
adversely determined, could

 

43

--------------------------------------------------------------------------------


 

reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect and (ii) that involve any Loan Document or the
Transactions.

 

(b)                                 Since the date of this Agreement, there has
been no change in the status of the matters disclosed in Schedule 7.05 that,
individually or in the aggregate, has resulted in a Material Adverse Effect.

 

Section 7.06                             Environmental Matters.  Except for such
matters as set forth on Schedule 7.06 or that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect on the Loan
Parties:

 

(a)                                 the Loan Parties and each of their
respective Properties and operations thereon are, and within all applicable
statute of limitation periods have been, in compliance with all applicable
Environmental Laws.

 

(b)                                 the Loan Parties have obtained all
Environmental Permits required for their respective operations and each of their
Properties, with all such Environmental Permits being currently in full force
and effect, and none of Borrower or the Subsidiaries has received any written
notice or otherwise has knowledge that any such existing Environmental Permit
will be revoked or that any application for any new Environmental Permit or
renewal of any existing Environmental Permit will be protested or denied.

 

(c)                                  there are no claims, demands, suits,
orders, inquiries, or proceedings concerning any violation of, or any liability
(including as a potentially responsible party) under, any applicable
Environmental Laws that is pending or, to Borrower’s knowledge, threatened
against any Loan Party or any of their respective Properties or as a result of
any operations at such Properties.

 

(d)                                 none of the Properties of the Loan Parties
contain or have contained any:  (i) underground storage tanks;
(ii) asbestos-containing materials; (iii) landfills or dumps; (iv) hazardous
waste management units as defined pursuant to RCRA or any comparable state law;
or (v) sites on or nominated for the National Priority List promulgated pursuant
to CERCLA or any state remedial priority list promulgated or published pursuant
to any comparable state law.

 

(e)                                  there has been no Release or, to the
Borrower’s knowledge, threatened Release, of Hazardous Materials at, on, under
or from the Loan Parties’ Properties, there are no investigations, remediations,
abatements, removals, or monitorings of Hazardous Materials required under
applicable Environmental Laws at such Properties and, to the knowledge of the
Borrower, none of such Properties are adversely affected by any Release or
threatened Release of a Hazardous Material originating or emanating from any
other real property.

 

(f)                                   none of the Loan Parties has received any
written notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials at, under, or Released or
threatened to be Released from any real properties offsite the Borrower’s or any
Subsidiary’s Properties and, to the Borrower’s knowledge, there are no
conditions or circumstances that could reasonably be expected to result in the
receipt of such written notice.

 

44

--------------------------------------------------------------------------------


 

(g)                                  there has been no exposure of any Person or
Property to any Hazardous Materials as a result of or in connection with the
operations and businesses of any of the Loan Parties’ Properties that could
reasonably be expected to form the basis for a claim for damages or
compensation.

 

(h)                                 the Loan Parties have provided to the
Lenders complete and correct copies of all environmental site assessment
reports, investigations, studies, analyses, and correspondence on environmental
matters (including matters relating to any alleged non-compliance with or
liability under Environmental Laws) that are in any of the Borrower’s or the
Subsidiaries’ possession or control and relating to their respective Properties
or operations thereon.

 

Section 7.07                             Compliance with the Laws and
Agreements; No Defaults.

 

(a)                                 Each of the Loan Parties is in compliance
with all Governmental Requirements applicable to it or its Property and all
agreements and other instruments binding upon it or its Property, and possesses
all licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

(b)                                 None of the Loan Parties is in default nor
has any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default or would require the Borrower or a Subsidiary to Redeem or make any
offer to Redeem under any indenture, note, credit agreement or instrument
pursuant to which any Material Indebtedness is outstanding or by which the
Borrower or any Subsidiary or any of their Properties is bound.

 

(c)                                  No Default has occurred and is continuing.

 

(d)                                 No default or event of default under the
First Lien Credit Agreement has occurred and is continuing.

 

Section 7.08                             Investment Company Act.  None of the
Loan Parties is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.

 

Section 7.09                             Taxes.  Each of the Loan Parties has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.  The charges, accruals and reserves on
the books of the Loan Parties in respect of Taxes and other governmental charges
are, in the reasonable opinion of the Borrower, adequate.  No Tax Lien has been
filed and, to the knowledge of the Borrower, no claim is being asserted with
respect to any such Tax or other such governmental charge.

 

45

--------------------------------------------------------------------------------


 

Section 7.10                             ERISA.  No ERISA Event has, at present
or within the preceding six-year period, occurred or is reasonably expected to
occur.  Neither the Borrower, a Subsidiary nor any ERISA Affiliate is required
to contribute to, or has any other absolute or contingent liability in respect
of, any Multiemployer Plan that, when taken together with all other such
contribution obligations and liabilities, could reasonably be expected to result
in a Material Adverse Effect.  The Borrower, each Subsidiary and each ERISA
Affiliate has, at present and within the preceding six-year period, fulfilled
its obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each
Plan.  Neither the Borrower, a Subsidiary nor any ERISA Affiliate has, at
present or within the preceding six-year period, (a) sought a waiver of the
minimum funding standard under section 412 of the Code or section 302 of ERISA
in respect of any Plan, (b) failed to make any contribution or payment to any
Plan or Multiemployer Plan, or made any amendment to any Plan that has resulted
or could reasonably be expected to result in the imposition of a Lien or the
posting of a bond or other security under ERISA or the Code, or (c) incurred any
material liability under Title IV of ERISA other than a liability to the PBGC
for premiums under section 4007 of ERISA that are not past due.  The actuarial
present value of the benefit liabilities under each Plan which is subject to
Title IV of ERISA does not, as of the end of the Borrower’s most recently ended
fiscal year, exceed the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such Plan allocable
to such benefit liabilities by more than $1,000,000, and the sum of such
excesses for all such Plans (determined without regard to the $1,000,000
threshold) does not exceed $1,000,000.  The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

 

Section 7.11                             Disclosure; No Material Misstatements. 
The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which any Loan
Party is subject, and all other matters known to it, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.  Taken as a whole, none of the reports, financial statements,
certificates or other information furnished by or on behalf of the Loan Parties
to the Administrative Agent or any Lender or any of their Affiliates in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) contains material misstatements
of fact or omits to state any material facts necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information,
prospect information, geological and geophysical data and engineering
projections, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.  There
are no statements or conclusions in any Reserve Report which are based upon or
include misleading information or fail to take into account material information
regarding the matters reported therein, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties of the Borrower
and the Subsidiaries and production and cost estimates contained in each Reserve
Report are necessarily based upon professional opinions, estimates and
projections and that the Borrower and the Subsidiaries do not warrant that such
opinions, estimates and projections will ultimately prove to have been accurate.

 

46

--------------------------------------------------------------------------------


 

Section 7.12                             Insurance.  the Loan Parties have,
(a) all insurance policies sufficient for the compliance by each of them with
all material Governmental Requirements and all material agreements and
(b) insurance coverage in at least amounts and against such risk (including
public liability) that are usually insured against by companies similarly
situated and engaged in the same or a similar business for the assets and
operations of the Loan Parties.  The Administrative Agent and the Lenders have
been named as additional insureds in respect of such liability insurance
policies and the Administrative Agent has been named as loss payee with respect
to Property loss insurance.

 

Section 7.13                             Restriction on Liens.  None of the Loan
Parties is a party to any material agreement or arrangement (other than those
permitted by Section 9.16), or subject to any order, judgment, writ or decree,
which either restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and the Lenders on or in respect of their Properties to
secure the Indebtedness and the Loan Documents.

 

Section 7.14                             Subsidiaries.  Except as set forth on
Schedule 7.14 or as disclosed in writing to the Administrative Agent from time
to time (which shall promptly furnish a copy to the Lenders), which shall be a
supplement to Schedule 7.14, the Borrower has no Subsidiaries, Borrower has no
Foreign Subsidiaries and each Subsidiary on such schedule is a Wholly-Owned
Subsidiary.

 

Section 7.15                             Location of Business and Offices.  The
Borrower’s jurisdiction of organization is Delaware; the name of the Borrower as
listed in the public records of its jurisdiction of organization is LRE
Operating, LLC; and the organizational identification number of the Borrower in
its jurisdiction of organization is 4975081 (or, in each case, as set forth in a
notice delivered to the Administrative Agent pursuant to Section 8.01(m) in
accordance with Section 12.01).  The Borrower’s principal place of business and
chief executive offices are located at the address specified in Section 12.01
(or as set forth in a notice delivered pursuant to Section 8.01(m) and
Section 12.01(c)).  Each Subsidiary’s jurisdiction of organization, name as
listed in the public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
7.14 (or as set forth in a notice delivered pursuant to Section 8.01(m)).

 

Section 7.16                             Properties; Titles, Etc.

 

(a)                                 Each of the Loan Parties has good and
defensible title to the Proved Oil and Gas Properties evaluated in the most
recently delivered Reserve Report (excluding, to the extent this representation
and warranty is deemed to be made after the Effective Date, any such Oil and Gas
Properties sold or transferred in compliance with Section 9.12) and good title
to all its material personal Properties, in each case, free and clear of all
Liens except Liens permitted by Section 9.03.  After giving full effect to the
Excepted Liens, the Loan Party specified as the owner owns the net interests in
production in all material respects attributable to the Hydrocarbon Interests as
reflected in the most recently delivered Reserve Report, and the ownership of
such Properties shall not in any material respect obligate such Loan Party to
bear the costs and expenses relating to the maintenance, development and
operations of each such Property in an amount in excess of the working interest
of each Property set forth in the most

 

47

--------------------------------------------------------------------------------


 

recently delivered Reserve Report that is not offset by a corresponding
proportionate increase in the Borrower’s or such Subsidiary’s net revenue
interest in such Property.

 

(b)                                 All material leases and agreements necessary
for the conduct of the business of the Loan Parties are valid and subsisting, in
full force and effect, and there exists no default or event or circumstance
which with the giving of notice or the passage of time or both would give rise
to a default under any such leases or agreements, which could reasonably be
expected to have a Material Adverse Effect.

 

(c)                                  The rights and Properties presently owned,
leased or licensed by the Loan Parties including all easements and rights of
way, include all rights and Properties necessary to permit the Borrower and the
Subsidiaries to conduct their business in all material respects in the same
manner as its business has been conducted prior to the date hereof.

 

(d)                                 All of the Properties of the Loan Parties
which are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards except for such failure as to condition or maintenance as could not be
reasonably expected to have a Material Adverse Effect.

 

(e)                                  Each Loan Party owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
Property material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.  The Loan Parties either own
or have valid licenses or other rights to use all databases, geological data,
geophysical data, engineering data, seismic data, maps, interpretations and
other technical information used in their businesses as presently conducted,
subject to the limitations contained in the agreements governing the use of the
same, which limitations are customary for companies engaged in the business of
the exploration and production of Hydrocarbons, with such exceptions as could
not reasonably be expected to have a Material Adverse Effect.

 

Section 7.17                             Maintenance of Properties.  Except for
such acts or failures to act as could not be reasonably expected to have a
Material Adverse Effect, the Oil and Gas Properties (and Properties unitized
therewith) of the Loan Parties have been maintained, operated and developed in a
good and workmanlike manner and in conformity with all Governmental Requirements
and in conformity with the provisions of all leases, subleases or other
contracts comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Borrower and its
Subsidiaries.  Specifically in connection with the foregoing, except for those
as could not be reasonably expected to have a Material Adverse Effect, (i) no
Oil and Gas Property of the Loan Parties is subject to having allowable
production reduced below the full and regular allowable (including the maximum
permissible tolerance) because of any overproduction (whether or not the same
was permissible at the time) and (ii) none of the wells comprising a part of the
Oil and Gas Properties (or Properties unitized therewith) of the Loan Parties is
deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, the Oil and Gas Properties (or in
the case of wells located on Properties unitized therewith, such unitized
Properties) of the Loan Parties.  All pipelines, wells, gas

 

48

--------------------------------------------------------------------------------


 

processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by the Loan Parties that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by the Loan Parties, in a manner consistent with the Loan Parties’ past
practices (other than those the failure of which to maintain in accordance with
this Section 7.17 could not reasonably be expected to have a Material Adverse
Effect).

 

Section 7.18                             [Intentionally Omitted].

 

Section 7.19                             Swap Agreements.  Schedule 7.19, as of
the date hereof, and after the date hereof, each report required to be delivered
by the Borrower pursuant to Section 8.01(e), as of the date of such report, sets
forth, a true and complete list of all Swap Agreements of the Borrower and each
Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark to market
value thereof, all credit support agreements relating thereto (including any
margin required or supplied) and the counterparty to each such agreement.

 

Section 7.20                             Use of Loans.  The proceeds of the
Loans shall be used to refinance a portion of the First Lien Debt and to pay
fees and expenses in connection with this Agreement.  The Loan Parties are not
engaged principally, or as one of its or their important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying margin stock (within the meaning of Regulation
T, U or X of the Board).  No part of the proceeds of any Loan will be used for
any purpose which violates the provisions of Regulations T, U or X of the Board.

 

Section 7.21                             Solvency.  After giving effect to the
Transactions contemplated hereby, (a) the aggregate assets (after giving effect
to amounts that could reasonably be received by reason of indemnity, offset,
insurance or any similar arrangement), at a fair valuation, of the Loan Parties,
taken as a whole, will exceed the aggregate Debt of the Loan Parties on a
consolidated basis, as the Debt becomes absolute and matures, (b) each of the
Loan Parties has not incurred and do not intend to incur, and will not believe
that it has incurred, Debt beyond its ability to pay such Debt (after taking
into account the timing and amounts of cash to be received by each of the
Borrower and the Guarantors and the amounts to be payable on or in respect of
its liabilities, and giving effect to amounts that could reasonably be received
by reason of indemnity, offset, insurance or any similar arrangement) as such
Debt becomes absolute and matures and (c) each of the Loan Parties do not have
(and do not have reason to believe that it will have thereafter) unreasonably
small capital for the conduct of its business.

 

Section 7.22                             Foreign Corrupt Practices.  No Loan
Party, nor any director, officer, agent, employee or Affiliate of the Loan
Parties is aware of or has taken any action, directly or indirectly, that would
result in a material violation by such Persons of the FCPA, including without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and, the Loan Parties and their Affiliates
have conducted their business in material

 

49

--------------------------------------------------------------------------------


 

compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

Section 7.23                             Money Laundering.  The operations of
the Loan Parties are and have been conducted at all times in material compliance
with applicable financial recordkeeping and reporting requirements of the Money
Laundering Laws, and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Borrower
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Borrower, threatened.

 

Section 7.24                             OFAC.  No Loan Party, nor any director,
officer, agent, employee or Affiliate of the Loan Parties is currently subject
to any material U.S. sanctions administered by OFAC, and the Borrower will not
directly or indirectly use the proceeds from the Loans or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, for the purpose of financing the activities of any Person
currently subject to any U.S. sanctions administered by OFAC.

 

Section 7.25                             No Buildings.   No Loan Party owns any
material Building (as defined in the applicable Flood Insurance Regulation) or
material Manufactured (Mobile) Home (as defined in the applicable Flood
Insurance Regulation) and none of the Mortgaged Property includes any Building
or Manufactured (Mobile) Home, as defined in this Section 7.25.

 

ARTICLE VIII
AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full, the Borrower
covenants and agrees with the Lenders that:

 

Section 8.01                             Financial Statements; Ratings Change;
Other Information.  The Borrower will furnish or will cause the Parent to
furnish to the Administrative Agent and each Lender:

 

(a)                                 Annual Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than 15 days after required to be delivered to the SEC, Parent’s audited
consolidated balance sheet and related statements of operations, partners’
capital (or the equivalent) and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures of Parent or
Contributors, as applicable, for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied.  Concurrently with the delivery of Parent’s
audited consolidated balance sheet, Borrower will

 

50

--------------------------------------------------------------------------------


 

furnish or will cause the Parent to furnish a consolidated plan and financial
forecast for the prospective fiscal year.

 

(b)                                 Quarterly Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than 15 days after required to be delivered to the SEC, Parent’s consolidated
balance sheet and related statements of operations, partners’ capital (or the
equivalent) and cash flows as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures of Parent for the corresponding period or periods
of (or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Parent and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes.

 

(c)                                  Certificate of Financial Officer —
Compliance.  Concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer in
substantially the form of Exhibit D hereto (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 8.13(b) and Section 9.01 and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 7.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate.

 

(d)                                 Certificate of Financial Officer —
Consolidating Information.  If, at any time, all of the Consolidated
Subsidiaries of the Parent are not Consolidated Subsidiaries, then concurrently
with any delivery of financial statements under Section 8.01(a) or
Section 8.01(b), a certificate of a Financial Officer setting forth
consolidating spreadsheets that show all Consolidated Subsidiaries and the
eliminating entries, in such form as would be presentable to the auditors of the
Parent.

 

(e)                                  Certificate of Financial Officer — Swap
Agreements.  Concurrently with the delivery of each Reserve Report hereunder, a
certificate of a Financial Officer, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth as of a recent date, a
true and complete list of all Swap Agreements of the Borrower and each
Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark-to-market
value therefor, any new credit support agreements relating thereto not listed on
Schedule 7.18, any margin required or supplied under any credit support
document, and the counterparty to each such agreement.

 

(f)                                   Certificate of Insurer — Insurance
Coverage.  Concurrently with any delivery of financial statements under
Section 8.01(a), a certificate of insurance coverage from each insurer with
respect to the insurance required by Section 8.07, in form and substance
reasonably satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent or any Lender, all copies of the applicable policies.

 

51

--------------------------------------------------------------------------------


 

(g)                                  Other Accounting Reports.  Promptly upon
receipt thereof, a copy of each other material report or letter submitted to the
Parent or any of its Subsidiaries by independent accountants in connection with
any annual, interim or special audit made by them of the books of the Parent or
any such Subsidiary, and a copy of any response by or on behalf of the Parent or
any such Subsidiary; provided that this Section 8.01(g) does not apply to any
report or letter, by the terms of engagement with the applicable independent
accounts, is not permitted to be disclosed.

 

(h)                                 SEC and Other Filings; Reports to
Shareholders.  Promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; provided, however, that the Borrower shall be deemed to have
furnished the information required by this Section 8.01(h) if it shall have
timely made the same available publicly on “EDGAR”.

 

(i)                                     Notices Under Material Instruments. 
Promptly after the furnishing thereof, copies of any report or notice furnished
to or by any Person pursuant to the terms of the First Lien Credit Agreement,
any preferred stock designation, indenture, loan or credit or other similar
agreement, other than this Agreement, and not otherwise required to be furnished
to the Lenders pursuant to any other provision of this Section 8.01.

 

(j)                                    Lists of Purchasers.  Promptly following
the written request of the Administrative Agent, a list of all Persons
purchasing Hydrocarbons from the Borrower or any Subsidiary.

 

(k)                                 Notice of Sales of Oil and Gas Properties. 
In the event the Borrower or any Subsidiary intends to sell, transfer, assign or
otherwise dispose of any Oil or Gas Properties or any Equity Interests in any
Subsidiary in accordance with Section 9.12, which in any case involves either
consideration in excess of $5,000,000 or would require a Borrowing Base
reduction pursuant to Section 9.12 of the First Lien Credit Agreement, prior
written notice of such disposition, the price thereof and the anticipated date
of closing and any other details thereof requested by the Administrative Agent.

 

(l)                                     Notice of Casualty Events.  Prompt
written notice, and in any event within three Business Days, of the occurrence
of any Casualty Event or the commencement of any action or proceeding that could
reasonably be expected to result in a Casualty Event.

 

(m)                             Information Regarding Borrower and Guarantors. 
Prompt written notice (and in any event within thirty (30) days prior thereto)
of any change (i) in the Borrower or any Guarantor’s corporate name or in any
trade name used to identify such Person in the conduct of its business or in the
ownership of its Properties, (ii) in the location of the Borrower or any
Guarantor’s chief executive office or principal place of business, (iii) in the
Borrower or any Guarantor’s identity or corporate structure or in the
jurisdiction in which such Person is incorporated or formed, (iv) in the
Borrower or any Guarantor’s jurisdiction of organization or such Person’s
organizational identification number in such jurisdiction of organization, and
(v) in the Borrower’s or any Guarantor’s federal taxpayer identification number.

 

52

--------------------------------------------------------------------------------


 

(n)                                 Production Report and Lease Operating
Statements.  Within 45 days after the end of each fiscal quarter, a report
setting forth, for each calendar month during the then current fiscal year to
date, the volume of production and sales attributable to production (and the
prices at which such sales were made and the revenues derived from such sales)
for each such calendar month from the Oil and Gas Properties, and setting forth
the related ad valorem, severance and production taxes and lease operating
expenses attributable thereto and incurred for each such calendar month.

 

(o)                                 Notices of Certain Changes.  Promptly, but
in any event within five (5) Business Days after the execution thereof, copies
of any amendment, modification or supplement to the certificate or articles of
incorporation, by-laws, any preferred stock designation or any other organic
document of Parent or any subsidiary of Parent.

 

(p)                                 Notices Relating to Buildings. The Borrower
will notify Administrative Agent of any Acquisition by a Loan Party that would
result in such entity owning any material Building (as defined in the applicable
Flood Insurance Regulation) or any material Manufactured (Mobile) Home (as
defined in the applicable Flood Insurance Regulation).

 

(q)                                 Notices Relating to an Acquisition.  In the
event that (i) the Borrower is required or elects to purchase any of the
Acquisition Properties which had been excluded from, or return any of the
Acquisition Properties which had been included in, the Acquisition Properties in
accordance with the terms of the Acquisition Documents, (ii) the Borrower is
required to honor any preferential purchase right in respect of any Acquisition
Property which has not been waived, (iii) any matter being disputed in
accordance with the terms of the Acquisition Documents is resolved or (iv) the
Borrower and the seller(s) calculate and agree upon the “closing adjustment
statement” or “post-closing adjustment statement” as contemplated by the
Acquisition Documents, and, in each such case, in the event that the amount
involved exceeds $5,000,000, then the Borrower shall promptly give the
Administrative Agent notice in reasonable detail of such circumstances.

 

(r)                                    prompt written notice of the Borrower’s,
a Subsidiary’s or when known by the Borrower or an ERISA Affiliate’s agreement
to contribute to, or otherwise participate in, a Multiemployer Plan.

 

(s)                                   Other Requested Information.  Promptly
following any request therefor, such other information regarding the operations,
business affairs and financial condition of the Borrower or any Subsidiary
(including, without limitation, any Plan, and any reports or other information
required to be filed with respect thereto under the Code or under ERISA, and
Multiemployer Plan to which the Borrower, any Subsidiary or any ERISA Affiliate
contributes or otherwise participates), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.

 

Section 8.02                             Notices of Material Events.  The
Borrower will furnish to the Administrative Agent prompt written notice of the
following:

 

(a)                                 the occurrence of any Default;

 

53

--------------------------------------------------------------------------------


 

(b)                                 the filing or commencement of, or the threat
in writing of, any action, suit, proceeding, investigation or arbitration by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any other Loan Party not previously disclosed in writing to the
Lenders or any material adverse development in any action, suit, proceeding,
investigation or arbitration (whether or not previously disclosed to the
Lenders) that, in either case, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000; and

 

(d)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 8.03                             Existence; Conduct of Business.  Each
Loan Party will do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business and
maintain, if necessary, its qualification to do business in each other
jurisdiction in which its Oil and Gas Properties are located or the ownership of
its Properties requires such qualification, except where the failure to so
qualify could not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 9.11.

 

Section 8.04                             Payment of Obligations.  Each Loan
Party will pay its obligations, including Tax liabilities of the Borrower and
all of its Subsidiaries before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings and the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP or
(b) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect or result in the seizure or levy
of any material Property of the Borrower or any Subsidiary.

 

Section 8.05                             Performance of Obligations under Loan
Documents.  The Borrower will pay the Notes according to the reading, tenor and
effect thereof, and the Borrower will, and will cause each Subsidiary to, do and
perform every act and discharge all of the obligations to be performed and
discharged by them under the Loan Documents, including this Agreement, at the
time or times and in the manner specified.

 

Section 8.06                             Operation and Maintenance of
Properties.  Except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect, the Borrower at its
sole expense will, and will cause each other Loan Party to:

 

(a)                                 operate its Oil and Gas Properties and other
material Properties or cause such Oil and Gas Properties and other material
Properties to be operated in a careful and efficient manner in accordance with
the practices of the industry and in compliance with all applicable

 

54

--------------------------------------------------------------------------------


 

contracts and agreements and in compliance with all Governmental Requirements,
including applicable proration requirements and Environmental Laws, and all
applicable laws, rules and regulations of every other Governmental Authority
from time to time constituted to regulate the development and operation of its
Oil and Gas Properties and the production and sale of Hydrocarbons and other
minerals therefrom.

 

(b)                                 keep and maintain all Property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted preserve, maintain and keep in good repair, working order and
efficiency (ordinary wear and tear excepted) all of its material producing Oil
and Gas Properties and other material Properties, including all equipment,
machinery and facilities.

 

(c)                                  promptly pay and discharge, or make
reasonable and customary efforts to cause to be paid and discharged, all delay
rentals, royalties, expenses and indebtedness accruing under the leases or other
agreements affecting or pertaining to its Proved Oil and Gas Properties and will
do, or make reasonable and customary efforts to cause to be done, all other
things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder.

 

(d)                                 promptly perform or make reasonable and
customary efforts to cause to be performed, in accordance with industry
standards, the obligations required by each and all of the assignments, deeds,
leases, sub-leases, contracts and agreements affecting its interests in its
Proved Oil and Gas Properties and other material Properties.

 

(e)                                  operate its Oil and Gas Properties and
other material Properties or cause or make reasonable and customary efforts to
cause such Oil and Gas Properties and other material Properties to be operated
in accordance with the practices of the industry and in material compliance with
all applicable contracts and agreements and in compliance in all material
respects with all Governmental Requirements.

 

(f)                                   to the extent the Borrower is not the
operator of any Property, the Borrower shall use reasonable efforts to cause the
operator to comply with this Section 8.06.

 

Section 8.07                             Insurance.  Each Loan Party will
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.  The loss payable clauses or provisions in said insurance policy or
policies insuring any of the collateral for the Loans shall be endorsed in favor
of and made payable to the Administrative Agent as its interests may appear and
such policies shall name the Administrative Agent and the Lenders as “additional
insureds” and provide that the insurer will endeavor to give at least 30 days
prior notice of any cancellation to the Administrative Agent.  So long as no
Event of Default has occurred and is continuing, the Borrower or applicable
Subsidiary shall be entitled to use the proceeds received from any insurance
policy as a result of a Casualty Event (without regard to the threshold in the
definition thereof) to repair or replace the Property of the Borrower or such
Subsidiary subject to such Casualty Event or to otherwise enhance the value of
the collateral for the Indebtedness.

 

55

--------------------------------------------------------------------------------


 

Section 8.08                             Books and Records; Inspection Rights. 
Each Loan Party will keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities.  The Borrower will, and will cause each Subsidiary to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its Properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times during normal business hours and as reasonably requested.

 

Section 8.09                             Compliance with Laws.  Each Loan Party
will comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its Property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 8.10                             Environmental Matters.

 

(a)                                 The Borrower shall at its sole expense:
(i) comply, and shall cause its Properties and operations and each Subsidiary
and each Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, where the failure to comply could be reasonably expected to
have a Material Adverse Effect; (ii) not Release or threaten to Release, and
shall cause each Subsidiary not to Release or threaten to Release, any Hazardous
Material on, under, about or from any of the Borrower’s or its Subsidiaries’
Properties or any other Property to the extent caused by the Borrower’s or any
of its Subsidiaries’ operations except in compliance with applicable
Environmental Laws, the Release or threatened Release of which could reasonably
be expected to have a Material Adverse Effect; (iii) timely obtain or file, and
shall cause each Subsidiary to timely obtain or file, all Environmental Permits,
if any, required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower’s or its Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future Release or
threatened Release of any Hazardous Material on, under, about or from any of the
Borrower’s or its Subsidiaries’ Properties, which failure to commence and
diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect; and (v) establish and implement, and shall cause each
Subsidiary to establish and implement, such procedures as may be necessary to
determine and assure that the Borrower’s and its Subsidiaries’ obligations under
this Section 8.10(a) are timely and fully satisfied, which failure to establish
and implement could reasonably be expected to have a Material Adverse Effect.

 

(b)                                 The Borrower will promptly, but in no event
later than five Business Days after the Borrower’s knowledge of the occurrence
of a triggering event, notify the Administrative Agent in writing of any
threatened action, investigation or inquiry by any Governmental Authority or any
threatened demand or lawsuit by any Person against the Borrower or its

 

56

--------------------------------------------------------------------------------


 

Subsidiaries or their Properties of which the Borrower has knowledge in
connection with any applicable Environmental Laws (excluding routine testing and
corrective action) if the Borrower reasonably anticipates that such action will
result in liability (whether individually or in the aggregate) in excess of
$5,000,000, not fully covered by insurance or other means of recovery or
reimbursement reasonably acceptable to the Administrative Agent, subject to
normal deductibles.

 

(c)                                  The Borrower will, and will cause each
Subsidiary to, undertake reasonable environmental audits and tests in accordance
with applicable American Society of Testing Materials standards upon the
reasonable request by the Administrative Agent in connection with any future
Acquisitions, except in circumstances in which such Person is acquiring an
additional interest in any Property already owned by such Person.

 

Section 8.11                             Further Assurances.

 

(a)                                 The Borrower at its sole expense will, and
will cause each other Loan Party to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of the
Borrower or any Subsidiary, as the case may be, in the Loan Documents, including
the Notes, or to further evidence and more fully describe the collateral
intended as security for the Indebtedness, or to correct any omissions in this
Agreement or the Security Instruments, or to state more fully the obligations
secured therein, or to perfect, protect or preserve any Liens created pursuant
to this Agreement or any of the Security Instruments or the priority thereof, or
to make any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate, in the reasonable discretion of the
Administrative Agent, in connection therewith.

 

(b)                                 The Borrower hereby authorizes the
Administrative Agent to file one or more financing or continuation statements,
and amendments thereto, relative to all or any part of the Mortgaged Property
without the signature of the Borrower or any Guarantor where permitted by law. 
A carbon, photographic or other reproduction of the Security Instruments or any
financing statement covering the Mortgaged Property or any part thereof shall be
sufficient as a financing statement where permitted by law.  The Administrative
Agent will promptly send the Borrower any financing or continuation statements
it files without the signature of any Loan Party and the Administrative Agent
will promptly send the Borrower the filing or recordation information with
respect thereto.

 

Section 8.12                             Reserve Reports.

 

(a)                                 On or before March 31 and September 30 of
each year, commencing September 30, 2012, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report evaluating the Oil and Gas
Properties of the Borrower and its Subsidiaries as of the immediately preceding
January 1st and July 1st.  The Reserve Report as of January 1 of each year shall
be prepared by one or more Approved Petroleum Engineers.  The Reserve Report as
of July 1 of each year shall be prepared by or under the supervision of the
chief engineer of the Borrower who shall certify such Reserve Report to be true
and accurate in all material respects

 

57

--------------------------------------------------------------------------------


 

and to have been prepared in accordance with the procedures used in the
immediately preceding January 1 Reserve Report.

 

(b)                                 In the event of an “Interim Redetermination”
under the First Lien Credit Agreement, or upon the exercise by the
Administrative Agent of its right to an Additional Asset Coverage Test Date, the
Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report prepared by or under the supervision of the chief engineer of the
Borrower who shall certify such Reserve Report to be true and accurate in all
material respects and to have been prepared in accordance with the procedures
used in the immediately preceding January 1 Reserve Report.  For any such
“Interim Redetermination” or Additional Asset Coverage Test Date, the Borrower
shall provide such Reserve Report with an “as of” date, which shall be not more
than 45 days prior to the date of delivery, as required by the Administrative
Agent as soon as possible, but in any event no later than forty-five (45) days
following the receipt of such request.  In addition to the foregoing, the
Borrower shall deliver to the Administrative Agent and each Lender a Reserve
Report when and as delivered at any and all other times under the First Lien
Credit Agreement.

 

(c)                                  With the delivery of each Reserve Report,
the Borrower shall provide to the Administrative Agent and the Lenders a
certificate from a Responsible Officer certifying that in all material respects:
(i) except as set forth on an exhibit to the certificate, on a net basis there
are no take or pay or other prepayments with respect to its Oil and Gas
Properties evaluated in such Reserve Report which would require the Borrower or
any of its Subsidiaries to deliver Hydrocarbons either generally or produced
from such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefore and (ii) none of their Oil and Gas Properties
have been sold since the date of the last Borrowing Base determination except as
set forth on an exhibit to the certificate, which certificate shall list all of
its Oil and Gas Properties sold and in such detail as reasonably required by the
Administrative Agent.

 

Section 8.13                             Title Information.

 

(a)                                 As of the date hereof, the Administrative
Agent or its counsel shall have received satisfactory title information on at
least 80% of the total value of the Proved Oil and Gas Properties evaluated in
the Initial Reserve Report.  Additionally, on or before the delivery to the
Administrative Agent and the Lenders of each Reserve Report required by Section
8.12(a), the Borrower will deliver title information in form and substance
reasonably acceptable to the Administrative Agent covering enough of the Proved
Oil and Gas Properties evaluated by such Reserve Report that were not included
in the immediately preceding Reserve Report, so that the Administrative Agent
shall have received, together with title information previously delivered to the
Administrative Agent, reasonably satisfactory title information on at least 80%
of the total value of the Proved Oil and Gas Properties evaluated by such
Reserve Report.

 

(b)                                 If the Borrower has provided title
information for additional Properties under Section 8.13(a), the Borrower shall,
within 60 days of notice from the Administrative Agent that material title
defects or exceptions exist with respect to such additional Properties, either
(i) cure any such material title defects or exceptions (including defects or
exceptions as to priority) which are not permitted by Section 9.03 raised by
such information, (ii) substitute acceptable Mortgaged Properties with no
material title defects or exceptions except for Excepted

 

58

--------------------------------------------------------------------------------


 

Liens (other than Excepted Liens described in clauses (e), (g) and (h) of such
definition) having an equivalent value or (iii) deliver title information in
form and substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, reasonably satisfactory title
information on at least 80% of the value of the Proved Oil and Gas Properties
evaluated by such Reserve Report.

 

(c)                                  If the Borrower has failed to cure any
material title defect requested by the Administrative Agent to be cured within
the 60-day period with respect to certain Proved Oil and Gas Properties or the
Borrower has failed to comply with the requirement to provide reasonably
acceptable title information covering certain Proved Oil and Gas Properties
necessary to cover at least 80% of the value of the Proved Oil and Gas
Properties evaluated in the most recent Reserve Report, in each case as required
by this Section, such failure shall not be a Default, but instead the
Administrative Agent shall have the right, exercisable by notice to the
Borrower, to exclude from the determination of Total PV-10 that portion, and
only that portion, of such Properties (the “Excluded Properties”) with respect
to which the Borrower has failed to cure material title defects or has failed to
provide reasonably acceptable title information such that the Administrative
Agent shall have received, together with title information previously delivered
to the Administrative Agent, reasonably satisfactory title information on at
least 80% of the value of the remaining Proved Oil and Gas Properties evaluated
by such Reserve Report.  This remedy is exercisable by the Administrative Agent
in its sole discretion from time to time, and any failure to so exercise this
remedy at any time shall not be a waiver as to future exercise of this remedy by
the Administrative Agent.  Upon any exercise of the remedy provided in this
Section 8.13(c), the Administrative Agent shall have the right to conduct an
Asset Coverage Test (utilizing the Total PV-10 exclusive of the Excluded
Properties) at a date no later than twenty (20) Business Days following the
exercise of such remedy.

 

Section 8.14                             Additional Collateral; Additional
Guarantors.

 

(a)                                 In connection with the delivery of a Reserve
Report, the Borrower shall review the Reserve Report to ascertain whether the
Mortgaged Properties represent at least 80% of the total value of the Proved Oil
and Gas Properties evaluated in the most recently completed Reserve Report after
giving effect to exploration and production activities, acquisitions,
dispositions and production.  In the event that the Mortgaged Properties do not
represent at least 80% of such total value, then the Borrower shall, and shall
cause its Subsidiaries to, within sixty (60) days following the delivery of such
Reserve Report, grant to the Administrative Agent as security for the
Indebtedness an Appropriate Priority Lien (provided that Excepted Liens of the
type described in clauses (a) to (d) and (f) of the definition thereof may
exist, but subject to the provisos at the end of such definition) on additional
Proved Oil and Gas Properties not already subject to a Lien created by the
Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent at least 80% of such total value.  All such Liens will
be created and perfected by and in accordance with the provisions of mortgages,
deeds of trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes.

 

59

--------------------------------------------------------------------------------


 

(b)                                 (i)  Each Loan Party other than the Borrower
will, and will cause each of its Subsidiaries to unconditionally guaranty, on a
joint and several basis, the prompt payment and performance of the Indebtedness
pursuant to the Guaranty Agreement and (ii) each Loan Party will, and will cause
each of its Subsidiaries to, grant to the Administrative Agent, pursuant to this
Agreement or the Guaranty Agreement, as applicable, a perfected, Appropriate
Priority Lien or security interest in all of the issued and outstanding Equity
Interests in each Subsidiary of the Borrower.  In connection therewith, the
Borrower will, and will cause each Subsidiary, to promptly, but in any event
within 10 days after the creation or acquisition thereof (or other similar
event), (A) execute and deliver an amendment or a supplement to the Guaranty
Agreement as reasonably required by the Administrative Agent, (B) pledge all of
the Equity Interests of each Subsidiary (including delivery of original stock or
equity certificates evidencing the Equity Interests of such Subsidiary, together
with an appropriate undated stock powers for each certificate duly executed in
blank by the registered owner thereof) and (C) execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.

 

(c)                                  The Borrower will and will cause its
Subsidiaries to promptly execute and deliver to the Administrative Agent all
such other documents and instruments reasonably requested by the Administrative
Agent to cause substantially all other material tangible and intangible assets
of the Borrower and each Subsidiary to be subject to a Lien created by the
Security Instruments

 

Section 8.15                             Senior Unsecured Notes.  The Borrower
will notify Administrative Agent at least 10 Business Days prior to any issuance
of Senior Unsecured Notes.  Such notice shall contain the material terms of such
offering as well as the notional amount to be offered.

 

ARTICLE IX

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full, the Borrower covenants
and agrees with the Lenders that:

 

Section 9.01                             Financial Covenants.

 

(a)                                 Leverage Ratio.  The Borrower will not, as
of the last day of any fiscal quarter, beginning with the fiscal quarter ending
June 30, 2012, permit the ratio of Total Debt as of such day to EBITDAX for the
four fiscal quarters ending on the such day to be greater than 4.25 to 1.0;
provided, that the determination of EBITDAX for the period ending June 30, 2012,
shall be made by multiplying EBITDAX for the three fiscal quarter period ending
on such date times 4/3rds.

 

(b)                                 Current Ratio.  The Borrower will not
permit, as of the last day of any fiscal quarter, Parent’s ratio of (i)
consolidated current assets (including the unused amount of the total
Commitments, but excluding non-cash assets under ASC 815) to (ii) consolidated
current liabilities (excluding non-cash obligations under ASC 815) of the
Borrower to be less

 

60

--------------------------------------------------------------------------------


 

than 1.0 to 1.0 provided, however, the current maturities of long term
Indebtedness shall not be considered consolidated current liabilities for
purposes of this ratio.

 

(c)                                  Asset Coverage Test.  The Borrower will not
permit the ratio of, as of any Asset Coverage Test Date or Additional Asset
Coverage Test Date, (i) Total Proved PV-10 to (ii) Total Debt, to be less than
1.50 to 1.00.

 

Section 9.02                             Debt.  The Loan Parties will not incur,
create, assume or suffer to exist any Debt, except:

 

(a)                                 the Notes or other Indebtedness arising
under the Loan Documents or any guaranty of or suretyship arrangement for the
Notes or other Indebtedness arising under the Loan Documents.

 

(b)                                 Debt associated with bonds or other surety
obligations in connection with (i) obligations or liabilities arising in the
ordinary course of business, (ii) Governmental Requirements, (iii) the operation
of Oil and Gas Properties or (iv) judgments pending appeal.

 

(c)                                  endorsements of negotiable instruments for
collection in the ordinary course of business.

 

(d)                                 intercompany Debt between the Borrower and
any of its Subsidiaries or between Subsidiaries to the extent permitted by
Section 9.05(h); provided that such Debt is not held, assigned, transferred,
negotiated or pledged (other than pursuant to a Security Instrument) to any
Person other than the Borrower or one of its Wholly-Owned Subsidiaries, and,
provided further, that any such Debt owed by either the Borrower or a Guarantor
shall be subordinated to the Obligations on terms set forth in the Guaranty
Agreement.

 

(e)                                  Unsecured senior debt, provided that the
principal amount does not exceed $300,000,000 (“Senior Unsecured Notes”), and
any guarantees thereof; provided that (i) both before and after giving effect to
the incurrence of the Senior Unsecured Notes, no Default or Event of Default has
occurred and is continuing and after giving effect to the incurrence of the
Senior Unsecured Notes on a pro forma basis, the Loan Parties shall be in
compliance with the covenants set forth in Section 9.01, (ii) the Senior
Unsecured Notes remain unsecured prior to the Maturity Date, (iii) no scheduled
payment of principal, scheduled mandatory redemption or scheduled sinking fund
payment may be due prior to 180 days following the Maturity Date, (iv) the
financial covenants governing such Debt are no more restrictive with respect to
the Parent and its Subsidiaries than the financial covenants under this
Agreement and all of the covenants and events of default governing such Debt are
not more restrictive with respect to the Borrower and its Subsidiaries than the
covenants and Events of Default under this Agreement; provided that the
inclusion of any covenant that is customary with respect to such type of Debt
and that is not found in this Agreement shall not be deemed to be more
restrictive for purposes of this clause and (v) the Senior Unsecured Notes shall
not be prepaid if an Event of Default has occurred and is continuing, other than
an exchange or refinance that does not result in a reduction of the principal
amount of such Senior Unsecured Notes.

 

(f)                                   Debt under Capital Leases or purchase
money Debt not to exceed $10,000,000 in aggregate principal amount at any one
time outstanding and which, at the time

 

61

--------------------------------------------------------------------------------


 

incurred, is not reasonable anticipated to extend beyond the useful life of the
Property leased or acquired.

 

(g)                                  other Debt not to exceed $10,000,000 in
aggregate principal amount at any one time outstanding.

 

(h)                                 the First Lien Debt under the First Lien
Loan Documents, subject to the terms of the Intercreditor Agreement; so long as
the Capped Obligations (as defined in the Intercreditor Agreement) are less than
the First Lien Cap (as defined in the Intercreditor Agreement).

 

Section 9.03                             Liens.  The Loan Parties will not
create, incur, assume or permit to exist any Lien on any of its Properties (now
owned or hereafter acquired), except:

 

(a)                                 Liens securing the payment of any
Indebtedness.

 

(b)                                 Excepted Liens.

 

(c)                                  Liens securing Capital Leases or purchase
money Debt permitted by Section 9.02(f) but only on the Property under lease or
so purchased (together with accessions and additions thereto and proceeds
thereof)

 

(d)                                 Liens on Property not constituting
collateral for the Indebtedness and not otherwise permitted by the foregoing
clauses of this Section 9.03; provided that the aggregate principal or face
amount of all Debt secured under this Section 9.03(c) shall not exceed
$10,000,000 at any time.

 

(e)                                  Liens granted pursuant to the First Lien
Loan Documents to secure First Lien Debt.

 

Section 9.04                             Dividends, Distributions and
Redemptions.

 

(a)                                 Restricted Payments.  The Loan Parties will
not, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, return any capital to its stockholders or make any
distribution of its Property to its Equity Interest holders, except (i) the
Parent may declare and pay dividends with respect to its Equity Interests
payable solely in additional shares of its Equity Interests (other than
Disqualified Capital Stock), (ii) the Borrower and its Subsidiaries may declare
and pay dividends ratably with respect to their Equity Interests, (iii) the Loan
Parties may make Restricted Payments pursuant to and in accordance with equity
incentive plans or other benefit plans for management or employees of Loan
Parties and the general partner of Parent and (iv) so long as no Event of
Default has occurred and is continuing, or would exist after giving effect
thereto, Parent may make Restricted Payments of Available Cash to holders of its
Equity Interests in compliance with the terms of its Organizational Documents.

 

(b)                                 Repayment of Senior Unsecured Notes;
Amendment of terms of Senior Unsecured Notes.  The Loan Parties will not, prior
to the date that is 180 days after the Maturity Date:  (i) call, make or offer
to make any optional or voluntary Redemption of or otherwise

 

62

--------------------------------------------------------------------------------


 

optionally or voluntarily Redeem (whether in whole or in part) the Senior
Unsecured Notes except that the Borrower may prepay the Senior Unsecured Notes
with the Net Cash Proceeds of a new issuance of Senior Unsecured Notes so long
as the Loan Parties’ Debt is not increased as a result of such prepayment or
reissuance or (ii) amend, modify, waive or otherwise change, consent or agree to
any amendment, modification, waiver or other change to, any of the terms of the
Senior Unsecured Notes if the effect thereof would be to shorten its maturity or
average life (except to a date that remains at least 180 days following the
Maturity Date) or increase the amount of any payment of principal thereof
(except for such increases that become due and payable at least 180 days
following the Maturity Date) or shorten any period for payment of interest
thereon (except to a date that remains at least 180 days following the Maturity
Date).

 

Section 9.05                             Investments and Loans.  The Loan
Parties will not make or permit to remain outstanding any Investments in or to
any Person, except that the foregoing restriction shall not apply to:

 

(a)                                 Investments reflected in the Financial
Statements or which are disclosed to the Lenders in Schedule 9.05.

 

(b)                                 accounts receivable arising in the ordinary
course of business.

 

(c)                                  direct obligations of the United States or
any agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one year from the date of creation
thereof.

 

(d)                                 commercial paper maturing within one year
from the date of creation thereof rated in the highest grade by S&P or Moody’s.

 

(e)                                  deposits maturing within one year from the
date of creation thereof with, including certificates of deposit issued by, any
Lender or any office located in the United States of any other bank or trust
company which is organized under the laws of the United States or any state
thereof, has capital, surplus and undivided profits aggregating at least
$100,000,000 (as of the date of such bank or trust company’s most recent
financial reports) and has a short term deposit rating of no lower than A2 or
P2, as such rating is set forth from time to time, by S&P or Moody’s,
respectively.

 

(f)                                   deposits in money market funds investing
primarily in Investments described in Section 9.05(c), Section 9.05(d) or
Section 9.05(e).

 

(g)                                  repurchase agreements of a commercial bank
in the United States and Canada if the commercial paper of such bank or of the
bank holding company of which such bank is a wholly owned subsidiary is rated in
the highest rating categories of S&P, Moody’s, or any other rating agency
satisfactory to the Required Lenders, that are fully secured by securities
described in Section 9.05(c).

 

(h)                                 Investments made by the Parent in or to the
Borrower or by the Borrower in or to the Guarantors and made by any Subsidiary
in or to the Borrower or any Guarantor, including, in each case any Person which
will, substantially contemporaneously with such Investment, become a Guarantor.

 

63

--------------------------------------------------------------------------------


 

(i)                                     Investments received in settlement of
debts owing to the Borrower or any of its Subsidiaries as a result of a
bankruptcy or other insolvency proceeding of the obligor in respect of such
debts or upon the enforcement of any claim or Lien in favor of the Borrower or
any of its Subsidiaries.

 

(j)                                    subject to the limits in Sections
9.06, Investments related to farm-out, farm-in, joint operating, joint venture
or area of mutual interest agreements, gathering systems, pipelines or other
similar arrangements which are usual and customary in the oil and gas
exploration and production business located within the geographic boundaries of
the United States and Canada.

 

(k)                                 subject to the limits in
Section 9.06, Investments (including, without limitation, capital
contributions), in general or limited partnerships or other types of entities or
joint ventures (each a “Venture”) entered into by the Borrower or a Subsidiary
with others for the purpose of constructing and operating gathering and pipeline
systems, treatment facilities, compression facilities and other related
facilities for the treatment, transportation or storage of Hydrocarbons on the
Borrower’s Oil and Gas Properties; provided that such Venture interests acquired
and capital contributions made (valued as of the date such interest was acquired
or the contribution made) do not exceed, in the aggregate at the time of making
thereof (net of any subsequent dispositions), an amount equal to $10,000,000.

 

(l)                                     loans or advances to employees, officers
or directors in the ordinary course of business of the Borrower or any of its
Restricted Subsidiaries, in each case only as permitted by applicable law, but
in any event not to exceed $1,000,000 in the aggregate at any time.

 

(m)                             Investments arising from the endorsement of
financial instruments in the ordinary course of business.

 

(n)                                 indemnities and other contingent
obligations in respect of liabilities (other than Debt) of another Person
under capital markets underwriting, engagement and commitment agreements, under
purchase and/or sale agreements or under agreements that are customary in the
oil and gas business.

 

(o)                                 other Investments not to exceed $2,000,000
in the aggregate at any time.

 

Section 9.06                             Nature of Business; No International
Operations.  The Loan Parties will not allow any material change to be made in
the character of its business as an independent oil and gas exploration and
production company.  The Borrower will not, and will not permit any of its
Subsidiaries to, acquire or make any other expenditure (whether such expenditure
is capital, operating or otherwise) in or related to, any Oil and Gas Properties
not located within the geographical boundaries of the United States.

 

Section 9.07                             [Intentionally Omitted]

 

Section 9.08                             Proceeds of Loans.  The Borrower will
not permit the proceeds of the Loans to be used for any purpose other than those
permitted by Section 7.20.  Neither the Borrower nor any Person acting on behalf
of the Borrower has taken or will take any action

 

64

--------------------------------------------------------------------------------


 

which could cause any of the Loan Documents to violate Regulations T, U or X or
any other regulation of the Board or to violate Section 7 of the Securities
Exchange Act of 1934 or any rule or regulation thereunder, in each case as now
in effect or as the same may hereinafter be in effect.  If requested by the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in Regulation U,
Regulation T or Regulation X of the Board, as the case may be.

 

Section 9.09                             [Intentionally Omitted.]

 

Section 9.10                             Sale or Discount of Receivables. 
Except for receivables obtained by the Loan Parties out of the ordinary course
of business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, the Loan Parties will not, discount
or sell (with or without recourse) any of its notes receivable or accounts
receivable.

 

Section 9.11                             Mergers, Etc.  No Loan Party will merge
into or with or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its Property to any other Person (whether now owned or
hereafter acquired) (any such transaction, a “consolidation”) or liquidate,
wind-up or dissolve (or suffer any liquidation or dissolution), terminate or
discontinue its business; provided that:

 

(a)                                 the Borrower or any Subsidiary may
participate in a consolidation with any other Person; provided that (i) no
Default is continuing, (ii) any such consolidation would not cause a Default
hereunder, (iii) if the Borrower consolidates with any Person, the Borrower
shall be the surviving Person and (iv) if any other Loan Party consolidates with
any Person (other than the Borrower or another Loan Party) and such other Loan
Party is not the surviving Person, such surviving Person shall expressly assume
in writing (in form and substance satisfactory to the Administrative Agent) all
obligations of such Loan Party under the Loan Documents; and

 

(b)                                 any Subsidiary may liquidate, wind up or
dissolve or participate in a consolidation with the Borrower (provided that the
Borrower shall be the continuing or surviving Person) or any other Subsidiary
(provided that if one of such Subsidiary is a Wholly-Owned Subsidiary, then the
continuing or surviving Person shall be a Wholly-Owned Subsidiary); and

 

Section 9.12                             Sale of Properties.  No Loan Party will
sell, assign, farm-out, convey or otherwise transfer any Property or Liquidate
any Swap Agreement except for (a) the sale of Hydrocarbons in the ordinary
course of business; (b) farmouts of undeveloped acreage not constituting Proved
Oil and Gas Properties and assignments in connection with such farmouts;
(c) sales or other dispositions of Oil and Gas Properties or interests therein
with respect to which no proved reserves were attributed in the most recently
delivered Reserve Report, (d) the sale or transfer of equipment that is no
longer necessary for the business of the Loan Party or is replaced by equipment
of at least comparable value and use; (e) the Liquidation of any Swap Agreement
to the extent such Swap Agreement was assigned zero value in the Borrowing Base
then in effect

 

65

--------------------------------------------------------------------------------


 

(as determined by the First Lien Agent); (f) sales or other dispositions
(including Casualty Events) of Oil and Gas Properties or any interest therein or
Equity Interests in Subsidiaries owning Oil and Gas Properties or Swap
Liquidations, in each case other than as provided in clauses (a) through (e) or
(g); provided that (i) the consideration received in respect of such sale shall
be equal to or greater than the fair market value of such Oil and Gas
Properties, (ii) no Event of Default has occurred and is continuing, or would
exist after giving effect thereto (including, if such sale or other disposition
is a Material Disposition, Section 9.01(c) after giving effect to such Material
Disposition), (iii) if the Borrowing Base value as of the most recent
Redetermination Date (as defined in the First Lien Credit Agreement)
attributable to the Oil and Gas Properties so sold or disposed of or owned by
such Subsidiaries so sold or disposed of plus the net effect (as reasonably
determined by the First Lien Administrative Agent) of such Swap Liquidations in
the aggregate since the most recent Redetermination Date reduce the Borrowing
Base by more than five percent (5%) of the Borrowing Base established as of such
most recent Scheduled Redetermination Date (as defined in the First Lien Credit
Agreement), the Borrowing Base shall be reduced by an amount determined pursuant
to the First Lien Credit Agreement and any prepayment required under the First
Lien Credit Agreement shall be made in connection with such sale or other
disposition and (iv) after giving effect to any Borrowing Base reduction in
Section 9.12(f)(iii), the Borrowing Base then in effect is greater than or equal
to 2.5 times the total Term Credit Exposure; and (g) so long as no Event of
Default has occurred and is continuing, or would exist after giving effect
thereto, sales and other dispositions of Properties not permitted by
Section 9.12 (a) to (f) having a fair market value not to exceed $5,000,000 in
the aggregate during any 12-month period.

 

Section 9.13                             Environmental Matters.  The Loan
Parties will not cause or permit any of its Property to be in violation of, or
do anything or permit anything to be done which will subject any such Property
to a Release or threatened Release of Hazardous Materials, exposure to any
Hazardous Materials, or to any Remedial Work under any applicable Environmental
Laws, assuming disclosure to the applicable Governmental Authority of all
relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations, Release or threatened Release, exposure, or
Remedial work could reasonably be expected to have a Material Adverse Effect.

 

Section 9.14                             Transactions with Affiliates.  The Loan
Parties will not enter into any transaction, including any purchase, sale, lease
or exchange of Property or the rendering of any service, with any Affiliate
(other than the Guarantors and Wholly-Owned Subsidiaries of the Borrower) unless
such transactions are otherwise permitted under this Agreement and are upon fair
and reasonable terms no less favorable to it than it would obtain in a
comparable arm’s length transaction with a Person not an Affiliate; provided
that the foregoing shall not limit or restrict transactions pursuant to any of
the agreements in effect on the Effective Date, or any amendment, modification,
restatement or replacement of any such agreements to the extent such amendment,
modification, restatement or replacement is not adverse to the Lenders in any
material respect.

 

Section 9.15                             Subsidiaries.  The Loan Parties will
not create or acquire any additional Subsidiary unless the Borrower gives
written notice to the Administrative Agent of such creation or acquisition and
complies with Section 8.14(b) and Section 8.14(b).  The Borrower shall not, and
shall not permit any Subsidiary to, sell, assign or otherwise dispose of any
Equity Interests in

 

66

--------------------------------------------------------------------------------


 

any Subsidiary except in compliance with Section 9.11 or Section 9.12.  Neither
the Borrower nor any Subsidiary shall have any Foreign Subsidiaries.

 

Section 9.16                             Negative Pledge Agreements; Dividend
Restrictions.  The Loan Parties will not create, incur, assume or suffer to
exist any contract, agreement or understanding (other than this Agreement or the
Security Instruments) which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders or restricts any Subsidiary from paying
dividends or making distributions to the Borrower or any Guarantor, or which
requires the consent of or notice to other Persons in connection therewith;
provided, however, that the preceding restrictions will not apply to
encumbrances or restrictions arising under or by reason of (1) this Agreement,
the Intercreditor Agreement or the Security Instruments, (2) the First Lien
Credit Agreement and First Lien Loan Documents, (3) Debt securing Liens
permitted by Section 9.03(c) or any contract, agreement or understanding
creating Liens permitted by Section 9.03(c) (but only to the extent related to
the Property on which such Liens were created), (4) any leases or licenses or
similar contracts as they affect any Property or Lien subject to a lease or
license, (5) any restriction with respect to a Subsidiary imposed pursuant to an
agreement entered into for the direct or indirect sale or disposition of all or
substantially all the equity or Property of such Subsidiary (or the Property
that is subject to such restriction) pending the closing of such sale or
disposition, or (6) customary provisions with respect to the distribution of
Property in joint venture agreements.

 

Section 9.17                             Swap Agreements.  The Loan Parties will
not enter into any Swap Agreements with any Person other than (a) Swap
Agreements in respect of commodities (i) with an Approved Counterparty and
(ii) the notional volumes for which (when aggregated with other commodity Swap
Agreements then in effect other than basis differential swaps on volumes already
hedged pursuant to other Swap Agreements) do not exceed, as of the date such
Swap Agreement is executed, (x) from the Effective Date until December 31, 2013,
90% of the reasonably anticipated projected production (separately for each of
crude oil, natural gas and natural gas liquids) from Proved Reserves
attributable to the Oil and Gas Properties included in the most recent Reserve
Report for each month during the period during which such Swap Agreement is in
effect and (y) on and after January 1, 2014, 85% of the reasonably anticipated
projected production (separately for each of crude oil, natural gas and natural
gas liquids) from Proved Reserves attributable to the Oil and Gas Properties
included in the most recent Reserve Report for each month during the period
during which such Swap Agreement is in effect; provided, that, on and after
January 1, 2014, the portion of such projected production attributed to Proved
Undeveloped Reserves and Proved Developed Non-Producing Reserves shall be
limited such that the projected production attributed to Proved Undeveloped
Reserves and Proved Developed Non-Producing Reserves shall not exceed 25% of the
resulting projected production attributable to all proved reserves; provided
further, that the restrictions in (i) and (ii) shall not apply to floor or put
arrangements setting a minimum commodity price; (b) Swap Agreements that would
be permitted by clause (a) hereof pertaining to Oil and Gas Properties to be
acquired pursuant to a Permitted Acquisition; provided that Swap Agreements
pursuant to this Section 9.17(b) must be Liquidated upon the earlier to occur
of: (1) the date that is 90 days after the execution of the purchase and sale
agreement relating to the Permitted Acquisition if such Permitted Acquisition
has not been consummated and (2) promptly following the day any Loan Party knows
with reasonable certainty that the Permitted Acquisition will not be
consummated,

 

67

--------------------------------------------------------------------------------


 

(c) Swap Agreements in respect of interest rates with an Approved Counterparty,
as follows:  (i) Swap Agreements effectively converting interest rates from
fixed to floating, the notional amounts of which (when aggregated with all other
Swap Agreements of the Loan Parties then in effect effectively converting
interest rates from fixed to floating) do not exceed 50% of the then outstanding
principal amount of the Borrower’s Debt for borrowed money which bears interest
at a fixed rate and (ii) Swap Agreements effectively converting interest rates
from floating to fixed, the notional amounts of which (when aggregated with all
other Swap Agreements of the Borrower and its Subsidiaries then in effect
effectively converting interest rates from floating to fixed) do not exceed 100%
of the then outstanding principal amount of the Borrower’s Debt for borrowed
money which bears interest at a floating rate, and (d) Swap Agreements listed on
Schedule 7.19.  In no event shall any Swap Agreement contain any requirement,
agreement or covenant for a Loan Party to post collateral or margin to secure
their obligations under such Swap Agreement or to cover market exposures. 
Notwithstanding the foregoing, the Borrower will not, and will not permit any of
its Subsidiaries to, incur or permit to exist any speculative Swap Agreements.

 

Section 9.18                             Acquisition Documents.  The Loan
Parties will not amend, modify or supplement any of the Acquisition Documents if
the effect thereof could reasonably be expected to have a Material Adverse
Effect (and provided that the Borrower promptly furnishes to the Administrative
Agent a copy of such amendment, modification or supplement).

 

Section 9.19                             Organizational Documents.  Parent will
not, and will not permit any of its subsidiaries to, amend, modify or supplement
(or vote to enable, or take any other action to permit an amendment,
modification or supplement of) any Organizational Document of any Loan Party in
a manner that would be adverse to the Lenders in any material respect.

 

Section 9.20                             Amendment of First Lien Credit
Agreement.  Without the prior written consent of the Administrative Agent, each
Loan Party will not, and will not permit any other Loan Party to, except as
expressly permitted by the Intercreditor Agreement, amend, modify, waive or
otherwise change, consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the First Lien Credit Agreement or any
First Lien Loan Document.

 

Section 9.21                             Liens Securing First Lien Credit
Agreement and First Lien Debt.  Each Loan Party will not, and will not permit
any other Loan Party to, grant a Lien on any property or asset to secure the
First Lien Credit Agreement, the First Lien Loan Documents or the First Lien
Debt or any other Debt arising under any First Lien Loan Document without
concurrently granting to the Administrative Agent to secure the Indebtedness
hereunder an Appropriate Priority Lien on the same property or asset pursuant to
Security Instruments in form and substance reasonably satisfactory to the
Administrative Agent.  In connection therewith, the Loan Parties shall, and
shall cause each other Loan Party to, execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent.

 

68

--------------------------------------------------------------------------------


 

ARTICLE X
EVENTS OF DEFAULT; REMEDIES

 

Section 10.01                      Events of Default.  One or more of the
following events shall constitute an “Event of Default”:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof, by acceleration or
otherwise.

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
Section 10.01(a)) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three Business Days.

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any Subsidiary in or in
connection with any Loan Document or any amendment or modification of any Loan
Document or waiver under such Loan Document, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made.

 

(d)                                 any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in Section 8.01(i),
Section 8.01(m), Section 8.02, Section 8.03 or in Article IX of this Agreement
or Article VII of the Guaranty Agreement.

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a), Section 10.01(a) or Section 10.01(c))
or any other Loan Document, and such failure shall continue unremedied for a
period of 30 days after the earlier to occur of (A) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of the Majority Lenders) or (B) a Responsible Officer of the Borrower or such
Subsidiary otherwise becoming aware of such default.

 

(f)                                   any Loan Party shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
and such failure continues beyond any applicable grace period.

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness (other than
Indebtedness in respect of Swap Agreements) or any trustee or agent on its or
their behalf to cause any Material Indebtedness (other than Indebtedness in
respect of Swap Agreements) to become due, or to require the Redemption thereof
or any offer to Redeem to be made in respect thereof, prior to its scheduled
maturity or require any Loan Party to make an offer in respect thereof or there
occurs under any Swap Agreement constituting Material Indebtedness an Early
Termination Date (as defined in such Swap Agreement) resulting from (A) any
event of default under such Swap Agreement as to which the Borrower or any
Restricted

 

69

--------------------------------------------------------------------------------


 

Subsidiary is the Defaulting Party (as defined in such Swap Agreement) or
(B) any Termination Event (as so defined) under such Swap Agreement as to which
the Borrower or any Restricted Subsidiary is an Affected Party (as so defined).

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Subsidiary or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered.

 

(i)                                     any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 10.01(g), (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing.

 

(j)                                    any Loan Party shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due.

 

(k)                                 (i) one or more judgments for the payment of
money in an aggregate amount in excess of $10,000,000 (to the extent not covered
by independent third party insurance provided by insurers of the highest claims
paying rating or financial strength as to which the insurer does not dispute
coverage and is not subject to an insolvency proceeding) or (ii) any one or more
non-monetary judgments that have, individually or in the aggregate, a Material
Adverse Effect, shall be rendered against any Loan Party or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of any
Loan Party to enforce any such judgment.

 

(l)                                     the Loan Documents after delivery
thereof shall for any reason, except to the extent permitted by the terms
thereof, cease to be in full force and effect and valid, binding and enforceable
in accordance with their terms against any Loan Party party thereto or shall be
repudiated by any of them, or cease to create a valid and perfected Lien of the
priority required thereby on any of the collateral purported to be covered
thereby, except to the extent permitted by the terms of this Agreement, or the
Borrower or any Subsidiary or any of their Affiliates shall so state in writing.

 

(m)                             a Change in Control shall occur.

 

70

--------------------------------------------------------------------------------


 

(n)                                 the Parent shall cease to be a reporting
company under Section 12 of the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute.

 

(o)                                 an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower or the
Subsidiaries in an aggregate amount exceeding $10,000,000.

 

(p)                                 an “Event of Default” under the First Lien
Credit Agreement shall have occurred.

 

(q)                                 For so long as the First Lien Debt is
outstanding, unless such First Lien Debt was paid in violation of the terms of
this Agreement or the Intercreditor Agreement, any material provision of the
Intercreditor Agreement shall, for any reason cease to be valid and binding or
otherwise cease to be in full force and effect against any of the holders of
First Lien Debt.

 

Section 10.02                      Remedies.

 

(a)                                 In the case of an Event of Default other
than one described in Section 10.01(g), Section 10.01(h) or Section 10.01(i), at
any time thereafter during the continuance of such Event of Default, the
Administrative Agent may, and at the request of the Required Lenders, shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times:  (i) terminate the Commitments, if not already
terminated, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Notes and the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower and the
Guarantors accrued hereunder and under the Notes and the other Loan Documents,
shall become due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by the Borrower and each Guarantor; and in
case of an Event of Default described in Section 10.01(g), Section 10.01(h) or
Section 10.01(i), the Commitments shall automatically terminate, if not already
terminated, and the Notes and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and the other obligations of
the Borrower and the Guarantors accrued hereunder and under the Notes and the
other Loan Documents, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor.

 

(b)                                 In the case of the occurrence of an Event of
Default, the Administrative Agent and the Lenders will have all other rights and
remedies available at law and equity.

 

(c)                                  All proceeds realized from the liquidation
or other disposition of collateral or otherwise received after maturity of the
Notes, whether by acceleration or otherwise, shall be applied:

 

71

--------------------------------------------------------------------------------


 

(i)                                     first, to payment or reimbursement of
that portion of the Indebtedness constituting fees, expenses and indemnities
payable to the Administrative Agent in its capacity as such;

 

(ii)                                  second, pro rata to payment or
reimbursement of that portion of the Indebtedness constituting fees, expenses
and indemnities payable to the Lenders;

 

(iii)                               third, pro rata to payment of accrued
interest on the Loans and Indebtedness;

 

(iv)                              fourth, pro rata to payment of principal
outstanding on the Loans and Indebtedness referred to in Clause (b) of the
definition of Indebtedness;

 

(v)                                 fifth, pro rata to any other Indebtedness;
and

 

(vi)                              sixth, any excess, after all of the
Indebtedness shall have been indefeasibly paid in full in cash, shall be paid to
the Borrower or as otherwise required by any Governmental Requirement.

 

ARTICLE XI
ADMINISTRATIVE AGENT

 

Section 11.01                      Appointment; Powers.  Each of the Lenders
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

 

Section 11.02                      Duties and Obligations of Administrative
Agent.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (the use of the term “agent” herein and in the other
Loan Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law; rather, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties), (b) the
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.03, and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or under any other Loan Document or in connection
herewith or therewith,

 

72

--------------------------------------------------------------------------------


 

(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or in any other Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document, (v) the
satisfaction of any condition set forth in Article VI or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or as to those conditions precedent expressly required to
be to the Administrative Agent’s satisfaction, (vi) the existence, value,
perfection or priority of any collateral security or the financial or other
condition of the Borrower and its Subsidiaries or any other obligor or
guarantor, or (vii) any failure by the Borrower or any other Person (other than
itself) to perform any of its obligations hereunder or under any other Loan
Document or the performance or observance of any covenants, agreements or other
terms or conditions set forth herein or therein.  For purposes of determining
compliance with the conditions specified in Article VI, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed Effective
Date specifying its objection thereto.

 

Section 11.03                      Action by Administrative Agent.  The
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) and in all cases
the Administrative Agent shall be fully justified in failing or refusing to act
hereunder or under any other Loan Documents unless it shall (a) receive written
instructions from the Required Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action.  The instructions as aforesaid and any
action taken or failure to act pursuant thereto by the Administrative Agent
shall be binding on all of the Lenders.  If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders.  In no event, however,
shall the Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise the Administrative Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.

 

73

--------------------------------------------------------------------------------


 

Section 11.04                      Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon and each of the Borrower and the Lenders hereby waives the right
to dispute the Administrative Agent’s record of such statement, except in the
case of gross negligence or willful misconduct by the Administrative Agent.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  The Administrative Agent
may deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.

 

Section 11.05                      Subagents.  The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of the preceding Sections of this Article XI shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

Section 11.06                      Resignation or Removal of Administrative
Agent.  Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this Section 11.06, the Administrative Agent may resign at
any time by notifying the Lenders and the Borrower, and the Administrative Agent
may be removed at any time with or without cause by the Required Lenders.  Upon
any such resignation or removal, the Majority Lenders shall have the right, with
the approval of the Borrower (if no Event of Default exists) or in consultation
with the Borrower (if an Event of Default exists) to appoint a successor.  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation or removal of the retiring Administrative Agent,
then the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in the
United States of America, or an Affiliate of any such bank.  Upon the acceptance
of its appointment as the Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article XI and Section 12.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

74

--------------------------------------------------------------------------------


 

Section 11.07                      Agents as Lenders.  Each bank serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Borrower or any Subsidiary
or other Affiliate thereof as if it were not an Agent hereunder.

 

Section 11.08                      No Reliance.  Each Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.  The Agents shall not be required to keep themselves
informed as to the performance or observance by the Borrower or any of its
Subsidiaries of this Agreement, the Loan Documents or any other document
referred to or provided for herein or to inspect the Properties or books of the
Borrower or its Subsidiaries.  Except for notices, reports and other documents
and information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Borrower (or any
of its Affiliates) which may come into the possession of the Administrative
Agent or any of its Affiliates.  In this regard, each Lender acknowledges that
Haynes and Boone, LLP is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document.  Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.

 

Section 11.09                      Administrative Agent May File Proofs of
Claim.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Indebtedness that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 12.03)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

75

--------------------------------------------------------------------------------


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

 

Section 11.10                      Authority of Administrative Agent to Release
Collateral and Liens.  Each Lender hereby authorizes the Administrative Agent to
release any collateral that is permitted to be sold or released pursuant to the
terms of the Loan Documents. Each Lender hereby authorizes the Administrative
Agent to execute and deliver to the Borrower, at the Borrower’s sole cost and
expense, any and all releases of Liens, termination statements, assignments or
other documents reasonably requested by the Borrower in connection with any sale
or other disposition of Property to the extent such sale or other disposition is
permitted by the terms of Section 9.12 or is otherwise authorized by the terms
of the Loan Documents.

 

Section 11.11                      Intercreditor Agreement.  Notwithstanding
anything herein to the contrary, each Lender also acknowledges that, upon the
execution and delivery by the Administrative Agent of the Intercreditor
Agreement, each such Lender will be bound by the terms and provisions of such
Intercreditor Agreement.

 

ARTICLE XII
MISCELLANEOUS

 

Section 12.01                      Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 12.01(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)                                     if to the Borrower or Parent, to it at
1111 Bagby Street, Suite 4600, Houston, Texas, 77002, Attention of Jaime Casas,
Chief Financial Officer (Telecopy No. (713) 353-8812);

 

(ii)                                  if to the Administrative Agent, to it at
Wells Fargo Energy Capital, Inc., MAC T5002-090, 1000 Louisiana St., 9th Floor,
Houston, TX 77002, Attention of Chris Carter (Telecopy No. (713) 652-5874); and

 

(iii)                               if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

76

--------------------------------------------------------------------------------


 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II, Article III,
Article IV and Article V unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

Section 12.02                      Waivers; Amendments.

 

(a)                                 No failure on the part of the Administrative
Agent or any Lender to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies of the Administrative
Agent and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any provision
hereof nor any Security Instrument nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Commitment or the Maximum Credit Amount of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, or reduce any other Indebtedness hereunder or under any other
Loan Document, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment or prepayment of the principal
amount of any Loan, or any interest thereon, or any fees payable hereunder, or
any other Indebtedness hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the Maturity
Date without the written consent of each Lender affected thereby, (iv) change
Section 4.01(b) or Section 4.01(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) waive or amend Section 3.04(b), Section 6.01, Section 8.14, Section

 

77

--------------------------------------------------------------------------------


 

10.02(c) or Section 12.14 or change the definition of the terms “Domestic
Subsidiary”, “Foreign Subsidiary”, “Material Domestic Subsidiary” or
“Subsidiary”, without the written consent of each Lender (other than any
Defaulting Lender), (vi) release any Guarantor (except as set forth in the
Guaranty Agreement), release all or substantially all of the collateral (other
than as provided in Section 11.10), or reduce the percentage set forth in
Section 8.14(a) to less than 80%, without the written consent of each Lender
(other than any Defaulting Lender), or (vii) change any of the provisions of
this Section 12.02(b) or the definitions of “Required Lenders” or “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or under any
other Loan Documents or make any determination or grant any consent hereunder or
any other Loan Documents, without the written consent of each Lender (other than
any Defaulting Lender); provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent.  Notwithstanding the foregoing, any supplement to
Schedule 7.14 (Subsidiaries) shall be effective simply by delivering to the
Administrative Agent a supplemental schedule clearly marked as such and, upon
receipt, the Administrative Agent will promptly deliver a copy thereof to the
Lenders.

 

Section 12.03                      Expenses, Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel and other
outside consultants for the Administrative Agent, the reasonable travel,
photocopy, mailing, courier, telephone and other similar expenses, including all
Syndtrak (or similar service) expenses, and the cost of environmental audits and
surveys and appraisals, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration (both before and after the execution hereof and
including advice of counsel to the Administrative Agent as to the rights and
duties of the Administrative Agent and the Lenders with respect thereto) of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of or consents related to the provisions hereof or thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all costs, expenses, Taxes, assessments and other charges incurred by the
Administrative Agent in connection with any filing, registration, recording or
perfection of any security interest contemplated by this Agreement or any
Security Instrument or any other document referred to therein, (iii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement or any other Loan
Document, including its rights under this Section 12.03, or in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.

 

(b)                                 THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
DEFEND AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, PENALTIES, LIABILITIES AND RELATED

 

78

--------------------------------------------------------------------------------


 

EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY
OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE
TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL
REQUIREMENT, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY
WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE
LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN
CONNECTION THEREWITH, (iv) ANY LOAN OR THE USE OF THE PROCEEDS THEREFROM,
(v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS
OF THE BORROWER AND ITS SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES,
(vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS
RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR
OPERATIONS, INCLUDING, THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED
RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF
HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, (ix) THE BREACH OR
NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE
BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF
THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD
RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE
PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES,
(xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH
THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND

 

79

--------------------------------------------------------------------------------


 

OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT
OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; provided THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH INDEMNITEE.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent under
Section 12.03(a) or (b), each Lender severally agrees to pay to the
Administrative Agent, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section 12.03
shall be payable not later than five days after written demand therefor.

 

Section 12.04                      Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not,
nor may any other Loan Party assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.04.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in Section 12.04(c)) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 (i)                                    
Subject to the conditions set forth in Section 12.04(b)(ii), any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under

 

80

--------------------------------------------------------------------------------


 

this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

 

(A)                               the Borrower, provided that no consent of the
Borrower shall be required if such assignment is to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, is to any other assignee; provided that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within 5 Business Days after having
received notice thereof and provided, further, that the Borrower’s consent shall
not be required during the primary syndication of the facility, if any; and

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment to an
assignee that is a Lender immediately prior to giving effect to such assignment;
and

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire; and

 

(E)                                no assignment shall be made to (1) Borrower
or any of Borrower’s Affiliates or Subsidiaries or (2) to any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (2).

 

(iii)                               Subject to Section 12.04(b)(iv) and the
acceptance and recording thereof, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the

 

81

--------------------------------------------------------------------------------


 

case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

 

(iv)                              The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Maximum Credit Amount of, and principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.  In connection with any changes to the Register, if necessary, the
Administrative Agent will reflect the revisions on Annex I and forward a copy of
such revised Annex I to the Borrower and each Lender.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire and applicable tax forms
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in Section 12.04(a) and any written consent to such
assignment required by Section 12.04(a), the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this
Section 12.04(a).

 

(c)                                  Any Lender may, without the consent of the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the proviso to Section 12.02 that
affects such Participant.  In addition such agreement must provide that the
Participant be bound by the provisions of Section 12.03.  Subject to
Section 12.04(c)(ii), the Borrower agrees that each Participant shall be
entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 (subject
to the requirements and limitations therein, including the requirements under
Section 5.03(e) (it being understood that the documentation required under

 

82

--------------------------------------------------------------------------------


 

Section 5.03(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.04(a).  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 4.01(c) as
though it were a Lender. A Participant shall not be entitled to receive any
greater payment under Section 5.01 or Section 5.03 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter or credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 12.04(d) shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(e)                                  Notwithstanding any other provisions of
this Section 12.04, no transfer or assignment of the interests or obligations of
any Lender or any grant of participations therein shall be permitted if such
transfer, assignment or grant would require the Borrower and the Guarantors to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any state.

 

Section 12.05                      Survival; Revival; Reinstatement.

 

(a)                                 All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Administrative Agent
or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is

 

83

--------------------------------------------------------------------------------


 

outstanding and unpaid and so long as the Commitments have not expired or
terminated.  The provisions of Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 and Article XI shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans and the Commitments or the termination of this Agreement,
any other Loan Document or any provision hereof or thereof.

 

(b)                                 To the extent that any payments on the
Indebtedness or proceeds of any collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Indebtedness so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Loan
Document shall continue in full force and effect and be renewed for all
purposes.  In such event, each Loan Document shall be automatically reinstated
and the Borrower shall take such action as may be reasonably requested by the
Administrative Agent and the Lenders to effect such reinstatement.

 

Section 12.06                      Counterparts; Integration; Effectiveness.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

(b)                                 This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(c)                                  Except as provided in Section 6.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, facsimile or other similar electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

Section 12.07                      Severability.  Any provision of this
Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof;

 

84

--------------------------------------------------------------------------------


 

and the invalidity of a particular provision in a particular jurisdiction shall
not invalidate such provision in any other jurisdiction.

 

Section 12.08                      Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations obligations under Swap
Agreements) at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Subsidiary against any of and all the
obligations of the Borrower or any Subsidiary owed to such Lender now or
hereafter existing under this Agreement or any other Loan Document, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured. The
rights of each Lender under this Section 12.08 are in addition to other rights
and remedies (including other rights of setoff) which such Lender or its
Affiliates may have.

 

Section 12.09                      GOVERNING LAW; JURISDICTION; WAIVER OF JURY
TRIAL; CONSENT TO SERVICE OF PROCESS.

 

(a)                                 THIS AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
EXCEPT TO THE EXTENT THAT UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO
CONTRACT FOR, CHARGE, RECEIVE, RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY
THE LAWS OF THE STATE WHERE SUCH LENDER IS LOCATED.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THE LOAN DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF
AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE
AND DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN
ANY COURT OTHERWISE HAVING JURISDICTION.

 

(c)                                  EACH PARTY HEREBY (i) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY

 

85

--------------------------------------------------------------------------------


 

SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO
PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 12.09.

 

Section 12.10                      Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 12.11                      Confidentiality.  Each of the Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement or any other Loan Document, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 12.11, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Agreement relating to the Borrower and its obligations,
(g) with the consent of the Borrower,  (h) on a confidential basis to (1) any
rating agency in connection with rating the Borrower or the Loan Parties or
(2) any credit insurance provider relating to the Borrower and its obligations,
or (i) to the extent such Information (1) becomes publicly available other than
as a result of a breach of this Section 12.11 or (2) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section 12.11, “Information”
means all information received from the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary and their businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or a Subsidiary;
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

86

--------------------------------------------------------------------------------


 

Section 12.12       Interest Rate Limitation.  It is the intention of the
parties hereto that each Lender shall conform strictly to usury laws applicable
to it.  Accordingly, if the transactions contemplated hereby would be usurious
as to any Lender under laws applicable to it (including the laws of the United
States of America and the State of New York or any other jurisdiction whose laws
may be mandatorily applicable to such Lender notwithstanding the other
provisions of this Agreement), then, in that event, notwithstanding anything to
the contrary in any of the Loan Documents or any agreement entered into in
connection with or as security for the Notes, it is agreed as follows: (i) the
aggregate of all consideration which constitutes interest under law applicable
to any Lender that is contracted for, taken, reserved, charged or received by
such Lender under any of the Loan Documents or agreements or otherwise in
connection with the Notes shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be canceled automatically
and if theretofore paid shall be credited by such Lender on the principal amount
of the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower); and (ii) in the event that the maturity of the Notes is
accelerated by reason of an election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower).  All sums paid or agreed to be paid to any Lender for
the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans evidenced by the Notes until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law.  If
at any time and from time to time (i) the amount of interest payable to any
Lender on any date shall be computed at the Highest Lawful Rate applicable to
such Lender pursuant to this Section 12.12 and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender, then the amount of
interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.

 

Section 12.13                      EXCULPATION PROVISIONS .  EACH OF THE PARTIES
HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT
READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF
THE TERMS, CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT

 

87

--------------------------------------------------------------------------------


 

THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY
ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”

 

Section 12.14                      [Reserved].

 

Section 12.15                      USA Patriot Act Notice.  Each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the Act.

 

Section 12.16                      Intercreditor Agreement.  Notwithstanding
anything herein to the contrary, the Liens and security interest granted to the
Administrative Agent pursuant to this Agreement or the Loan Documents and the
exercise of any right or remedy by the Administrative Agent or the Lenders
hereunder are subject to the provisions of the Intercreditor Agreement. If there
is a conflict between the terms of the Intercreditor Agreement and this
Agreement or any Loan Document, the terms of the Intercreditor Agreement will
control.

 

[SIGNATURES BEGIN NEXT PAGE]

 

88

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:

LRE OPERATING, LLC

 

 

 

 

 

 

 

By:

/s/ Jaime R. Casas

 

Name:

Jaime R. Casas

 

Title:

Vice President, Chief Financial Officer and Secretary

 

 

 

 

 

 

PARENT:

LRR ENERGY, L.P.

 

 

 

By:

LRE GP, LLC

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ Jaime R. Casas

 

 

Name:

Jaime R. Casas

 

 

Title:

Vice President, Chief Financial Officer and Secretary

 

Signature Page to Second Lien Credit Agreement

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

WELLS FARGO ENERGY CAPITAL, INC.

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Christopher C. Carter

 

Name:

Christopher C. Carter

 

Title:

Director

 

 

 

 

 

 

LENDER:

WELLS FARGO BANK, N.A.

 

as a Lender

 

 

 

 

 

 

By:

/s/ Christopher C. Carter

 

Name:

Christopher C. Carter

 

Title:

Director

 

Signature Page to Second Lien Credit Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS

 

Aggregate Maximum Credit Amounts

 

Name of Lender

 

Applicable Percentage

 

Maximum Credit Amount

 

Wells Fargo Bank, N.A.

 

100.0

%

$

50,000,000.00

 

TOTAL

 

100.0

%

$

50,000,000.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A
FORM OF NOTE

 

$[          ]

June 28, 2012  

 

FOR VALUE RECEIVED, LRE Operating, LLC, a Delaware limited liability company
(the “Borrower”), hereby promises to pay to [          ] (the “Lender”), at the
principal office of Wells Fargo Energy Capital, Inc. (the “Administrative
Agent”), at [          ], the principal sum of [          ] Dollars
($[          ]) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the Borrower under the
Credit Agreement, as hereinafter defined), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.

 

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender.  Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.

 

This Note is one of the Notes referred to in the Second Lien Credit Agreement
dated as of June 28, 2012 among the Borrower, LRR Energy, L.P., the
Administrative Agent, and the Lenders party thereto (including the Lender), and
evidences Loans made by the Lender thereunder (such Credit Agreement as the same
may be amended, supplemented or restated from time to time, the “Credit
Agreement”).  Capitalized terms used in this Note have the respective meanings
assigned to them in the Credit Agreement.

 

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents.  The Credit Agreement
provides for the acceleration of the maturity of this Note upon the occurrence
of certain events, for prepayments of Loans upon the terms and conditions
specified therein and other provisions relevant to this Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

 

LRE Operating, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A - 1

--------------------------------------------------------------------------------


 

EXHIBIT B
FORM OF BORROWING REQUEST

 

[                   ], 20[   ]

 

LRE Operating, LLC, a Delaware limited liability company (the “Borrower”),
pursuant to Section 2.03 of the Second Lien Credit Agreement dated as of
June 28, 2012 (together with all amendments, restatements, supplements or other
modifications thereto, the “Credit Agreement”) among the Borrower, LRR Energy,
L.P., Wells Fargo Energy Capital, Inc., as Administrative Agent, and the lenders
(the “Lenders”) which are or become parties thereto (unless otherwise defined
herein, each capitalized term used herein is defined in the Credit Agreement),
hereby requests a Borrowing as follows:

 

(i)                                     Aggregate amount of the requested
Borrowing is $[                   ];

 

(ii)                                  Date of such Borrowing is
[                   ], 20[   ];

 

(iii)                               Requested Borrowing is to be [an ABR
Borrowing] [a Eurodollar Borrowing];

 

(iv)                              In the case of a Eurodollar Borrowing, the
initial Interest Period applicable thereto is [                   ];

 

(vi)                              Pro forma total Term Credit Exposures (giving
effect to the requested Borrowing) is $[                   ]; and

 

(vii)                           Location and number of the Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.05 of the Credit Agreement, is as follows:

 

[                                        ]

[                                        ]

[                                        ]

[                                        ]

[                                        ]

 

Exhibit B - 1

--------------------------------------------------------------------------------


 

The undersigned certifies that he/she is the [                ] of the Borrower,
and that as such he/she is authorized to execute this certificate on behalf of
the Borrower.  The undersigned further certifies, represents and warrants on
behalf of the Borrower that the Borrower is entitled to receive the requested
Borrowing under the terms and conditions of the Credit Agreement.

 

 

LRE Operating, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B - 2

--------------------------------------------------------------------------------


 

EXHIBIT C
FORM OF INTEREST ELECTION REQUEST

 

[                ], 20[   ]

 

LRE Operating, LLC, a Delaware limited liability company (the “Borrower”),
pursuant to Section 2.04 of the Second Lien Credit Agreement dated as of
June 28, 2012 (together with all amendments, restatements, supplements or other
modifications thereto, the “Credit Agreement”) among the Borrower, LRR Energy,
L.P., Wells Fargo Energy Capital, Inc., as Administrative Agent, and the lenders
(the “Lenders”) which are or become parties thereto (unless otherwise defined
herein, each capitalized term used herein is defined in the Credit Agreement),
hereby makes an Interest Election Request as follows:

 

(i)                                     The Borrowing to which this Interest
Election Request applies, and if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information specified pursuant to
(iii) and (iv) below shall be specified for each resulting Borrowing) is
[                ];

 

(ii)                                  The effective date of the election made
pursuant to this Interest Election Request is [                ], 20[   ];[and]

 

(iii)                               The resulting Borrowing is to be [an ABR
Borrowing] [a Eurodollar Borrowing][; and]

 

[(iv)                     [If the resulting Borrowing is a Eurodollar Borrowing]
The Interest Period applicable to the resulting Borrowing after giving effect to
such election is [                ]].

 

The undersigned certifies that he/she is the [                ] of the Borrower,
and that as such he/she is authorized to execute this certificate on behalf of
the Borrower.  The undersigned further certifies, represents and warrants on
behalf of the Borrower that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.

 

 

LRE Operating, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit C - 1

--------------------------------------------------------------------------------


 

EXHIBIT D
FORM OF
COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies that he/she is the [          ] of LRE
Operating, LLC, a Delaware limited liability company (the “Borrower”), and that
as such he/she is authorized to execute this certificate on behalf of the
Borrower.  With reference to the Second Lien Credit Agreement dated as of
June 28, 2012 (together with all amendments, restatements, supplements or other
modifications thereto being the “Agreement”) among the Borrower, LRR Energy,
L.P., Wells Fargo Energy Capital, Inc., as Administrative Agent, and the lenders
(the “Lenders”) which are or become a party thereto, the undersigned represents
and warrants as follows (each capitalized term used herein having the same
meaning given to it in the Agreement unless otherwise specified):

 

(a)                                 The representations and warranties of the
Borrower contained in Article VII of the Agreement and in the Loan Documents and
otherwise made in writing by or on behalf of the Borrower pursuant to the
Agreement and the Loan Documents were true and correct when made, and are
repeated at and as of the time of delivery hereof and are true and correct in
all material respects at and as of the time of delivery hereof, except to the
extent such representations and warranties are expressly limited to an earlier
date or the Majority Lenders have expressly consented in writing to the
contrary.

 

(b)                                 The Borrower has performed and complied with
all agreements and conditions contained in the Agreement and in the Loan
Documents required to be performed or complied with by it prior to or at the
time of delivery hereof [or specify default and describe].

 

(c)                                  Since [same date as audited financials in
Section 7.04(a)], no change has occurred, either in any case or in the
aggregate, in the condition, financial or otherwise, of the Borrower or any
Subsidiary which could reasonably be expected to have a Material Adverse Effect
[or specify event].

 

(d)                                 There exists no Default or Event of Default
[or specify Default and describe].

 

(e)                                  Attached hereto are the detailed
computations necessary to determine whether the Borrower is in compliance with
Section 9.01 and Section 8.14 as of the end of the [fiscal quarter][fiscal year]
ending [          ].

 

EXECUTED AND DELIVERED this [          ] day of [          ].

 

 

LRE Operating, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit D - 1

--------------------------------------------------------------------------------


 

EXHIBIT E-1
SECURITY INSTRUMENTS

 

1)                                     Guaranty and Pledge Agreement dated as of
June 28, 2012 by the Borrower and LRR Energy, L.P., as the Obligors, in favor of
the Administrative Agent and the Lenders.

 

2)                                     Financing Statements in respect of item
1, by

 

a)                                     the Borrower

 

b)                                     LRR Energy, L.P.

 

3)                                     Deed of Trust, Mortgage, Assignment of
As-Extracted Collateral, Security Agreement and Financing Statement dated as of
June 28, 2012 by the Borrower, as mortgagor, in favor of Chris C. Carter, as
Trustee, for the benefit of the Administrative Agent, the Lenders and others.

 

Exhibit E-1 - 1

--------------------------------------------------------------------------------


 

EXHIBIT E-2
FORM OF GUARANTY AND PLEDGE AGREEMENT

 

See attached.

 

Exhibit E-2 - 1

--------------------------------------------------------------------------------


 

Notwithstanding any other provision contained herein, this Guaranty and Pledge
Agreement, the liens created hereby and the rights, remedies, duties and
obligations provided for herein are subject in all respects to the provisions of
the First Lien/Second Lien Intercreditor as provided in Section 11.16 herein.

 

 

GUARANTY AND PLEDGE AGREEMENT

 

DATED AS OF

June 28, 2012

 

MADE BY

 

LRE OPERATING, LLC

 

AND

 

EACH OF THE OTHER OBLIGORS (AS DEFINED HEREIN)

 

IN FAVOR OF

 

WELLS FARGO ENERGY CAPITAL, INC.,

AS ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I Definitions

1

 

 

 

Section 1.01

Definitions

1

Section 1.02

Other Definitional Provisions

4

Section 1.03

Rules of Interpretation

4

 

 

 

ARTICLE II Guarantee

4

 

 

 

Section 2.01

Guarantee

4

Section 2.02

Right of Contribution

5

Section 2.03

No Subrogation

5

Section 2.04

Guaranty Amendments, Etc. with respect to the Borrower Obligations

5

Section 2.05

Waivers

6

Section 2.06

Guaranty Absolute and Unconditional

6

Section 2.07

Reinstatement

8

Section 2.08

Payments

8

 

 

 

ARTICLE III Grant of Security Interest

8

 

 

 

Section 3.01

Grant of Security Interest

8

Section 3.02

Transfer of Pledged Securities

9

 

 

 

ARTICLE IV Representations and Warranties

10

 

 

 

Section 4.01

Representations in Credit Agreement

10

Section 4.02

Title; No Other Liens

10

Section 4.03

Perfected First Priority Liens

10

Section 4.04

Obligor Information

10

Section 4.05

Pledged Securities

10

Section 4.06

Benefit to the Guarantors

11

Section 4.07

Solvency

11

 

 

 

ARTICLE V Covenants

11

 

 

 

Section 5.01

Covenants in Credit Agreement

11

Section 5.02

Maintenance of Perfected Security Interest; Further Documentation

12

Section 5.03

Changes in Locations, Name, Etc.

12

Section 5.04

Pledged Securities

13

 

 

 

ARTICLE VI [Intentionally Omitted]

14

 

 

 

ARTICLE VII

14

 

 

 

Section 7.01

Nature of Business

14

 

 

 

ARTICLE VIII Remedial Provisions

14

 

 

 

Section 8.01

Code and Other Remedies

14

Section 8.02

Pledged Securities

16

Section 8.03

Private Sales of Pledged Securities

17

Section 8.04

Waiver; Deficiency

18

Section 8.05

Non-Judicial Enforcement

18

 

i

--------------------------------------------------------------------------------


 

ARTICLE IX The Administrative Agent

18

 

 

 

Section 9.01

Administrative Agent’s Appointment as Attorney-in-Fact, Etc.

18

Section 9.02

Duty of Administrative Agent

20

Section 9.03

Filing of Financing Statements

20

Section 9.04

Authority of Administrative Agent

20

 

 

 

ARTICLE X Subordination of Indebtedness

21

 

 

 

Section 10.01

Subordination of All Obligor Claims

21

Section 10.02

Claims in Bankruptcy

21

Section 10.03

Payments Held in Trust

21

Section 10.04

Liens Subordinate

22

Section 10.05

Notation of Records

22

 

 

 

ARTICLE XI Miscellaneous

22

 

 

 

Section 11.01

Waiver

22

Section 11.02

Notices

22

Section 11.03

Payment of Expenses, Indemnities, Etc.

22

Section 11.04

Amendments in Writing

23

Section 11.05

Successors and Assigns

23

Section 11.06

Survival; Revival; Reinstatement

23

Section 11.07

Counterparts; Integration; Effectiveness

24

Section 11.08

Severability

24

Section 11.09

Set-Off

24

Section 11.10

Governing Law; Submission to Jurisdiction

25

Section 11.11

Headings

26

Section 11.12

Acknowledgments

26

Section 11.13

Additional Obligors and Pledgors

27

Section 11.14

Releases

27

Section 11.15

Acceptance

28

Section 11.16

Intercreditor Agreement

28

Section 11.17

Modification of Representations, Covenants and Rights

28

 

SCHEDULES:

1

Notice Addresses of Obligors

2

Description of Pledged Securities

3

Filings and Other Actions Required to Perfect Security Interests

4

Location of Jurisdiction of Organization and Chief Executive Office

 

 

ANNEXES:

I

Form of Acknowledgment and Consent

II

Form of Assumption Agreement

III

Form of Supplement

 

ii

--------------------------------------------------------------------------------


 

This GUARANTY AND PLEDGE AGREEMENT, dated as of June 28, 2012, is made by LRE
OPERATING, LLC, a Delaware limited liability company (the “Borrower”) and LRR
ENERGY, L.P., a Delaware limited partnership (the “Parent”) (the Borrower and
the Parent, together with any other Person that becomes a party hereto from time
to time after the date hereof, the “Obligors”), in favor of Wells Fargo Energy
Capital, Inc., as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) for the banks and other
financial institutions (the “Lenders”) from time to time parties to the Second
Lien Credit Agreement dated as of June 28, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders, the Administrative Agent, and the other Agents party
thereto.

 

R E C I T A L S

 

A.                                    It is a condition precedent to the
obligation of the Lenders to make their respective extensions of credit to the
Borrower under the Credit Agreement that the Obligors shall have executed and
delivered this Agreement to the Administrative Agent for the ratable benefit of
the Lenders.

 

B.                                    Now, therefore, in consideration of the
premises herein and to induce the Administrative Agent and the Lenders to enter
into the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrower thereunder, each Obligor hereby agrees with
the Administrative Agent, for the ratable benefit of the Lenders, as follows:

 

ARTICLE I
Definitions

 

Section 1.01                                                     Definitions.

 

(a)                                 Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein have the meanings given to them
in the Credit Agreement, and all uncapitalized terms which are defined in the
UCC (as defined herein) on the date hereof are used herein as so defined.

 

(b)                                 The following terms have the following
meanings:

 

“Acknowledgment and Consent” means an Acknowledgement and Consent substantially
in the form attached hereto as Annex I.

 

“Agreement” means this Guaranty and Pledge Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Assumption Agreement” means an Assumption Agreement substantially in the form
attached hereto as Annex II.

 

“Bankruptcy Code” means Title 11, United States Code, as amended from time to
time.

 

“Borrower Obligations” means the collective reference to the payment and
performance of all Indebtedness and all obligations of the Borrower and the
other Obligors under the

 

--------------------------------------------------------------------------------


 

Guaranteed Documents, including, without limitation, the unpaid principal of and
interest on the Loans and all other obligations and liabilities of the Borrower
and the other Obligors (including, without limitation, interest accruing at the
then applicable rate provided in the Credit Agreement after the maturity of the
Loans and interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) to the Guaranteed Creditors, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Guaranteed Documents, whether on account of principal, interest,
reimbursement obligations, payments in respect of an early termination date,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Guaranteed Creditors that are
required to be paid by the Borrower pursuant to the terms of any Guaranteed
Documents).

 

“Collateral” has the meaning assigned such term in Section 3.01.

 

“Guaranteed Creditors” means the collective reference to the Administrative
Agent and the Lenders.

 

“Guaranteed Documents” means the collective reference to the Credit Agreement
and the other Loan Documents and any other document made, delivered or given in
connection with any of the foregoing.

 

“Guarantor Obligations” means with respect to any Guarantor, the collective
reference to (a) the Borrower Obligations and (b) all obligations and
liabilities of such Guarantor which may arise under or in connection with any
Guaranteed Document to which such Guarantor is a party, in each case, whether on
account of principal, interest, guarantee obligations, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to any Guaranteed Creditor under any
Guaranteed Document).

 

“Guarantors” means the collective reference to each Obligor other than the
Borrower.

 

“Issuers” means the collective reference to each issuer of a Pledged Security.

 

“LLC” means, with respect to each Pledgor, each limited liability company
described or referred to in Schedule 2 in which such Pledgor has an interest.

 

“LLC Agreement” means, with respect to each Pledgor, each operating agreement
relating to an LLC, as each agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified from time to time.

 

“Obligations” means:  (a) in the case of the Borrower, the Borrower Obligations,
(b) in the case of each Pledgor, its Pledgor Obligations and (c) in the case of
each Guarantor, its Guarantor Obligations.

 

“Obligor” has the meaning assigned to such term in the preamble.

 

2

--------------------------------------------------------------------------------


 

“Obligor Claims” has the meaning assigned to such term in Section 8.01.

 

“Partnership” means, with respect to each Pledgor, each partnership described or
referred to in Schedule 2 in which such Pledgor has an interest.

 

“Partnership Agreement” means, with respect to each Pledgor, each partnership
agreement governing a Partnership, as each such agreement has heretofore been,
and may hereafter be, amended, restated, supplemented or otherwise modified.

 

“Pledged LLC Interests” means, with respect to each Pledgor, all right, title
and interest of such Pledgor as a member of each LLC and all right, title and
interest of any Pledgor in, to and under each LLC Agreement.

 

“Pledged Partnership Interests” means, with respect to each Pledgor, all right,
title and interest of such Pledgor as a limited or general partner in all
Partnerships and all right, title and interest of any Pledgor in, to and under
the Partnership Agreements.

 

“Pledged Securities” means: (a) the Equity Interests described or referred to in
Schedule 2 (as the same may be supplemented from time to time pursuant to a
Supplement); and (b) (i) the certificates or instruments, if any, representing
such Equity Interests, (ii) all dividends (cash, Equity Interests or otherwise),
cash, instruments, rights to subscribe, purchase or sell and all other rights
and Property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such securities, (iii) all
replacements, additions to and substitutions for any of the Property referred to
in this definition, including, without limitation, claims against third parties,
(iv) the proceeds, interest, profits and other income of or on any of the
Property referred to in this definition, (v) all security entitlements in
respect of any of the foregoing, if any and (vi) all books and records relating
to any of the Property referred to in this definition.

 

“Pledgor” means the Borrower, the Parent and any other Obligor that now or
hereafter pledges Pledged Securities hereunder.

 

“Pledgor Obligations” means with respect to any Pledgor, the collective
reference to (a) the Borrower Obligations and (b) all obligations and
liabilities of such Pledgor which may arise under or in connection with any
Guaranteed Document to which such Pledgor is a party, in each case, whether on
account of principal, interest, guarantee obligations, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to any Guaranteed Creditor under any
Guaranteed Document).

 

“Proceeds” means all “proceeds” as such term is defined in the Uniform
Commercial Code in effect in the State of New York on the date hereof and, in
any event, shall include, without limitation, all dividends or other income from
the Pledged Securities, collections thereon or distributions or payments with
respect thereto.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

3

--------------------------------------------------------------------------------


 

“Supplement” means a Supplement substantially in the form attached hereto as
Annex III.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Guaranteed Creditors’ security interest in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection, the effect
thereof or priority and for purposes of definitions related to such provisions.

 

Section 1.02                                                     Other
Definitional Provisions.  Where the context requires, terms relating to the
Collateral or any part thereof, when used in relation to a Pledgor, refer to
such Pledgor’s Collateral or the relevant part thereof.

 

Section 1.03                                                     Rules of
Interpretation.  Section 1.04 and Section 1.05 of the Credit Agreement are
hereby incorporated herein by reference and shall apply to this Agreement,
mutatis mutandis.

 

ARTICLE II
Guarantee

 

Section 2.01                                                     Guarantee.

 

(a)                                 Each of the Guarantors hereby jointly and
severally, unconditionally and irrevocably, guarantees to the Guaranteed
Creditors and each of their respective successors, indorsees, transferees and
assigns, the prompt and complete payment in cash and performance by the Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of the
Borrower Obligations.  This is a guarantee of payment and not collection and the
liability of each Guarantor is primary and not secondary.

 

(b)                                 Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Loan Documents shall in no event exceed
the amount which can be guaranteed by such Guarantor under applicable federal
and state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 2.02).

 

(c)                                  Each Guarantor agrees that the Borrower
Obligations may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this ARTICLE II or affecting the rights and remedies of any Guaranteed
Creditor hereunder.

 

(d)                                 Each Guarantor agrees that if the maturity
of the Borrower Obligations is accelerated by bankruptcy or otherwise, such
maturity shall also be deemed accelerated for the purpose of this guarantee
without demand or notice to such Guarantor.  The guarantee contained in this
ARTICLE II shall remain in full force and effect until all the Borrower
Obligations shall have been satisfied by payment in full in cash and all of the
Commitments are terminated,

 

4

--------------------------------------------------------------------------------


 

notwithstanding that from time to time during the term of the Credit Agreement,
no Borrower Obligations may be outstanding.

 

(e)                                  No payment made by any Obligor, any other
guarantor or any other Person or received or collected by any Guaranteed
Creditor from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations are paid in full in cash and
all of the Commitments are terminated.

 

Section 2.02                                                     Right of
Contribution.  Each Guarantor hereby agrees that to the extent that a Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Guarantor shall be entitled to seek and receive contribution from and
against any other Guarantor hereunder which has not paid its proportionate share
of such payment.  Each Guarantor’s right of contribution shall be subject to the
terms and conditions of Section 2.03.  The provisions of this Section 2.02 shall
in no respect limit the obligations and liabilities of any Guarantor to the
Guaranteed Creditors, and each Guarantor shall remain liable to the Guaranteed
Creditors for the full amount guaranteed by such Guarantor hereunder.

 

Section 2.03                                                     No
Subrogation.  Notwithstanding any payment made by any Guarantor hereunder or any
set-off or application of funds of any Guarantor by any Guaranteed Creditor, no
Guarantor shall be entitled to be subrogated to any of the rights of any
Guaranteed Creditor against the Borrower or any other Guarantor or any
collateral security or guarantee or right of offset held by any Guaranteed
Creditor for the payment of the Borrower Obligations, nor shall any Guarantor
seek or be entitled to seek any indemnity, exoneration, participation,
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Guaranteed Creditors on account of the Borrower Obligations are irrevocably
and indefeasibly paid in full in cash and all of the Commitments are
terminated.  If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Borrower Obligations shall not
have been irrevocably and indefeasibly paid in full in cash or any of the
Commitments are in effect, such amount shall be held by such Guarantor in trust
for the Guaranteed Creditors, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Borrower Obligations, whether matured or
unmatured, in accordance with Section 10.02(c) of the Credit Agreement.

 

Section 2.04                                                     Guaranty
Amendments, Etc. with respect to the Borrower Obligations.  Each Guarantor shall
remain obligated hereunder, and such Guarantor’s obligations hereunder shall not
be released, discharged or otherwise affected, notwithstanding that, without any
reservation of rights against any Guarantor and without notice to, demand upon
or further assent by any Guarantor (which notice, demand and assent requirements
are hereby expressly waived

 

5

--------------------------------------------------------------------------------


 

by such Guarantor), (a) any demand for payment of any of the Borrower
Obligations made by any Guaranteed Creditor may be rescinded by such Guaranteed
Creditor or otherwise and any of the Borrower Obligations continued; (b) the
Borrower Obligations, the liability of any other Person upon or for any part
thereof or any collateral security or guarantee therefor or right of offset with
respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by, or any indulgence or forbearance in respect thereof granted by, any
Guaranteed Creditor; (c) any Guaranteed Document may be amended, modified,
supplemented or terminated, in whole or in part, as the Guaranteed Creditors may
deem advisable from time to time; (d) any collateral security, guarantee or
right of offset at any time held by any Guaranteed Creditor for the payment of
the Borrower Obligations may be sold, exchanged, waived, surrendered or
released; (e) any additional guarantors, makers or endorsers of the Borrower
Obligations may from time to time be obligated on the Borrower Obligations or
any additional security or collateral for the payment and performance of the
Borrower Obligations may from time to time secure the Borrower Obligations; or
(f) any other event shall occur which constitutes a defense or release of
sureties generally.  No Guaranteed Creditor shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Borrower Obligations or for the guarantee contained in this ARTICLE II
or any Property subject thereto.

 

Section 2.05                                                     Waivers.  Each
Guarantor hereby waives any and all notice of the creation, renewal, extension
or accrual of any of the Borrower Obligations and notice of or proof of reliance
by any Guaranteed Creditor upon the guarantee contained in this ARTICLE II or
acceptance of the guarantee contained in this ARTICLE II; the Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this ARTICLE II and no notice of creation of the
Borrower Obligations or any extension of credit already or hereafter contracted
by or extended to the Borrower need be given to any Guarantor; and all dealings
between the Borrower and any of the Guarantors, on the one hand, and the
Guaranteed Creditors, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon the guarantee contained in this
ARTICLE II.  Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower or any of
the Guarantors with respect to the Borrower Obligations.

 

Section 2.06                                                     Guaranty
Absolute and Unconditional.

 

(a)                                 Each Guarantor understands and agrees that
the guarantee contained in this ARTICLE II is, and shall be construed as, a
continuing, completed, absolute and unconditional guarantee of payment, and each
Guarantor hereby waives any defense of a surety or guarantor or any other
obligor on any obligations arising in connection with or in respect of any of
the following and hereby agrees that its obligations hereunder shall not be
discharged or otherwise affected as a result of any of the following:

 

(i)                                     the invalidity or unenforceability of
any Guaranteed Document, any of the Borrower Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by any Guaranteed Creditor;

 

6

--------------------------------------------------------------------------------


 

(ii)                                  any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against any
Guaranteed Creditor;

 

(iii)                               the insolvency, bankruptcy arrangement,
reorganization, adjustment, composition, liquidation, disability, dissolution or
lack of power of the Borrower or any other Guarantor or any other Person at any
time liable for the payment of all or part of the Obligations, including any
discharge of, or bar or stay against collecting, any Obligation (or any part of
them or interest therein) in or as a result of such proceeding;

 

(iv)                              any sale, lease or transfer of any or all of
the assets of the Borrower or any other Guarantor, or any changes in the
shareholders of the Borrower or any other Guarantor;

 

(v)                                 any change in the corporate existence
(including its constitution, laws, rules, regulations or power), structure or
ownership of any Obligor or in the relationship between the Borrower and any
Obligor;

 

(vi)                              the fact that any Collateral or Lien
contemplated or intended to be given, created or granted as security for the
repayment of the Obligations shall not be properly perfected or created, or
shall prove to be unenforceable or subordinate to any other Lien, it being
recognized and agreed by each of the Guarantors that it is not entering into
this Agreement in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the Collateral for
the Obligations;

 

(vii)                           the absence of any attempt to collect the
Obligations or any part of them from any Obligor;

 

(viii)                        (A) any Guaranteed Creditor’s election, in any
proceeding instituted under chapter 11 of the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code; (B) any borrowing or
grant of a Lien by the Borrower, as debtor-in-possession, or extension of
credit, under Section 364 of the Bankruptcy Code; (C) the disallowance, under
Section 502 of the Bankruptcy Code, of all or any portion of any Guaranteed
Creditor’s claim (or claims) for repayment of the Obligations; (D) any use of
cash collateral under Section 363 of the Bankruptcy Code; (E) any agreement or
stipulation as to the provision of adequate protection in any bankruptcy
proceeding; (F) the avoidance of any Lien in favor of the Guaranteed Creditors
or any of them for any reason; or (G) failure by any Guaranteed Creditor to file
or enforce a claim against the Borrower or its estate in any bankruptcy or
insolvency case or proceeding; or

 

(ix)                              any other circumstance or act whatsoever,
including any action or omission of the type described in Section 2.04 (with or
without notice to or knowledge of the Borrower or such Guarantor), which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this ARTICLE II, in bankruptcy or in any other
instance.

 

(b)                                 When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, any
Guaranteed Creditor may, but shall be under no

 

7

--------------------------------------------------------------------------------


 

obligation to, join or make a similar demand on or otherwise pursue or exhaust
such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by any Guaranteed Creditor to make any such demand, to pursue such
other rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Guaranteed Creditor against any Guarantor.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.

 

Section 2.07                                                     Reinstatement. 
The guarantee contained in this ARTICLE II shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Borrower Obligations is rescinded or must otherwise be restored or
returned by any Guaranteed Creditor upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its Property, or otherwise, all as though such payments had
not been made.

 

Section 2.08                                                     Payments.  Each
Guarantor hereby guarantees that payments hereunder will be paid to the
Administrative Agent, for the ratable benefit of the Guaranteed Creditors,
without set-off, deduction or counterclaim, in dollars, in immediately available
funds, at the offices of the Administrative Agent specified in Section 12.01 of
the Credit Agreement (or from time to time designated in accordance with the
terms thereof).

 

ARTICLE III
Grant of Security Interest

 

Section 3.01                                                     Grant of
Security Interest.  Each Pledgor hereby pledges, assigns and transfers to the
Administrative Agent, and hereby grants to the Administrative Agent, for the
ratable benefit of the Guaranteed Creditors, a security interest in all of the
following Property now owned or at any time hereafter acquired by such Pledgor
or in which such Pledgor now has or at any time in the future may acquire any
right, title or interest and whether now existing or hereafter coming into
existence (collectively, the “Collateral”), as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of such Pledgor’s Pledgor Obligations:

 

(a)                                 all Pledged Securities;

 

(b)                                 all accounts;

 

(c)                                  all chattel paper (whether tangible chattel
paper or electronic chattel paper);

 

(d)                                 all commercial tort claims;

 

8

--------------------------------------------------------------------------------


 

(e)                                  all deposit accounts other than payroll,
withholding tax and other fiduciary deposit accounts;

 

(f)                                   all documents;

 

(g)                                  all general intangibles (including, without
limitation, rights in and under any Swap Agreement) and all rights under
insurance contracts and rights to insurance proceeds;

 

(h)                                 all instruments;

 

(i)                                     all goods (including, without
limitation, all inventory, all equipment and all fixtures);

 

(j)                                    all letter-of-credit rights (whether or
not the letter of credit is evidenced by a writing);

 

(k)                                 all as-extracted collateral;

 

(l)                                     all books and records pertaining to the
Collateral; and

 

(m)                             to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing and all collateral
security and guarantees and other supporting obligations given by any Person
with respect to any of the foregoing.

 

Notwithstanding the foregoing, this Section 3.01 does not grant a security
interest in any property to the extent that such grant is prohibited under any
agreement relating to such property and the violation of such prohibition would
cause any Obligor to lose its interest in or rights with respect to such
property, except to the extent that Part 5 of Article 9 of the UCC would render
such prohibition ineffective.

 

Section 3.02                                                     Transfer of
Pledged Securities.  All certificates or instruments representing or evidencing
such Pledged Securities shall be delivered to and held pursuant hereto by the
Administrative Agent or a Person designated by the Administrative Agent and
shall be in suitable form for transfer by delivery, or shall be accompanied by
duly executed instruments of transfer or assignment in blank, and accompanied by
any required transfer tax stamps to effect the pledge of the Pledged Securities
to the Administrative Agent.  Notwithstanding the preceding sentence, at the
Administrative Agent’s discretion, all Pledged Securities must be delivered or
transferred in such manner as to permit the Administrative Agent to be a
“protected purchaser” to the extent of its security interest as provided in
Section 8.303 of the UCC (if the Administrative Agent otherwise qualifies as a
protected purchaser). During the continuance of an Event of Default, the
Administrative Agent shall have the right, at any time in its discretion and
without notice, to transfer to or to register in the name of the Administrative
Agent or any of its nominees any or all of the Pledged Securities, subject only
to the revocable rights specified in Section 8.03.  In addition, during the
continuance of an Event of Default, the Administrative Agent shall have the
right at any time to exchange certificates or instruments representing or
evidencing Pledged Securities for certificates or instruments of smaller or
larger denominations.

 

9

--------------------------------------------------------------------------------


 

ARTICLE IV
Representations and Warranties

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Obligor hereby represents and warrants
to the Administrative Agent and each Lender that:

 

Section 4.01                                                     Representations
in Credit Agreement.  In the case of each Obligor, the representations and
warranties set forth in Article VII of the Credit Agreement as they relate to
such Obligor or to the Loan Documents to which such Obligor is a party are true
and correct in all material respects, provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes
of this Section 4.01, be deemed to be a reference to such Obligor’s knowledge.

 

Section 4.02                                                     Title; No Other
Liens.  Except for the security interest granted to the Administrative Agent for
the ratable benefit of the Guaranteed Creditors pursuant to this Agreement, such
Pledgor is the record and beneficial owner of its respective items of the
Collateral, and has the power to transfer each item of the Collateral in which a
Lien is granted by it hereunder, in each case free and clear of any Lien (except
Excepted Liens with respect to Collateral other than Pledged Securities and the
Collateral related thereto specified in items (l) and (m) of Section 3.01).  No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Guaranteed Creditors, pursuant to this Agreement or the Security Instruments.

 

Section 4.03                                                     Perfected First
Priority Liens.  The security interests granted pursuant to this Agreement
(a) upon the completion of the filings and the other actions specified on
Schedule 3 constitute valid perfected security interests in all of the
Collateral in favor of the Administrative Agent, for the ratable benefit of the
Guaranteed Creditors, as collateral security for such Pledgor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Pledgor and any Persons purporting to purchase any Collateral from such Pledgor
and (b) are prior to all other Liens on the Collateral in existence on the date
hereof, except Excepted Liens with respect to Collateral (other than Collateral
consisting of Pledged Securities and the Collateral related thereto specified in
items (l) and (m) of Section 3.01).

 

Section 4.04                                                     Obligor
Information.  On the date hereof, the correct legal name of such Obligor, all
names and trade names that such Obligor has used in the last five years, such
Obligor’s jurisdiction of organization and each jurisdiction of organization of
such Obligor over the last five years, organizational number, taxpayor
identification number, and the location(s) of such Obligor’s chief executive
office or sole place of business over the last five years are specified on
Schedule 4.

 

Section 4.05                                                     Pledged
Securities.

 

(a)                                 The Pledged Securities required to be
pledged hereunder and under the Credit Agreement by such Pledgor are listed in
Schedule 2.  The shares of Pledged Securities

 

10

--------------------------------------------------------------------------------


 

pledged by such Pledgor hereunder constitute all the issued and outstanding
shares (or other interests) of all classes of the Equity Interests of each
Issuer owned by such Pledgor.  All the shares (or other interests) of the
Pledged Securities have been duly and validly issued and are fully paid and
nonassessable; and such Pledgor is the record and beneficial owner of, and has
good title to, the Pledged Securities pledged by it hereunder, free of any and
all Liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement, and has rights in or the power to
transfer the Pledged Securities in which a Lien is granted by it hereunder, free
and clear of any Lien.

 

(b)                                 There are no restrictions on transfer (that
have not been waived or otherwise consented to) in the LLC Agreement governing
any Pledged LLC Interest and the Partnership Agreement governing any Pledged
Partnership Interest or any other agreement relating thereto which would limit
or restrict (i) the grant of a security interest in the Pledged LLC Interests
and the Pledged Partnership Interests, (ii) the perfection of such security
interest or (iii) the exercise of remedies in respect of such perfected security
interest in the Pledged LLC Interests and the Pledged Partnership Interests, in
each case, as contemplated by this Agreement.  Upon the exercise of remedies in
respect of the Pledged LLC Interests and the Pledged Partnership Interests, a
transferee or assignee of a membership interest or partnership interest, as the
case may be, of such LLC or Partnership, as the case may be, shall become a
member or partner, as the case may be, of such LLC or Partnership, as the case
may be, entitled to participate in the management thereof and, upon the transfer
of the entire interest of such Pledgor, such Pledgor ceases to be a member or
partner, as the case may be.

 

Section 4.06                                                     Benefit to the
Guarantors.  The Borrower is a member of an affiliated group of companies that
includes each Obligor, and the Borrower and the other Obligors are engaged in
related businesses.  Each Obligor other than the Borrower may reasonably expect
to benefit, directly or indirectly, such Obligor; and each Obligor other than
the Borrower has determined that this Agreement is necessary and convenient to
the conduct, promotion and attainment of the business of such Obligor.

 

Section 4.07                                                     Solvency.  Each
Obligor (a) is not insolvent as of the date hereof and will not be rendered
insolvent as a result of this Agreement (after giving effect to Section 2.02),
(b) is not engaged in business or a transaction, or about to engage in a
business or a transaction, for which any Property remaining with it constitutes
unreasonably small capital, and (c) does not intend to incur, or believe it will
incur, Debt that will be beyond its ability to pay as such Debt matures.

 

ARTICLE V
Covenants

 

Each Obligor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Borrower Obligations
shall have been paid in full in cash and all of the Commitments shall have
terminated:

 

Section 5.01                                                     Covenants in
Credit Agreement.  Each Obligor shall take, or shall refrain from taking, as the
case may be, each action that is necessary to be taken or not taken, as

 

11

--------------------------------------------------------------------------------


 

the case may be, so that no Default is caused by the failure to take such action
or to refrain from taking such action by such Obligor.

 

Section 5.02                                                     Maintenance of
Perfected Security Interest; Further Documentation.  Each Pledgor agrees that:

 

(a)                                 it shall maintain the security interest
created by this Agreement as a perfected security interest having at least the
priority described in Section 4.03 and shall defend such security interest
against the claims and demands of all Persons whomsoever.

 

(b)                                 it will furnish to the Administrative Agent
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail.

 

(c)                                  At any time and from time to time, upon the
written request of the Administrative Agent, and at the sole expense of such
Pledgor, it will promptly and duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably deem necessary for the purpose of obtaining
or preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, the delivery of certificated
securities and the filing of any financing or continuation statements under the
UCC (or other similar laws) in effect in any jurisdiction with respect to the
security interests created hereby.

 

Section 5.03                                                     Changes in
Locations, Name, Etc.  Such Obligor recognizes that financing statements
pertaining to the Collateral have been or may be filed where such Obligor
maintains any Collateral or is organized.  Without limitation of
Section 8.01(j) of the Credit Agreement or any other covenant herein, such
Obligor will not cause or permit any change in its (a) corporate name or in any
trade name used to identify it in the conduct of its business or in the
ownership of its Properties, (b) the location of its chief executive office or
principal place of business, (c) its identity or corporate structure or in the
jurisdiction in which it is incorporated or formed, (d) its jurisdiction of
organization or its organizational identification number in such jurisdiction of
organization or (e) its federal taxpayer identification number, unless, in each
case, such Obligor shall have first (i) notified the Administrative Agent of
such change at least thirty (30) days prior to the effective date of such
change, and (ii) taken all action reasonably requested by the Administrative
Agent for the purpose of maintaining the perfection and priority of the
Administrative Agent’s security interests under this Agreement.  In any notice
furnished pursuant to this Section 5.03, such Obligor will expressly state in a
conspicuous manner that the notice is required by this Agreement and contains
facts that may require additional filings of financing statements or other
notices for the purposes of continuing perfection of the Administrative Agent’s
security interest in the Collateral.  At the request of the Administrative
Agent, on or prior to the occurrence of such event, the Borrower will provide to
the Administrative Agent and the Lenders an opinion of counsel, in form and
substance reasonably satisfactory to the Administrative Agent, to the effect
that such event will not impair the validity of the security interests
hereunder, the perfection and priority thereof, the enforceability of the Loan
Documents, and such other matters as may be reasonably requested by the
Administrative Agent.

 

12

--------------------------------------------------------------------------------


 

Section 5.04                                                     Pledged
Securities.

 

(a)                                 If such Pledgor shall become entitled to
receive or shall receive any stock or equity certificate (including, without
limitation, any certificate representing a stock or equity dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the Equity Interests of any Issuer, whether in addition
to, in substitution of, as a conversion of, or in exchange for, any shares of
the Pledged Securities, or otherwise in respect thereof, such Pledgor shall
accept the same as the agent of the Guaranteed Creditors, hold the same in trust
for the Guaranteed Creditors, segregated from other Property of such Pledgor,
and deliver the same forthwith to the Administrative Agent in the exact form
received, duly indorsed by such Pledgor to the Administrative Agent, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Pledgor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the Obligations.

 

(b)                                 Without the prior written consent of the
Administrative Agent, such Pledgor will not (i) unless otherwise expressly
permitted hereby, by the Credit Agreement or under the other Loan Documents,
vote to enable, or take any other action to permit, any Issuer to issue any
Equity Interests of any nature or to issue any other securities convertible into
or granting the right to purchase or exchange for any Equity Interests of any
nature of any Issuer, if such issuance would reduce (or is part of a transaction
the results in the reduction of) the Loan Parties’ aggregate percentage Equity
interests in such Issuer, (ii) sell, assign, transfer, exchange, or otherwise
dispose of, or grant any option with respect to, the Pledged Securities or
Proceeds thereof (except pursuant to a transaction expressly permitted by the
Credit Agreement), (iii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, any of the Pledged
Securities or Proceeds thereof, or any interest therein, except for the security
interests created by this Agreement or (iv) enter into any agreement or
undertaking restricting the right or ability of such Pledgor or the
Administrative Agent to sell, assign or transfer any of the Pledged Securities
or Proceeds thereof.

 

(c)                                  In the case of each Pledgor that is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Pledged Securities issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 5.04(a) with respect to the Pledged Securities issued by it
and (iii) the terms of Sections Section 8.02(a) and Section 8.03 shall apply to
it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 8.02(c) or Section 8.03 with respect to the Pledged
Securities issued by it.  In the case of any Issuer that is not a Pledgor
hereunder, such Pledgor shall promptly cause such Issuer to execute and deliver
to the Administrative Agent an Acknowledgment and Consent.

 

(d)                                 In the case of each Pledgor that is a
partner in a Partnership, such Pledgor hereby consents to the extent required by
the applicable Partnership Agreement to the pledge by each other Pledgor,
pursuant to the terms hereof, of the Pledged Partnership Interests in such
Partnership and to the transfer of such Pledged Partnership Interests to the
Administrative Agent or its nominee and to the substitution of the
Administrative Agent or its nominee as a substituted

 

13

--------------------------------------------------------------------------------


 

partner in such Partnership with all the rights, powers and duties of a general
partner or a limited partner, as the case may be.  In the case of each Pledgor
that is a member of an LLC, such Pledgor hereby consents to the extent required
by the applicable LLC Agreement to the pledge by each other Pledgor, pursuant to
the terms hereof, of the Pledged LLC Interests in such LLC and to the transfer
of such Pledged LLC Interests to the Administrative Agent or its nominee and to
the substitution of the Administrative Agent or its nominee as a substituted
member of the LLC with all the rights, powers and duties of a member of such
LLC.

 

(e)                                  Such Pledgor shall not agree to any
amendment of a Partnership Agreement or LLC Agreement that in any way adversely
affects the perfection of the security interest of the Administrative Agent in
the Pledged Partnership Interests or Pledged LLC Interests pledged by such
Pledgor hereunder, including any amendment electing to treat the membership
interest or partnership interest of such Pledgor as a security under
Section 8-103 of the UCC, unless such Pledgor shall have taken the actions
required pursuant to Section 5.04(a) in respect of such amendment.

 

(f)                                   Each Pledgor shall furnish to the
Administrative Agent such stock or equity powers and other instruments as may be
required by the Administrative Agent to assure the transferability of the
Pledged Securities when and as often as may be reasonably requested by the
Administrative Agent.

 

(g)                                  The Pledged Securities will at all times
constitute not less than 100% of the Equity Interests of the Issuer thereof
owned by any Pledgor.

 

ARTICLE VI
[Intentionally Omitted]

 

ARTICLE VII

 

Section 7.01                                                     Nature of
Business.  The Parent will not engage in any business or activities other than
(a) owning and holding membership interests in the Borrower and performing its
functions and obligations as the sole member under the Borrower’s Operating
Agreements and (b) any activities reasonably necessary to carry out the business
or activities specified in clause (a).

 

ARTICLE VIII
Remedial Provisions

 

Section 8.01                                                     Code and Other
Remedies.

 

(a)                                 Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent, on behalf of the
Guaranteed Creditors, may exercise, in addition to all other rights and remedies
granted to them in this Agreement, the other Loan Documents and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the UCC or any other applicable law
or otherwise available at law or equity.  Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Pledgor

 

14

--------------------------------------------------------------------------------


 

or any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances, to the fullest extent
permitted by applicable law, forthwith collect, receive, appropriate and realize
upon the Collateral, or any part thereof, and/or may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of any Guaranteed Creditor or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk.  Any Guaranteed Creditor shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Pledgor, which right or equity is hereby waived
and released.  If applicable to any particular item of Collateral, each Pledgor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Pledgor’s premises
or elsewhere.  Any such sale or transfer by the Administrative Agent either to
itself or to any other Person shall be, to the fullest extent permitted by
applicable law, absolutely free from any claim of right by Pledgor, including
any equity or right of redemption, stay or appraisal which Pledgor has or may
have under any rule of law, regulation or statute now existing or hereafter
adopted (and such Pledgor hereby waives any rights it may have in respect
thereof).  Upon any such sale or transfer, the Administrative Agent shall have
the right to deliver, assign and transfer to the purchaser or transferee thereof
the Collateral so sold or transferred.  The Administrative Agent shall apply the
net proceeds of any action taken by it pursuant to this Section 8.01, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the Administrative Agent
and the Guaranteed Creditors hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in accordance with Section 10.02(c) of the Credit Agreement,
and only after such application and after the payment by the Administrative
Agent of any other amount required by any provision of law, including, without
limitation, Section 9.615 of the UCC, need the Administrative Agent account for
the surplus, if any, to any Pledgor.  To the extent permitted by applicable law,
each Pledgor waives all claims, damages and demands it may acquire against the
Administrative Agent or any Guaranteed Creditor arising out of the exercise by
them of any rights hereunder except to the extent caused by the gross negligence
or willful misconduct of the Administrative Agent or such Guaranteed Creditor or
their respective agents.  If any notice of a proposed sale or other disposition
of Collateral shall be required by law, such notice shall be deemed reasonable
and proper if given at least 10 days before such sale or other disposition.

 

(b)                                 In the event that the Administrative Agent
elects not to sell the Collateral, the Administrative Agent retains its rights
to dispose of or utilize the Collateral or any part or parts thereof in any
manner authorized or permitted by law or in equity, and to apply the proceeds of
the same towards payment of the Obligations.  Each and every method of
disposition of the Collateral described in this Agreement shall constitute
disposition in a commercially reasonable manner.  Without limitation of the
foregoing, any disposition involving three (3) or more bidders that are
“accredited investors” (within the meaning of the Securities Act) shall
constitute disposition in a commercially reasonable manner.

 

15

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent may appoint any
Person as agent to perform any act or acts necessary or incident to any sale or
transfer of the Collateral.

 

Section 8.02                                                     Pledged
Securities.

 

(a)                                 Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Pledgor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 8.02(b), each Pledgor shall be
permitted to receive all cash dividends paid in respect of the Pledged
Securities, to the extent permitted in the Credit Agreement, and to exercise all
voting, consent and corporate, partnership or limited liability rights with
respect to the Pledged Securities; provided, however, that no vote shall be
cast, consent given or right exercised or other action taken by such Pledgor
that would impair the Collateral or result in any violation of any provision of
the Credit Agreement, this Agreement or any other Loan Document. 
Notwithstanding the foregoing, any sums paid upon or in respect of any Pledged
Securities upon the liquidation or dissolution of any issuer of any Pledged
Securities or any property (other than cash or cash equivalents, but, for the
avoidance of doubt, only if an Event of Default has not occurred and is
continuing) distributed upon or with respect to any Pledged Securities shall,
unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, be delivered to the Administrative Agent to be held by it
hereunder as additional collateral security for the Obligations.  If any sum of
money so paid upon liquidation or dissolution or any property so distributed in
respect of any Pledged Securities shall be received by such Pledgor, such
Pledgor shall, until such money or property is paid or delivered to the
Administrative Agent, hold such money or property in trust for the
Administrative Agent, segregated from other funds of such Pledgor, as additional
security for the Obligations.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, upon notice by the Administrative Agent of
its intent to exercise such rights to the relevant Pledgor or Pledgors, (i) the
Administrative Agent shall have the right to receive any and all cash dividends,
payments, Property or other Proceeds paid in respect of the Pledged Securities
and make application thereof to the Borrower Obligations in accordance with
Section 10.02(c) of the Credit Agreement, and (ii) any or all of the Pledged
Securities shall be registered in the name of the Administrative Agent or its
nominee, and (iii) the Administrative Agent or its nominee may exercise (A) all
voting, consent, corporate, partnership or limited liability and other rights
pertaining to such Pledged Securities at any meeting of shareholders, partners
or members (or other equivalent body), as the case may be, of the relevant
Issuer or Issuers or otherwise and (B) any and all rights of conversion,
exchange and subscription and any other rights, privileges or options pertaining
to such Pledged Securities as if it were the absolute owner thereof (including,
without limitation, the right to exchange at its discretion any and all of the
Pledged Securities upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the organizational structure of
any Issuer, or upon the exercise by any Pledgor or the Administrative Agent of
any right, privilege or option pertaining to such Pledged Securities, and in
connection therewith, the right to deposit and deliver any and all of the
Pledged Securities with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for Property
actually received by it, but the Administrative Agent shall have no duty to

 

16

--------------------------------------------------------------------------------


 

any Pledgor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

 

(c)                                  Solely for the purposes of permitting the
Administrative Agent to exercise the voting and other consensual rights that it
may be entitled to exercise pursuant hereto and to receive all dividends and
other distributions that it may be entitled to receive hereunder, (i) each
Pledgor shall promptly execute and deliver (or cause to be executed and
delivered) to the Administrative Agent all such proxies, dividend payment orders
and other instruments as the Administrative Agent may from time to time
reasonably request and (ii) without limiting the effect of clause (i) above,
such Pledgor hereby grants to the Administrative Agent an irrevocable proxy to
vote all or any part of the Pledged Securities and to exercise all other rights,
powers, privileges and remedies to which a holder of the Pledged Securities
would be entitled (including giving or withholding written consents of
shareholders, partners or members, as the case may be, calling special meetings
of shareholders, partners or members, as the case may be, and voting at such
meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Securities on the
record books of the Issuer thereof) by any other Person (including the Issuer of
such Pledged Securities or any officer or agent thereof) upon the occurrence and
during the continuance of an Event of Default and which proxy shall only
terminate upon the payment in full in cash of the Obligations.

 

(d)                                 Each Pledgor hereby authorizes and instructs
each Issuer of any Pledged Securities pledged by such Pledgor hereunder, and the
Borrower hereby agrees with respect to Parent’s pledge of Pledged Securities
comprised of Equity Interests in the Borrower hereunder, and each Subsidiary of
the Borrower hereby agrees with respect to the Borrower’s pledge of Pledged
Securities comprised of Equity Interests in such Subsidiary hereunder, to
(i) comply with any instruction received by it from the Administrative Agent in
writing that (A) states that an Event of Default has occurred and is continuing
and (B) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Pledgor, and each Pledgor agrees that
each Issuer shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Pledged Securities directly to the Administrative Agent.

 

Section 8.03                                                     Private Sales
of Pledged Securities.

 

(a)                                 Each Pledgor recognizes that the
Administrative Agent may be unable to effect a public sale of any or all the
Pledged Securities, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise or may
determine that a public sale is impracticable or not commercially reasonable
and, accordingly, and may resort to one or more private sales thereof to a
restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  Each Pledgor acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Securities for the
period of time necessary to permit the Issuer thereof to register such
securities

 

17

--------------------------------------------------------------------------------


 

for public sale under the Securities Act, or under applicable state securities
laws, even if such Issuer would agree to do so.

 

(b)                                 Each Pledgor agrees to use its best efforts
to do or cause to be done all such other acts as may reasonably be necessary to
make such sale or sales of all or any portion of the Pledged Securities pursuant
to this Section 8.03 valid and binding and in compliance with any and all other
applicable Governmental Requirements.  Each Pledgor further agrees that a breach
of any of the covenants contained in this Section 8.03 will cause irreparable
injury to the Guaranteed Creditors, that the Guaranteed Creditors have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 8.03 shall be specifically
enforceable against such Pledgor, and such Pledgor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.

 

Section 8.04                                                     Waiver;
Deficiency.  To the fullest extent permitted by applicable law, each Pledgor
waives and agrees not to assert any rights or privileges which it may acquire
under the UCC.  Each Pledgor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Guaranteed Creditor to collect such deficiency.

 

Section 8.05                                                     Non-Judicial
Enforcement.  The Administrative Agent may enforce its rights hereunder without
prior judicial process or judicial hearing, and to the extent permitted by law,
each Pledgor expressly waives any and all legal rights which might otherwise
require the Administrative Agent to enforce its rights by judicial process.

 

ARTICLE IX
The Administrative Agent

 

Section 9.01                                                     Administrative
Agent’s Appointment as Attorney-in-Fact, Etc.

 

(a)                                 Each Pledgor hereby irrevocably constitutes
and appoints the Administrative Agent and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Pledgor and in
the name of such Pledgor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all reasonably appropriate action and
to execute any and all documents and instruments which may be reasonably
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Pledgor hereby gives the
Administrative Agent the power and right, on behalf of such Pledgor, without
notice to or assent by such Pledgor, to do any or all of the following:

 

(i)                                     in the name of such Pledgor or its own
name, or otherwise, take possession of and indorse and collect any check, draft,
note, acceptance or other instrument for the payment of moneys due with respect
to any Collateral and file any claim or take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by the

 

18

--------------------------------------------------------------------------------


 

Administrative Agent for the purpose of collecting any such moneys due with
respect to any other Collateral whenever payable;

 

(ii)                                  pay or discharge Taxes and Liens levied or
placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement or any other Loan Document
and pay all or any part of the premiums therefor and the costs thereof;

 

(iii)                               execute, in connection with any sale
provided for in Section 8.01 or Section 8.03, any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Collateral; and

 

(iv)                              (A) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct; (B) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral; (C) in
the name of the Pledgor, or in its own name, or otherwise, commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other right in respect of any Collateral; (D) defend any suit,
action or proceeding brought against such Pledgor with respect to any
Collateral; (E) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate; and (F) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Pledgor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s and the Guaranteed
Creditors’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Pledgor might do.

 

Anything in this Section 9.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 9.01(a) unless an Event of Default
shall have occurred and be continuing.

 

(b)                                 If any Obligor fails to perform or comply
with any of its agreements contained herein within the applicable grace periods,
the Administrative Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c)                                  The expenses of the Administrative Agent
incurred in connection with actions undertaken as provided in this Section 9.01,
together with interest thereon at a rate per annum equal to the post-default
rate specified in Section 3.02(c) of the Credit Agreement, but in no event to
exceed the Highest Lawful Rate, from the date of payment by the Administrative
Agent to the date reimbursed by the relevant Obligor, shall be payable by such
Obligor to the Administrative Agent on demand.

 

19

--------------------------------------------------------------------------------


 

(d)                                 Each Obligor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue and in compliance
hereof.  All powers, authorizations and agencies contained in this Agreement are
coupled with an interest and are irrevocable until this Agreement is terminated
and the security interests created hereby are released.

 

Section 9.02                                                     Duty of
Administrative Agent.  The Administrative Agent’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9.207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Administrative Agent deals with similar Property
for its own account and shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which comparable secured
parties accord comparable collateral.  Neither the Administrative Agent, any
Guaranteed Creditor nor any of their Related Parties shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Pledgor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof.  The
powers conferred on the Administrative Agent and the Guaranteed Creditors
hereunder are solely to protect the Administrative Agent’s and the Guaranteed
Creditors’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Guaranteed Creditor to exercise any such powers. 
The Administrative Agent and the Guaranteed Creditors shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their Related Parties shall be responsible
to any Obligor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct.  To the fullest extent permitted by
applicable law, the Administrative Agent shall be under no duty whatsoever to
make or give any presentment, notice of dishonor, protest, demand for
performance, notice of non-performance, notice of intent to accelerate, notice
of acceleration, or other notice or demand in connection with any Collateral or
the Obligations, or to take any steps necessary to preserve any rights against
any Pledgor or other Person or ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Collateral, whether or not it has or is deemed to have knowledge of such
matters.  Each Obligor, to the extent permitted by applicable law, waives any
right of marshaling in respect of any and all Collateral, and waives any right
to require the Administrative Agent or any Guaranteed Creditor to proceed
against any Obligor or other Person, exhaust any Collateral or enforce any other
remedy which the Administrative Agent or any Guaranteed Creditor now has or may
hereafter have against any Obligor or other Person.

 

Section 9.03                                                     Filing of
Financing Statements.  Pursuant to the UCC and any other applicable law, each
Pledgor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Pledgor in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
the security interests of the Administrative Agent under this Agreement.  A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction.

 

Section 9.04                                                     Authority of
Administrative Agent.  Each Obligor acknowledges that the rights and
responsibilities of the Administrative Agent under this Agreement with respect
to

 

20

--------------------------------------------------------------------------------


 

any action taken by the Administrative Agent or the exercise or non-exercise by
the Administrative Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Administrative Agent and the Guaranteed
Creditors, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Obligors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Guaranteed Creditors with
full and valid authority so to act or refrain from acting, and no Obligor shall
be under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

ARTICLE X
Subordination of Indebtedness

 

Section 10.01                                              Subordination of All
Obligor Claims.  As used herein, the term “Obligor Claims” shall mean all debts
and obligations of the Borrower or any other Obligor to any other Obligor,
whether such debts and obligations now exist or are hereafter incurred or arise,
or whether the obligation of the debtor thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or obligations be evidenced by note, contract, open account, or
otherwise, and irrespective of the Person or Persons in whose favor such debts
or obligations may, at their inception, have been, or may hereafter be created,
or the manner in which they have been or may hereafter be acquired by.  After
and during the continuation of an Event of Default, no Obligor shall receive or
collect, directly or indirectly, from any obligor in respect thereof any amount
upon the Obligor Claims.

 

Section 10.02                                              Claims in
Bankruptcy.  In the event of receivership, bankruptcy, reorganization,
arrangement, debtor’s relief, or other insolvency proceedings involving any
Obligor, the Administrative Agent on behalf of the Administrative Agent and the
Guaranteed Creditors shall have the right to prove their claim in any
proceeding, so as to establish their rights hereunder and receive directly from
the receiver, trustee or other court custodian, dividends and payments which
would otherwise be payable upon Obligor Claims.  Each Obligor hereby assigns
such dividends and payments to the Administrative Agent for the benefit of the
Administrative Agent and the Guaranteed Creditors for application against the
Borrower Obligations as provided under Section 10.02(c) of the Credit
Agreement.  Should the Administrative Agent or Guaranteed Creditor receive, for
application upon the Obligations, any such dividend or payment which is
otherwise payable to any Obligor, and which, as between such Obligors, shall
constitute a credit upon the Obligor Claims, then upon payment in full in cash
of the Borrower Obligations and the termination of all of the Commitments, the
intended recipient shall become subrogated to the rights of the Administrative
Agent and the Guaranteed Creditors to the extent that such payments to the
Administrative Agent and the Guaranteed Creditors on the Obligor Claims have
contributed toward the liquidation of the Obligations, and such subrogation
shall be with respect to that proportion of the Obligations which would have
been unpaid if the Administrative Agent and the Guaranteed Creditors had not
received dividends or payments upon the Obligor Claims.

 

Section 10.03                                              Payments Held in
Trust.  In the event that, notwithstanding Section 10.01 and Section 10.02, any
Obligor should receive any funds, payments, claims or distributions which is
prohibited by such Sections, then it agrees: (a) to hold in trust for the
Administrative Agent and the Guaranteed Creditors an amount equal to the amount
of all funds, payments,

 

21

--------------------------------------------------------------------------------


 

claims or distributions so received, and (b) that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions except
to pay them promptly to the Administrative Agent, for the benefit of the
Guaranteed Creditors; and each Obligor covenants promptly to pay the same to the
Administrative Agent.

 

Section 10.04                                              Liens Subordinate. 
Each Obligor agrees that, until the Borrower Obligations are paid in full in
cash and the termination of all of the Commitments, any Liens securing payment
of the Obligor Claims shall be and remain inferior and subordinate to any Liens
securing payment of the Obligations, regardless of whether such encumbrances in
favor of such Obligor, the Administrative Agent or any Guaranteed Creditor
presently exist or are hereafter created or attach.  Without the prior written
consent of the Administrative Agent, no Obligor, during the period in which any
of the Borrower Obligations are outstanding or the Commitments are in effect,
shall (a) exercise or enforce any creditor’s right it may have against any
debtor in respect of the Obligor Claims, or (b) foreclose, repossess, sequester
or otherwise take steps or institute any action or proceeding (judicial or
otherwise, including without limitation the commencement of or joinder in any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any Lien held by it.

 

Section 10.05                                              Notation of Records. 
Upon the request of the Administrative Agent, all promissory notes and all
accounts receivable ledgers or other evidence of the Obligor Claims accepted by
or held by any Obligor shall contain a specific written notice thereon that the
indebtedness evidenced thereby is subordinated under the terms of this
Agreement.

 

ARTICLE XI
Miscellaneous

 

Section 11.01                                              Waiver.  No failure
on the part of the Administrative Agent or any Guaranteed Creditor to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power, privilege or remedy or any abandonment or discontinuance of steps to
enforce such right, power, privilege or remedy under this Agreement or any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power, privilege or remedy under this Agreement or any
other Loan Document preclude or be construed as a waiver of any other or further
exercise thereof or the exercise of any other right, power, privilege or
remedy.  The remedies provided herein are cumulative and not exclusive of any
remedies provided by law or equity.

 

Section 11.02                                              Notices.  All notices
and other communications provided for herein shall be given in the manner and
subject to the terms of Section 12.01 of the Credit Agreement; provided that any
such notice, request or demand to or upon any Guarantor shall be addressed to
such Guarantor at its notice address set forth on Schedule 1.

 

Section 11.03                                              Payment of
Expenses, Indemnities, Etc.

 

(a)                                 Each Guarantor agrees to pay or reimburse
each Guaranteed Creditor and the Administrative Agent for all reasonable
out-of-pocket expenses incurred by such Person, including the reasonable fees,
charges and disbursements of any counsel for the Administrative Agent or any
Guaranteed Creditor, in connection with the enforcement or protection of its
rights

 

22

--------------------------------------------------------------------------------


 

in connection with this Agreement or any other Loan Document, including, without
limitation, all costs and expenses incurred in collecting against such Guarantor
under the guarantee contained in ARTICLE II or otherwise enforcing or preserving
any rights under this Agreement and the other Loan Documents to which such
Guarantor is a party.

 

(b)                                 Each Guarantor agrees to pay, and to save
the Administrative Agent and the Guaranteed Creditors harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
Other Taxes which may be payable or determined to be payable with respect to any
of the Collateral or in connection with any of the transactions contemplated by
this Agreement.

 

(c)                                  Each Guarantor agrees to pay, and to save
the Administrative Agent and the Guaranteed Creditors harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
and reasonable costs, expenses or disbursements of any kind or nature whatsoever
with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Borrower would be required to
do so pursuant to Section 12.03 of the Credit Agreement.

 

Section 11.04                                              Amendments in
Writing.  None of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except in accordance with
Section 12.02 of the Credit Agreement.

 

Section 11.05                                              Successors and
Assigns.  The provisions of this Agreement shall be binding upon the Obligors
and their successors and assigns and shall inure to the benefit of the
Administrative Agent and the Guaranteed Creditors and their respective
successors and assigns; provided that no Obligor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and the Lenders, and any such
purported assignment, transfer or delegation shall be null and void.

 

Section 11.06                                              Survival; Revival;
Reinstatement.

 

(a)                                 All covenants, agreements, representations
and warranties made by any Obligor herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document to which it is a party shall be considered to have been
relied upon by the Administrative Agent and the Lenders and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under the Credit Agreement is outstanding and unpaid and so
long as the Commitments have not expired or terminated.  The provisions of
Section 11.03 shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.

 

23

--------------------------------------------------------------------------------


 

(b)                                 To the extent that any payments on the
Guarantor Obligations or the Pledgor Obligations or proceeds of any Collateral
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, debtor in possession, receiver or
other Person under any bankruptcy law, common law or equitable cause, then to
such extent, the Guarantor Obligations or Pledgor Obligations so satisfied shall
be revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Guaranteed Creditors’ Liens, security
interests, rights, powers and remedies under this Agreement and each other Loan
Document shall continue in full force and effect.  In such event, each Loan
Document shall be automatically reinstated and the Borrower shall take such
action as may be reasonably requested by the Administrative Agent and the
Guaranteed Creditors to effect such reinstatement.

 

Section 11.07                                              Counterparts;
Integration; Effectiveness.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

(b)                                 This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPERANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(c)                                  This Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto,
the Lenders and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 11.08                                              Severability.  Any
provision of this Agreement or any other Loan Document held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof or thereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 11.09                                              Set-Off.  If an Event
of Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations (of whatsoever kind,

 

24

--------------------------------------------------------------------------------


 

including, without limitations obligations under Swap Agreements) at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Obligor against any of and all the obligations of the Obligor owed to such
Lender now or hereafter existing under this Agreement or any other Loan
Document, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured.  The rights of each Lender under this Section 11.09 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender or its Affiliates may have.

 

Section 11.10                                              Governing Law;
Submission to Jurisdiction.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.

 

(c)                                  EACH OBLIGOR HEREBY IRREVOCABLY DESIGNATES,
APPOINTS AND EMPOWERS AND HEREBY CONFERS AN IRREVOCABLE SPECIAL POWER, AMPLE AND
SUFFICIENT, TO CT CORPORATION SYSTEM, WITH OFFICES ON THE DATE HEREOF AT 111
EIGHTH AVENUE, THIRTEENTH FLOOR, NEW YORK, NEW YORK, 10011 AS ITS DESIGNEE,
APPOINTEE AND AGENT WITH RESPECT TO ANY SUCH ACTION OR PROCEEDING IN NEW YORK TO
RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS
PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS
WHICH MAY BE SERVED IN ANY SUCH PROCEEDING AND AGREES THAT THE FAILURE OF SUCH
AGENT TO GIVE ANY ADVICE OF ANY SUCH SERVICE OF PROCESS TO SUCH OBLIGOR SHALL
NOT IMPAIR OR AFFECT THE VALIDITY OF SUCH SERVICE OR OF ANY CLAIM BASED
THEREON.  IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO BE
AVAILABLE TO ACT AS SUCH, EACH OF THE OBLIGORS AGREES TO DESIGNATE A NEW
DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION.  EACH
PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH

 

25

--------------------------------------------------------------------------------


 

ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN SECTION 12.01 OF THE
CREDIT AGREEMENT (OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 OF THE CREDIT AGREEMENT) OR SCHEDULE 1 HERETO, AS APPLICABLE, SUCH
SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.  NOTHING HEREIN
SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.

 

(d)                                 EACH PARTY HEREBY (1) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (2) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (3) CERTIFIES
THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY
HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(4) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 9.10.

 

Section 11.11                                              Headings. 
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

Section 11.12                                              Acknowledgments. 
Each Obligor hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 neither the Administrative Agent nor any
Guaranteed Creditor has any fiduciary relationship with or duty to any Obligor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Obligors, on the one hand, and the
Administrative Agent and Guaranteed Creditors, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Guaranteed Creditors or among the Obligors and the
Guaranteed Creditors.

 

26

--------------------------------------------------------------------------------


 

(d)           Each of the parties hereto specifically agrees that it has a duty
to read this Agreement, the Security Instruments and the other Loan Documents
and agrees that it is charged with notice and knowledge of the terms of this
Agreement, the Security Instruments and the other Loan Documents; that it has in
fact read this Agreement, the Security Instruments and the other Loan Documents
and is fully informed and has full notice and knowledge of the terms, conditions
and effects thereof; that it has been represented by independent legal counsel
of its choice throughout the negotiations preceding its execution of this
Agreement and the Security Instruments; and has received the advice of its
attorney in entering into this Agreement and the Security Instruments; and that
it recognizes that certain of the terms of this Agreement and the Security
Instruments result in one party assuming the liability inherent in some aspects
of the transaction and relieving the other party of its responsibility for such
liability.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE SECURITY INSTRUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

Section 11.13                 Additional Obligors and Pledgors.  Each Subsidiary
of the Borrower that is required to become a party to this Agreement pursuant to
Section 8.14 of the Credit Agreement shall become an Obligor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement and shall thereafter have the same rights, benefits and obligations as
an Obligor party hereto on the date hereof.  Each Obligor that is required to
pledge Equity Interests of its Subsidiaries shall execute and deliver a
Supplement, if such Equity Interests were not previously pledged.

 

Section 11.14                 Releases.

 

(a)           Release Upon Payment in Full.  The grant of a security interest
hereunder and all of rights, powers and remedies in connection herewith shall
remain in full force and effect until the Administrative Agent has
(i) retransferred and delivered all Collateral in its possession to the
Pledgors, and (ii) executed a written release or termination statement and
reassigned to the Pledgors without recourse or warranty any remaining Collateral
and all rights conveyed hereby.  Upon the complete payment of the Borrower
Obligations, the termination of all of the Commitments and the compliance by the
Obligors with all covenants and agreements hereof, the Administrative Agent, at
the written request and expense of the Borrower, will promptly release, reassign
and transfer the Collateral to the Pledgors and declare this Agreement to be of
no further force or effect.

 

(b)           Partial Releases.  If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Pledgor in a transaction permitted
by the Credit Agreement, then the Administrative Agent, at the request and sole
expense of such Pledgor, shall promptly execute and deliver to such Pledgor all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral and the Equity Interests of the
Issuer thereof.  At the request and sole expense of the Borrower, a Guarantor
shall be released from its obligations hereunder in the event that all the
Equity Interests of such Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement; provided that
the Borrower shall have delivered to the Administrative Agent,

 

27

--------------------------------------------------------------------------------


 

at least ten Business Days prior to the date of the proposed release, a written
request of a Responsible Officer for release identifying the relevant Guarantor
and the terms of the sale or other disposition in reasonable detail, including
the price thereof and any expenses in connection therewith, together with a
certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents.

 

(c)           Retention in Satisfaction.  Except as may be expressly applicable
pursuant to Section 9.620 of the UCC, no action taken or omission to act by the
Administrative Agent or the Guaranteed Creditors hereunder, including, without
limitation, any exercise of voting or consensual rights or any other action
taken or inaction, shall be deemed to constitute a retention of the Collateral
in satisfaction of the Obligations or otherwise to be in full satisfaction of
the Obligations, and the Obligations shall remain in full force and effect,
until the Administrative Agent and the Guaranteed Creditors shall have applied
payments (including, without limitation, collections from Collateral) towards
the Obligations in the full amount then outstanding or until such subsequent
time as is provided in Section 11.14(a).

 

Section 11.15                 Acceptance.  Each Obligor hereby expressly waives
notice of acceptance of this Agreement, acceptance on the part of the
Administrative Agent and the Guaranteed Creditors being conclusively presumed by
their request for this Agreement and delivery of the same to the Administrative
Agent.

 

Section 11.16                 Intercreditor Agreement. Notwithstanding anything
herein to the contrary, the Lien and security interest granted to Administrative
Agent pursuant to this Agreement and the exercise of any right or remedy by
Administrative Agent hereunder are subject to the provisions of the First
Lien/Second Lien Intercreditor Agreement, dated June 28, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Wells Fargo Bank, N.A., as First Lien Agent,
Wells Fargo Energy Capital, Inc., as Second Lien Agent, Wells Fargo Bank, N.A.,
as Collateral Agent and the Grantors (as defined therein) from time to time
party thereto and other persons party or that may become party thereto from time
to time. If there is a conflict between the terms of the Intercreditor Agreement
and this Agreement, the terms of the Intercreditor Agreement will control.

 

Section 11.17                 Modification of Representations, Covenants and
Rights.  Each representation, warranty, covenant made or right granted by an
Obligor hereunder is modified by and subject to (i) the existence and first
priority of the Liens securing First Lien Debt pursuant to the First Lien Loan
Documents, and financing statements and other filings with respect to such Liens
securing First Lien Debt pursuant to the First Lien Loan Documents, and (ii) the
prior rights of the holder of the Liens securing First Lien Debt to possession,
registration and control of, and other actions by the Borrower in respect of,
Collateral and proceeds and products thereof pursuant to the First Lien Loan
Documents.

 

[Remainder of page intentionally left blank; signature page follows]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and Pledge
Agreement to be duly executed and delivered as of the date first above written.

 

 

BORROWER:

LRE OPERATING, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

Jaime R. Casas

 

Title:

Vice President, Chief Financial Officer and Secretary

 

 

 

 

 

 

 

 

 

OBLIGOR:

LRR ENERGY, L.P.

 

 

 

 

By:

LRE GP, LLC

 

Its:

General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Jaime R. Casas

 

 

Title:

Vice President, Chief Financial Officer and Secretary

 

Signature Page — Guaranty and Pledge Agreement

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

ADMINISTRATIVE AGENT:

WELLS FARGO ENERGY CAPITAL, INC.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Christopher C. Carter

 

 

Director

 

3

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF OBLIGORS

 

LRE OPERATING, LLC

1111 Bagby Street, Suite 4600

Houston, Texas, 77002

Attention of Jaime Casas, Chief Financial Officer

(Telecopy No. (713) 345-2176)

 

LRR ENERGY, L.P.

1111 Bagby Street, Suite 4600

Houston, Texas, 77002

Attention of Jaime Casas, Chief Financial Officer

(Telecopy No. (713) 345-2176)

 

 

Schedule 1 - 1

--------------------------------------------------------------------------------


 

Schedule 2

 

DESCRIPTION OF PLEDGED SECURITIES

 

Pledged Securities:

 

Owner/Pledgor

 

Issuer

 

Percentage
Owned

 

Percentage
Pledged

 

Class of
Stock or
other
Equity
Interest

 

No. of
Shares

 

Certificate
No.

 

Parent

 

Borrower

 

100

%

100

%

Common

 

n/a

 

n/a

 

 

Schedule 2 - 1

--------------------------------------------------------------------------------


 

Schedule 3

 

FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

 

Filing of UCC-1 Financing  Statements with respect to the Collateral with the
Secretary of State of the State of Delaware.

 

Schedule 3 - 1

--------------------------------------------------------------------------------


 

Schedule 4

 

LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

 

Legal name of the Borrower:  LRE Operating, LLC

Address:  1111 Bagby Street, Suite 4600, Houston, Texas, 77002

All names and trade names that the Borrower has used in the last five years: 
LRE Operating, LLC

Jurisdictions of organization over the last five years:  Delaware

Current jurisdiction of organization:  Delaware

Organizational number:  4975081

Taxpayer identification number:  80-0714230

Location of chief executive office or sole place of business over the last five
years: Connecticut; Texas

 

Legal name of the Obligor:  LRR Energy, L.P.

Address:  1111 Bagby Street, Suite 4600, Houston, Texas, 77002

All names and trade names that the Borrower has used in the last five years: 
LRR Energy, L.P.

Jurisdictions of organization over the last five years:  Delaware

Current jurisdiction of organization:  Delaware

Organizational number:  4947695

Taxpayer identification number:  90-0708431

Location of chief executive office or sole place of business over the last five
years: Connecticut; Texas

 

Schedule 4 - 1

--------------------------------------------------------------------------------


 

Annex I

 

ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Guaranty and Pledge
Agreement dated as of June 28,2012 (the “Guaranty and Pledge Agreement”), made
by the Obligors parties thereto for the benefit of WELLS FARGO ENERGY
CAPITAL, INC., as Administrative Agent.  The undersigned agrees for the benefit
of the Administrative Agent and the Guaranteed Creditors as follows:

 

1.             The undersigned will be bound by the terms of the Guaranty and
Pledge Agreement and will comply with such terms insofar as such terms are
applicable to the undersigned.

 

2.             The terms of Section 8.01(a) and Section 8.03 of the Guaranty and
Pledge Agreement shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 8.02(a) or Section 8.03
of the Guaranty and Pledge Agreement.

 

 

[NAME OF ISSUER]

 

 

 

By:

 

 

Title:

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Fax:

 

 

--------------------------------------------------------------------------------

*                             This consent is necessary only with respect to any
Issuer which is not also an Obligor.  This consent may be modified or eliminated
with respect to any Issuer that is not controlled by an Obligor.

 

Annex I - 1

--------------------------------------------------------------------------------


 

Annex II

 

Assumption Agreement

 

ASSUMPTION AGREEMENT, dated as of [                 ], 20[   ], made by
[                 ], a [                 ] (the “Additional Obligor”), in favor
of WELLS FARGO ENERGY CAPITAL, INC., as administrative agent (in such capacity,
the “Administrative Agent”) for the Guaranteed Creditors (used herein as defined
in the Guaranty and Pledge Agreement referred to below).  All capitalized terms
not defined herein shall have the meaning ascribed to them in the Credit
Agreement referred to below.

 

W I T N E S S E T H:

 

WHEREAS, LRE Operating, LLC, a Delaware limited liability company (the
“Borrower”), the Administrative Agent, and certain financial institutions have
entered into that certain Second Lien Credit Agreement, dated as of June 28,2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its affiliates (other than the Additional Obligor) have entered into an Guaranty
and Pledge Agreement, dated as of June 28,2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty and Pledge
Agreement”) in favor of the Administrative Agent for the benefit of the
Guaranteed Creditors;

 

WHEREAS, the Credit Agreement requires the Additional Obligor to become a party
to the Guaranty and Pledge Agreement; and

 

WHEREAS, the Additional Obligor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty and Pledge
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             Guaranty and Pledge Agreement.  By executing and delivering this
Assumption Agreement, the Additional Obligor, as provided in Section 11.13 of
the Guaranty and Pledge Agreement, hereby becomes a party to the Guaranty and
Pledge Agreement as an Obligor thereunder with the same force and effect as if
originally named therein as an Obligor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of an
Obligor thereunder and expressly grants to the Administrative Agent, for the
benefit of the Guaranteed Creditors, a security interest in all Collateral owned
by such Additional Obligor to secure all of such Additional Obligor’s
obligations and liabilities thereunder.  The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedules 1 through 4 to
the Guaranty and Pledge Agreement.  The Additional Obligor hereby represents and
warrants that each of the representations and warranties contained in ARTICLE IV
of the Guaranty and Pledge Agreement is true and correct on and as the date
hereof (after giving effect to this Assumption Agreement) as if made on and as
of such date.

 

Annex II - 1

--------------------------------------------------------------------------------


 

2.             Governing Law.  This Assumption Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL OBLIGOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Annex II - 2

--------------------------------------------------------------------------------


 

Annex III

 

Supplement

 

SUPPLEMENT, dated as of [                 ], 20[   ], made by
[                 ], a [                 ] (the “Additional Pledgor”), in favor
of WELLS FARGO ENERGY CAPITAL, INC., as administrative agent (in such capacity,
the “Administrative Agent”) for the Guaranteed Creditors (used herein as defined
in the Guaranty and Pledge Agreement referred to below).  All capitalized terms
not defined herein shall have the meaning ascribed to them in such Credit
Agreement referred to below.

 

W I T N E S S E T H:

 

WHEREAS, LRE Operating, LLC a Delaware limited liability company (the
“Borrower”), the Administrative Agent, and certain financial institutions have
entered into an Second Lien Credit Agreement, dated as of June 28, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Pledgor) have entered into an Guaranty
and Pledge Agreement, dated as of June 28,2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty and Pledge
Agreement”) in favor of the Administrative Agent for the benefit of the
Guaranteed Creditors;

 

WHEREAS, the Credit Agreement requires the Additional Pledgor to pledge the
Equity Interests described hereto on Schedule 2-S; and

 

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplement in order to pledge such Equity Interests;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             Guaranty and Pledge Agreement.  By executing and delivering this
Supplement, the Additional Pledgor, as provided in Section 11.13 of the Guaranty
and Pledge Agreement, hereby becomes a party to the Guaranty and Pledge
Agreement as an Obligor thereunder with the same force and effect as if
originally named as an Obligor therein, and without limiting the generality of
the foregoing, hereby pledges and grants a security interest in (a) the
securities described or referred to in Schedule 2-S and (b) (i) the certificates
or instruments, if any, representing such securities, (ii) all dividends (cash,
Equity Interests or otherwise), cash, instruments, rights to subscribe, purchase
or sell and all other rights and Property from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
securities, (iii) all replacements, additions to and substitutions for any of
the Property referred to in this definition, including, without limitation,
claims against third parties, (iv) the proceeds, interest, profits and other
income of or on any of the Property referred to in this definition, (v) all
security entitlements in respect of any of the foregoing, if any, (vi) all books
and records relating to any of the Property referred to in this definition and
(vii) all proceeds of

 

Annex III - 1

--------------------------------------------------------------------------------


 

any of the foregoing (collectively, the “Collateral”).  Upon execution of this
Supplement, such securities will constitute “Pledged Securities” for purposes of
the Guaranty and Pledge Agreement with the same force and effect as if
originally listed on Schedule 2 thereto and, without limiting the generality of
the foregoing, the Additional Pledgor hereby expressly assumes all obligations
and liabilities of a Pledgor thereunder and expressly grants to the
Administrative Agent, for the benefit of the Guaranteed Creditors, a security
interest in all Collateral owned by such Additional Pledgor to secure all of
such its obligations and liabilities thereunder.  The information set forth in
Schedule 2-S hereto is hereby added to the information set forth in Schedule 2
to the Guaranty and Pledge Agreement.  The Additional Pledgor hereby represents
and warrants that each of the representations and warranties contained in
ARTICLE IV of the Guaranty and Pledge Agreement is true and correct on and as
the date hereof (after giving effect to this Supplement) as if made on and as of
such date.

 

2.             Governing Law.  This Supplement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered as of the date first above written.

 

 

[ADDITIONAL PLEDGOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Annex III - 2

--------------------------------------------------------------------------------


 

EXHIBIT F
FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

3.

Borrower:

 

 

 

 

4.

Administrative Agent:

Wells Fargo Energy Capital, Inc., as the administrative agent under the Credit
Agreement

 

 

 

5.

Credit Agreement:

The Second Lien Credit Agreement dated as of June 28, 2012 among LRE Operating,
LLC, as Borrower, and LRR Energy, L.P., as Parent, the Lenders party thereto and
Wells Fargo Energy Capital, Inc., as Administrative Agent

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

Exhibit F - 1

--------------------------------------------------------------------------------


 

6.

Assigned Interest:

 

 

Commitment Assigned

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(2)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

Exhibit G - 2

--------------------------------------------------------------------------------


 

[Consented to and](3) Accepted:

 

 

 

WELLS FARGO ENERGY CAPITAL, INC., as Administrative Agent

 

 

 

 

 

By

 

 

Title:

 

 

 

 

 

[Consented to:](4)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(4)  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

Exhibit G - 3

--------------------------------------------------------------------------------


 

ANNEX 1

 

[                                    ]

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and

 

Exhibit G - 4

--------------------------------------------------------------------------------


 

Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

Exhibit G - 5

--------------------------------------------------------------------------------


 

SCHEDULE 7.05

LITIGATION

 

None.

 

Schedule 7.05 - 1

--------------------------------------------------------------------------------


 

SCHEDULE 7.06

ENVIRONMENTAL MATTERS

 

None.

 

Schedule 7.06 - 1

--------------------------------------------------------------------------------


 

SCHEDULE 7.14
SUBSIDIARIES AND PARTNERSHIPS

 

Subsidiaries

 

Jurisdiction of
Organization

 

Organizational
Identification
Number

 

Principal Place of
Business
and Chief Executive
Office

 

NONE.

 

 

 

 

 

 

 

 

Schedule 7.14 - 1

--------------------------------------------------------------------------------


 

SCHEDULE 7.19

SWAP AGREEMENTS

 

See attached.

 

Schedule 7.19 - 1

--------------------------------------------------------------------------------


 

SCHEDULE 9.05

INVESTMENTS

 

None.

 

Schedule 9.05 - 1

--------------------------------------------------------------------------------